Exhibit 10.1

 

 

 

EXECUTION COPY

 

LOGO [g765792g0615012451859.jpg]

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of

June 14, 2019

Among

CHART INDUSTRIES, INC.

CHART INDUSTRIES LUXEMBOURG S.À R.L.

CHART ASIA INVESTMENT COMPANY LIMITED

The Other Foreign Borrowers from Time to Time Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

and

BANK OF AMERICA, N.A., FIFTH THIRD BANK,

PNC BANK, NATIONAL ASSOCIATION and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Syndication Agents

BMO HARRIS BANK, N.A., CITIZENS BANK, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION and

MUFG UNION BANK, N.A.

as Co-Documentation Agents

 

 

JPMORGAN CHASE BANK, N.A.

BOFA SECURITIES, INC., FIFTH THIRD BANK

PNC CAPITAL MARKETS LLC and WELLS FARGO SECURITIES, LLC

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Terms Generally      41  

SECTION 1.03.

   Effectuation of Transfers      42  

SECTION 1.04.

   Status of Obligations      42  

SECTION 1.05.

   Amendment and Restatement of the Existing Credit Agreement      43  

SECTION 1.06.

   Interest Rates; LIBOR Notification      43  

SECTION 1.07.

   Leverage Ratios      44  

SECTION 1.08.

   Divisions      44  

SECTION 1.09.

   Luxembourg Terms      44  

SECTION 1.10.

   Negative Covenant Compliance      44   ARTICLE II

 

THE CREDITS

 

SECTION 2.01.

   Commitments      45  

SECTION 2.02.

   Loans and Borrowings      45  

SECTION 2.03.

   Requests for Borrowings      46  

SECTION 2.04.

   Swingline Loans      47  

SECTION 2.05.

   Letters of Credit      48  

SECTION 2.06.

   Funding of Borrowings      54  

SECTION 2.07.

   Interest Elections      54  

SECTION 2.08.

   Termination and Reduction of Commitments      56  

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      56  

SECTION 2.10.

   Notice of Repayment of Loans and Amortization of Term Loans      57  

SECTION 2.11.

   Prepayment of Loans      58  

SECTION 2.12.

   Fees      59  

SECTION 2.13.

   Interest      61  

SECTION 2.14.

   Alternate Rate of Interest      62  

SECTION 2.15.

   Increased Costs      63  

SECTION 2.16.

   Break Funding Payments      65  

SECTION 2.17.

   Taxes      65  

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      69  

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      71  

SECTION 2.20.

   Increase in Revolving Facility Commitments and/or Incremental Term Loans     
72  

SECTION 2.21.

   Illegality      74  

SECTION 2.22.

   Determination of Dollar Amounts      74  

SECTION 2.23.

   Defaulting Lenders      74  

SECTION 2.24.

   Liability of Foreign Borrowers      77  

SECTION 2.25.

   Designation of Foreign Borrowers      77  

 

i



--------------------------------------------------------------------------------

   ARTICLE III       REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

   Organization; Powers      77  

SECTION 3.02.

   Authorization      78  

SECTION 3.03.

   Enforceability      78  

SECTION 3.04.

   Governmental Approvals      78  

SECTION 3.05.

   Financial Statements      78  

SECTION 3.06.

   No Material Adverse Effect      78  

SECTION 3.07.

   Title to Properties; Possession Under Leases      79  

SECTION 3.08.

   Litigation; Compliance with Laws      79  

SECTION 3.09.

   Federal Reserve Regulations      80  

SECTION 3.10.

   Investment Company Act      80  

SECTION 3.11.

   Use of Proceeds      80  

SECTION 3.12.

   Tax Returns      80  

SECTION 3.13.

   No Material Misstatements      81  

SECTION 3.14.

   Employee Benefit Plans      81  

SECTION 3.15.

   Environmental Matters      82  

SECTION 3.16.

   [Intentionally Omitted]      82  

SECTION 3.17.

   [Intentionally Omitted]      82  

SECTION 3.18.

   Solvency      82  

SECTION 3.19.

   Labor Matters      83  

SECTION 3.20.

   Insurance      83  

SECTION 3.21.

   Anti-Corruption Laws and Sanctions      83  

SECTION 3.22.

   EEA Financial Institutions      84  

SECTION 3.23.

   Security Interest in Collateral      84      ARTICLE IV       CONDITIONS OF
LENDING   

SECTION 4.01.

   Effective Date      84  

SECTION 4.02.

   All Credit Events      85  

SECTION 4.03.

   AXC Trigger Date      86  

SECTION 4.04.

   Designation of a Foreign Borrower      88      ARTICLE V       AFFIRMATIVE
COVENANTS   

SECTION 5.01.

   Existence; Businesses and Properties      89  

SECTION 5.02.

   Insurance      89  

SECTION 5.03.

   Taxes      90  

SECTION 5.04.

   Financial Statements, Reports, etc.      91  

SECTION 5.05.

   Litigation and Other Notices      92  

SECTION 5.06.

   Compliance with Laws      93  

SECTION 5.07.

   Maintaining Records; Access to Properties and Inspections      93  

SECTION 5.08.

   Use of Proceeds      93  

SECTION 5.09.

   Compliance with Environmental Laws      93  

SECTION 5.10.

   Further Assurances      93  

SECTION 5.11.

   Fiscal Year      94  

SECTION 5.12.

   [Intentionally Omitted]      94  

SECTION 5.13.

   Proceeds of Certain Dispositions      95  

SECTION 5.14.

   Post-Closing Matters      95  

 

ii



--------------------------------------------------------------------------------

   ARTICLE VI       NEGATIVE COVENANTS   

SECTION 6.01.

  

Indebtedness

     95  

SECTION 6.02.

  

Liens

     98  

SECTION 6.03.

  

Sale and Lease-Back Transactions

     101  

SECTION 6.04.

  

Investments, Loans and Advances

     101  

SECTION 6.05.

  

Mergers, Consolidations, Sales of Assets and Acquisitions

     103  

SECTION 6.06.

  

Dividends and Distributions

     105  

SECTION 6.07.

  

Transactions with Affiliates

     106  

SECTION 6.08.

  

Business of the Company and the Subsidiaries

     108  

SECTION 6.09.

  

Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

     108  

SECTION 6.10.

  

[Intentionally Omitted]

     110  

SECTION 6.11.

  

Interest Coverage Ratio

     110  

SECTION 6.12.

  

Leverage Ratio

     110  

SECTION 6.13.

  

Swap Agreements

     111  

SECTION 6.14.

  

Designated Senior Debt

     111      ARTICLE VII       EVENTS OF DEFAULT   

SECTION 7.01.

   Events of Default      112  

SECTION 7.02.

   Exclusion of Immaterial Subsidiaries      114      ARTICLE VIII       THE
ADMINISTRATIVE AGENT   

SECTION 8.01.

   Authorization and Action      114  

SECTION 8.02.

  

Administrative Agent’s Reliance, Indemnification, Etc.

     117  

SECTION 8.03.

  

Posting of Communications

     118  

SECTION 8.04.

  

The Administrative Agent Individually

     119  

SECTION 8.05.

  

Successor Administrative Agent

     119  

SECTION 8.06.

  

Acknowledgements of Lenders and Issuing Bank

     120  

SECTION 8.07.

  

Collateral Matters

     120  

SECTION 8.08.

  

Credit Bidding

     121  

SECTION 8.09.

  

Certain ERISA Matters

     122  

SECTION 8.10.

  

Certain Foreign Pledge Matters

     123      ARTICLE IX       MISCELLANEOUS   

SECTION 9.01.

  

Notices

     124  

SECTION 9.02.

  

Survival of Agreement

     125  

SECTION 9.03.

  

Integration; Binding Effect

     126  

SECTION 9.04.

  

Successors and Assigns

     126  

SECTION 9.05.

  

Expenses; Indemnity

     131  

SECTION 9.06.

  

Right of Set-off

     132  

SECTION 9.07.

  

Applicable Law

     133  

SECTION 9.08.

  

Waivers; Amendment

     133  

SECTION 9.09.

  

Interest Rate Limitation

     135  

 

iii



--------------------------------------------------------------------------------

SECTION 9.10.

  

Entire Agreement

     135  

SECTION 9.11.

   WAIVER OF JURY TRIAL      135  

SECTION 9.12.

  

Severability

     135  

SECTION 9.13.

  

Counterparts

     136  

SECTION 9.14.

  

Headings

     136  

SECTION 9.15.

  

Jurisdiction; Consent to Service of Process

     136  

SECTION 9.16.

  

Confidentiality

     137  

SECTION 9.17.

  

[Intentionally Omitted]

     138  

SECTION 9.18.

  

Release of Liens and Guarantees

     138  

SECTION 9.19.

  

U.S. Patriot Act

     138  

SECTION 9.20.

  

Judgment

     139  

SECTION 9.21.

  

Termination or Release

     139  

SECTION 9.22.

  

Pledge and Guarantee Restrictions

     139  

SECTION 9.23.

  

No Fiduciary Duty

     140  

SECTION 9.24.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     140  

SECTION 9.25.

  

Acknowledgement Regarding any Supported QFCs

     141  

 

ARTICLE X COMPANY GUARANTEE Exhibits and Schedules Exhibit A    Form of
Assignment and Acceptance Exhibit B    [Intentionally Omitted] Exhibit C-1   
Form of Borrowing Request Exhibit C-2    Form of Swingline Borrowing Request
Exhibit D    [Intentionally Omitted] Exhibit E    Form of Collateral Agreement
Exhibit F-1    Form of Effective Date Solvency Certificate Exhibit F-2    Form
of AXC Trigger Date Solvency Certificate Exhibit G-1    Form of Revolving Note
Exhibit G-2    Form of Term Note Exhibit H    List of Closing Documents
Exhibit I-1    Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships) Exhibit I-2    Form of U.S. Tax Certificate (Foreign Participants
That Are Not Partnerships) Exhibit I-3    Form of U.S. Tax Certificate (Foreign
Participants That Are Partnerships) Exhibit I-4    Form of U.S. Tax Certificate
(Foreign Lenders That Are Partnerships) Exhibit J-1    Form of Borrowing
Subsidiary Agreement Exhibit J-2    Form of Borrowing Subsidiary Termination
Schedule 1.01    Certain Subsidiaries Schedule 2.01    Commitments Schedule 3.01
   Organization and Good Standing Schedule 3.04    Governmental Approvals
Schedule 3.07(e)    Condemnation Proceedings Schedule 3.07(g)    Subsidiaries
Schedule 3.08(a)    Litigation Schedule 3.08(b)    Violations Schedule 3.12   
Taxes Schedule 3.15    Environmental Matters Schedule 3.19    Labor Matters
Schedule 6.01    Indebtedness Schedule 6.02(a)    Liens Schedule 6.04   
Investments Schedule 6.07    Transactions with Affiliates

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of June 14, 2019 (this
“Agreement”), among CHART INDUSTRIES, INC., a Delaware corporation, CHART
INDUSTRIES LUXEMBOURG S.À R.L., a private limited liability company (société à
responsabilité limitée), incorporated under the laws of Luxembourg, having its
registered office at 2, rue des Dahlias, L-1411 Luxembourg and registered with
the Luxembourg Trade and Companies Register under number B 148.907, CHART ASIA
INVESTMENT COMPANY LIMITED, a private limited company incorporated under the
laws of Hong Kong with company number 1174361 and having its registered office
address at 36/F., Tower Two, Times Square, 1 Matheson Street, Causeway Bay, Hong
Kong, the other FOREIGN BORROWERS from time to time party hereto, the LENDERS
from time to time party hereto, JPMORGAN CHASE BANK, N.A. as Administrative
Agent, BANK OF AMERICA, N.A., FIFTH THIRD BANK, PNC BANK, NATIONAL ASSOCIATION
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents and BMO
HARRIS BANK, N.A., CITIZENS BANK, N.A., HSBC BANK USA, NATIONAL ASSOCIATION and
MUFG UNION BANK, N.A., as Co-Documentation Agents.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“2024 Senior Subordinated Notes” shall mean the Company’s 1.00% Convertible
Senior Subordinated Notes due 2024 issued pursuant to the Senior Subordinated
Note Indenture.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.

“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.12(a) or Section 6.12(b), as applicable.

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” shall mean JPMorgan (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agreed Currencies” shall mean (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a) result in any breach of corporate benefit, financial assistance, capital
preservation, fraudulent preference, thin capitalization rules, retention of
title claims or any other law or regulation (or analogous restriction) of the
jurisdiction of organization of such Person;

(b) result in any risk to the officers of such Person of contravention of their
fiduciary duties and/or of civil or criminal liability;

(c) result in costs (tax, administrative or otherwise) that are materially
disproportionate to the benefit obtained by the beneficiaries of such Lien
and/or guarantee;

(d) result in a breach of a material agreement binding on such Person that may
not be amended or otherwise modified using commercially reasonable efforts to
avoid such breach; or

(e) result in a Lien being granted over assets, the acquisition of which was
financed from a subsidy or payments, the terms of which prohibit any assets
acquired with such subsidy or payment being used as collateral.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month
Interest Period in Dollars on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that for the purpose
of this definition, the Adjusted LIBO Rate for any day shall be based on the
LIBO Screen Rate (or if the LIBO Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate as determined pursuant to the foregoing would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Margin” shall mean, for any day with respect to any Eurocurrency
Loan that is a Revolving Facility Loan or Term Loan and any ABR Loan that is a
Revolving Facility Loan or Term Loan, and with respect to the Commitment Fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread”, “Commitment Fee
Rate” or “Ticking Fee Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:

 

     Leverage Ratio    Eurocurrency Spread     ABR Spread    
Commitment Fee Rate /
Ticking Fee Rate  

Category 1:

   < 1.50 to 1.00      1.25 %      0.25 %      0.20 % 

Category 2:

   ³ 1.50 to 1.00 but
< 2.00 to 1.00      1.50 %      0.50 %      0.20 % 

Category 3:

   ³ 2.00 to 1.00 but
< 2.50 to 1.00      1.75 %      0.75 %      0.25 % 

Category 4:

   ³ 2.50 to 1.00 but
< 3.00 to 1.00      2.00 %      1.00 %      0.30 % 

Category 5:

   ³ 3.00 to 1.00      2.25 %      1.25 %      0.35 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the last day of each fiscal quarter of the Company’s fiscal year based upon the
consolidated financial information of the Company and its Subsidiaries delivered
pursuant to Section 5.04(a) or (b) and (2) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
until the Administrative Agent’s receipt of the consolidated financial
information of the Company and its Subsidiaries delivered pursuant to
Section 5.04(b) for the first fiscal quarter the Company ending after Effective
Date, the Leverage Ratio shall be deemed to be in Category 5; provided further
that the Leverage Ratio shall be deemed to be in Category 5 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Company fails to deliver the consolidated financial information when required to
be delivered pursuant to Section 5.04(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
information is delivered.

“Applicable Party” has the meaning assigned to such term in Section 8.03(c).

“Applicable Percentage” shall mean, with respect to any Lender, (a) with respect
to Revolving Facility Loans, Revolving L/C Exposure or Swingline Loans, the
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Facility Commitment and the denominator of which is the aggregate Revolving
Facility Commitments of all Revolving Facility Lenders (if the Revolving
Facility Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the

 

3



--------------------------------------------------------------------------------

Revolving Facility Commitments most recently in effect, giving effect to any
assignments) and (b) with respect to the Term Loans, (i) at any time prior to
advancing the Term Loans, a percentage equal to a fraction the numerator of
which is such Lender’s Term Loan Commitment and the denominator of which is the
aggregate Term Loan Commitments of all Term Lenders and (ii) at any time after
advancing the Term Loans, a percentage equal to a fraction the numerator of
which is such Lender’s outstanding principal amount of the Term Loans and the
denominator of which is the aggregate outstanding amount of the Term Loans of
all Term Lenders; provided that, in the case of each of the foregoing clauses
(a) and (b), in the case of Section 2.23 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Facility Commitment and/or Term Loan
Commitment, as applicable, shall be disregarded in the calculation.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Arranger” shall mean each of JPMorgan Chase Bank, N.A., BofA Securities, Inc.,
Fifth Third Bank, PNC Capital Markets LLC and Wells Fargo Securities, LLC in its
capacity as a joint bookrunner and joint lead arranger hereunder.

“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds U.S.$10.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Company or any Subsidiary to any Person other than the Company or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the Net Cash Proceeds from which exceed U.S.$10.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance agreement
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Company (if required by such assignment and acceptance), in the
form of Exhibit A or such other form (including electronic records generated by
the use of an electronic platform) as shall be approved by the Administrative
Agent.

“Available Unused Commitment” shall mean, with respect to a Lender, at any time
of determination, an amount equal to the sum of such Lender’s Available Unused
Revolving Commitment and Available Unused Term Loan Commitment.

“Available Unused Revolving Commitment” shall mean, with respect to a Revolving
Facility Lender, at any time of determination, an amount equal to the amount by
which (a) the Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Available Unused Term Loan Commitment” shall mean, with respect to a Term
Lender, at any time of determination, an amount equal to the amount by which
(a) the Term Loan Commitment of such Term Lender at such time exceeds (b) the
outstanding Term Loans of such Term Lender at such time.

“AXC Acquisition” shall mean the acquisition of the AXC Business by the Company
(through its Subsidiary E&C FinFan, Inc. (or another Wholly Owned Subsidiary of
the Company that is a Domestic Subsidiary and a party to the Collateral
Agreement and which Subsidiary has taken an assignment of E&C FinFan’s rights
(or has otherwise assumed the rights of E&C FinFan) in a manner reasonably
satisfactory to the Administrative Agent under the AXC Acquisition Agreement
pursuant to the terms of thereof) pursuant to the AXC Acquisition Agreement.

 

4



--------------------------------------------------------------------------------

“AXC Acquisition Agreement” shall mean the Asset Purchase Agreement, dated as of
May 8, 2019 (together with all exhibits, schedules and disclosure letters
thereto), by and among Harsco, E&C FinFan, Inc. and the Company.

“AXC Acquisition Agreement Representations” shall mean such of the
representations made by or on behalf of or with respect to the AXC Business in
the AXC Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that the accuracy of any such representation is a
condition to the Company’s (or any of its Subsidiaries’ or Affiliates’)
obligations to close the AXC Acquisition under the AXC Acquisition Agreement or
the Company (or any of its Subsidiaries or Affiliates) has the right to
terminate the Company’s (or any of its Subsidiaries’ or Affiliates’) obligations
under the AXC Acquisition Agreement or decline to consummate the AXC Acquisition
as a result of a breach of such representations in the AXC Acquisition
Agreement.

“AXC Business” shall mean Harsco’s Industrial Air-X-Changers business (including
designing, manufacturing, servicing, repairing and selling air-cooled heat
exchanges and related repair parts).

“AXC Expiration Date” shall mean the earliest of (i) 5:00 p.m., New York City
time, on the date that is five (5) Business Days after February 8, 2020 (as such
date may be extended pursuant to Section 9.1(b) of the AXC Acquisition Agreement
as in effect on May 8, 2019), (ii) the closing of the AXC Acquisition with or
without the use of any of the Loans under this Agreement, (iii) the public
announcement of the abandonment of the AXC Acquisition by the Company (or any of
its Subsidiaries or Affiliates) and (iv) the termination of the AXC Acquisition
Agreement prior to closing of the AXC Acquisition or the termination of the
Company’s (or any of its Subsidiaries’ or Affiliates’) obligations under the AXC
Acquisition Agreement to consummate the AXC Acquisition in accordance with the
terms thereof.

“AXC Revolving Facility Loans” shall mean Revolving Facility Loans advanced by
the Revolving Facility Lenders on the AXC Trigger Date, the proceeds of which
are used solely to fund the AXC Acquisition and AXC Transaction Costs.

“AXC Transaction Costs” shall mean any fees, costs or expenses incurred or paid
by the Company or any Subsidiary in connection with the AXC Transactions.

“AXC Transactions” shall mean (a) the consummation of the AXC Acquisition and
the other transactions contemplated by the AXC Acquisition Agreement, (b) the
AXC Trigger Date Release and (c) the payment of the fees, costs and expenses
incurred in connection with any of the foregoing.

“AXC Trigger Date” shall mean the date on which the conditions specified in
Section 4.03 are satisfied (or waived in accordance with Section 4.03).

“AXC Trigger Date Release” shall mean the termination and release of all
security interests on assets acquired by the Company in the AXC Acquisition
other than Liens permitted by Sections 6.02 (d) through (k), (m), (o) through
(t) and (v) through (y).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

5



--------------------------------------------------------------------------------

“Banking Services” shall mean each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, commercial credit cards and purchasing cards), (b) stored value
cards, (c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” shall mean any agreement entered into by the
Company or any Subsidiary in connection with Banking Services.

“Banking Services Obligations” shall mean any and all obligations of the Company
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Base L/C Amount” has the meaning assigned to such term in the definition of
“L/C Sublimit”.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party shall mean an “affiliate’ (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

“Borrowers” shall mean the Company and the Foreign Borrowers.

 

6



--------------------------------------------------------------------------------

“Borrowing” shall mean (a) Revolving Facility Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, (b) a Term Loan of the same
Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect or (c) a
Swingline Loan.

“Borrowing Minimum” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Multiple” shall mean (a) in the case of any Borrowing other than a
Swingline Borrowing (i) denominated in Dollars, U.S.$1.0 million and
(ii) denominated in any Foreign Currency, the smallest amount of such Foreign
Currency that is an integral multiple of 1,000,000 units of such currency and
(b) in the case of a Swingline Borrowing, U.S.$250,000.

“Borrowing Request” shall mean a request by any Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1 or any other
form approved by the Administrative Agent.

“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit J-1.

“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit J-2.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with (a) a Eurocurrency
Loan denominated in Dollars, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in Dollar deposits in the London
interbank market, (b) any Borrowings or L/C Disbursements that are the subject
of a borrowing, drawing, payment, reimbursement or rate selection denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro and (c) a
Eurocurrency Loan or Letter of Credit denominated in a Foreign Currency other
than euro, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in such Foreign Currency in the interbank
market in the principal financial center of the country whose lawful currency is
such Foreign Currency.

“Calculation Period” shall mean, as of any date of determination, the period of
four (4) consecutive fiscal quarters ending on such date or, if such date is not
the last day of a fiscal quarter, ending on the last day of the fiscal quarter
of the Company most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Company and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other non-cash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, the amortization of any
financing fees paid by, or on behalf of, the Company or any Subsidiary,
including such fees paid in connection with the Transactions, (c) the

 

7



--------------------------------------------------------------------------------

amortization of debt discounts, if any, or fees in respect of Swap Agreements
and (d) cash interest income of the Company and its Subsidiaries for such
period; provided that Cash Interest Expense shall exclude any one-time financing
fees paid in connection with the Transactions or any amendment of this Agreement
or upon entering into a Permitted Receivables Financing. For the avoidance of
doubt, the defined term Cash Interest Expense shall not include any non-cash
Interest Expense related to Permitted Convertible Notes or Permitted Call Spread
Swap Agreements.

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Company by
Persons who were neither (i) nominated, appointed or approved by the board of
directors of the Company nor (ii) nominated, appointed or approved by directors
so nominated, appointed or approved; or (c) the Company ceases to own, directly
or indirectly, and Control 100% (other than directors’ qualifying shares) of the
ordinary voting and economic power of any Foreign Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement (or
with respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule , regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rule, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Chart Hong Kong” shall mean Chart Asia Investment Company Limited, a private
limited company incorporated under the laws of Hong Kong with company number
1174361 and having its registered office address at 36/F., Tower Two, Times
Square, 1 Matheson Street, Causeway Bay, Hong Kong.

“Chart Luxembourg” shall mean Chart Industries Luxembourg S.à r.l., a private
limited liability company (société à responsabilité limitée), incorporated under
the laws of Luxembourg, having its registered office at 2, rue des Dahlias,
L-1411 Luxembourg and registered with the Luxembourg Trade and Companies
Register under number B 148.907.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Facility Loans, Term
Loans or Swingline Loans.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agent” shall mean each of BMO Harris Bank, N.A., Citizens
Bank, N.A., HSBC Bank USA, National Association and MUFG Union Bank, N.A. in its
capacity as co-documentation agent for the credit facilities evidenced by this
Agreement.

 

8



--------------------------------------------------------------------------------

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

“Collateral Agreement” shall mean the Fourth Amended and Restated Guarantee and
Collateral Agreement, dated as of the date hereof, as amended, supplemented or
otherwise modified from time to time, substantially in the form of Exhibit E,
among the Company, each Subsidiary Loan Party and the Administrative Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Effective Date, the Administrative Agent shall have received from the
Company and each Subsidiary Loan Party a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person;

(b) on the Effective Date, the Administrative Agent shall have received a pledge
over all the issued and outstanding Equity Interests of (i) each Subsidiary Loan
Party directly owned on the Effective Date by any Domestic Loan Party, and
(ii) each other Material Subsidiary directly owned on the Effective Date by any
Domestic Loan Party, except, with respect to the Equity Interests of any Foreign
Borrower or any Foreign Subsidiary, to the extent that a pledge of such Equity
Interests is not permitted under Section 9.22; and the Administrative Agent
shall have received all certificates or other instruments (if any) representing
such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) in the case of any Person that becomes a Subsidiary Loan Party after the
Effective Date, the Administrative Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;

(d) after the Effective Date and within the time period set forth in
Section 5.10(c), all the outstanding Equity Interests directly owned by a
Domestic Loan Party of any Person that becomes (i) a Subsidiary Loan Party or
(ii) a Material Subsidiary after the Effective Date, shall have been pledged
pursuant to the Collateral Agreement, as applicable to the extent permitted
under Section 9.22, and the Administrative Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank or shall have otherwise received a pledge over such Equity
Interests;

(e) all Indebtedness of the Company and each Subsidiary having an aggregate
principal amount in excess of U.S.$20.0 million (other than intercompany current
liabilities incurred in the ordinary course of business in connection with the
cash management operations of the Company and the Subsidiaries) that is owing to
any Domestic Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

(f) all documents and instruments, including UCC financing statements, required
by law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been filed, registered or recorded or delivered
to the Administrative Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

9



--------------------------------------------------------------------------------

(g) each Domestic Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents (or supplements thereto) to which it is a party and the
granting by it of the Liens thereunder and the performance of its obligations
thereunder; and

(h) with respect to (A) each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Effective Date, the Administrative Agent, in each case, may (in
its sole discretion) extend such date to a later date acceptable to the
Administrative Agent and (B) each pledge of the Equity Interests of any Foreign
Borrower or any other Foreign Subsidiary, such pledge shall be effected pursuant
to such foreign law governed documents (accompanied by customary corporate
authorization and legal opinions) as are reasonably requested by the
Administrative Agent.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(b).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Loan Commitment, (b) with respect to the Swingline
Lender, the Swingline Sublimit and (c) with respect to the Issuing Bank, the L/C
Sublimit, as applicable.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to Section 8.03(c), including
through an Approved Electronic Platform.

“Company” shall mean Chart Industries, Inc., a Delaware corporation.

“Computation Date” shall have the meaning assigned to such term in Section 2.22.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness (in each case, excluding intercompany Indebtedness) consisting of
Capital Lease Obligations, Indebtedness for borrowed money (other than letters
of credit to the extent undrawn) and Indebtedness in respect of the deferred
purchase price of property or services of the Company and its Subsidiaries
determined on a consolidated basis on such date plus any Receivables Net
Investment.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Company
and its Subsidiaries determined on a consolidated basis on such date minus cash
and Permitted Investments of the Company and its Subsidiaries on such date in
excess of U.S.$20.0 million.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that

(i) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system

 

10



--------------------------------------------------------------------------------

establishment costs, relocation expenses and other restructuring expenses,
benefit plan curtailment expenses, bankruptcy reorganization claims, settlement
and related expenses and fees, expenses or charges related to any offering of
Equity Interests of such Person, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses and charges related to the Transactions), in each
case, shall be excluded; provided, that with respect to each nonrecurring item,
such Person shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such item and stating that such item is a
nonrecurring item,

(ii) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(iii) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Company) shall be excluded,

(iv) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of indebtedness (including obligations under Swap Agreements) shall be excluded,

(v) (A) the Net Income for such period of any Person that is not a subsidiary of
such Person (unless such Person is required to be consolidated with the Company
pursuant to Accounting Standards Codification 810-10 (previously referred to as
Statement of Financial Accounting Standard 167)), or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent Person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
dividend, distribution or other payment in respect of equity paid in cash by
such Person in excess of the amounts included in clause (A),

(vi) the Net Income for such period of any subsidiary (that is not a Loan Party)
of such Person shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
subsidiary or its stockholders or members, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived
(provided that the net loss of any such subsidiary shall be included to the
extent funds are disbursed by such Person or any other subsidiary of such Person
in respect of such loss and that Consolidated Net Income of such Person shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash (or to the extent converted into cash) by such subsidiary
to the Company or another Subsidiary in respect of such period to the extent not
already included therein),

(vii) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(viii) any non-cash charges from the application of the purchase method of
accounting in connection with any future acquisition, to the extent such charges
are deducted in computing such Consolidated Net Income, shall be excluded,

 

11



--------------------------------------------------------------------------------

(ix) accruals and reserves that are established within twelve months after the
Effective Date and that are so required to be established in accordance with
GAAP shall be excluded,

(x) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment and intangibles and other long-lived
assets) shall be excluded,

(xi) any long-term incentive plan accruals and any non-cash compensation expense
realized from grants of stock appreciation or similar rights, stock options, any
restricted stock plan or other rights to officers, directors and employees of
such Person or any of its subsidiaries shall be excluded, and

(xii) Consolidated Net Income for any Person shall be reduced by any cash
payments made during such period in respect of the items described in clauses
(viii), (x) and (xi) above subsequent to the fiscal quarter in which the
relevant non-cash amount was incurred.

“Consolidated Tangible Assets” shall mean, as of any date, Consolidated Total
Assets minus the Intangible Assets of the Company and the consolidated
Subsidiaries, determined in accordance with GAAP, as of such date and calculated
on a Pro Forma Basis.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Company as of
such date and calculated on a Pro Forma Basis.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Co-Syndication Agent” shall mean each of Bank of America, N.A., Fifth Third
Bank, PNC Bank, National Association and Wells Fargo Bank, National Association
in its capacity as co-syndication agent for the credit facilities evidenced by
this Agreement.

“Covered Entity” shall mean any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.25.

“Credit Event” shall mean a Borrowing, the issuance, amendment, renewal or
extension of a Letter of Credit, an L/C Disbursement or any of the foregoing.

“Credit Party” shall mean the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

12



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action.

“Departing Lender” shall mean each lender under the Existing Credit Agreement
that executes and delivers to the Administrative Agent a Departing Lender
Signature Page.

“Departing Lender Signature Page” shall mean each signature page to this
Agreement on which it is indicated that the Departing Lender executing the same
shall cease to be a party to the Existing Credit Agreement on the Effective
Date.

“Discretionary L/C Amount” has the meaning assigned to such term in the
definition of “L/C Sublimit”.

“Disqualified Lender” shall mean (a) Persons that are reasonably determined by
the Company to be competitors of the Company or its Subsidiaries and which are
specifically identified by the Company to the Administrative Agent in writing
and delivered in accordance with Section 9.01 prior to the Effective Date,
(b) any other Person that is reasonably determined by the Company to be a
competitor of the Company or its Subsidiaries and which is specifically
identified in a written supplement to the list of “Disqualified Lenders”, which
supplement shall become effective three (3) Business Days after delivery thereof
to the Administrative Agent and the Lenders in accordance with Section 9.01 and
(c) in the case of the foregoing clauses (a) and (b), any of such entities’
Affiliates to the extent such Affiliates (x) are clearly identifiable as
Affiliates of such Persons based solely on the similarity of such Affiliates’
and such Persons’ names and (y) are not bona fide debt investment funds. It is
understood and agreed that (i) any supplement to the list of Persons that are
Disqualified Lenders contemplated by the foregoing clause (b) shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans), (ii) the Administrative Agent shall have no responsibility or
liability to determine or monitor whether any Lender or potential Lender is a
Disqualified Lender, (iii) the Company’s failure to deliver such list (or
supplement thereto) in accordance with Section 9.01 shall render such list (or
supplement) not received and not effective and (iv) “Disqualified Lender” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time in accordance with Section 9.01.

 

13



--------------------------------------------------------------------------------

“Dollar Amount” of any amount of any currency shall mean, at the time of
determination thereof, (a) if such amount is expressed in Dollars, such amount,
(b) if such amount is expressed in a Foreign Currency, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Foreign Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Reuters source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with such Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent (or if such service ceases to be available or ceases to
provide such rate of exchange, the equivalent of such amount in Dollars as
determined by the Administrative Agent using any method of determination it
deems appropriate) and (c) if such amount is denominated in any other currency,
the equivalent of such amount in Dollars as determined by the Administrative
Agent using any method of determination it deems appropriate.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Loan Party” shall mean each Loan Party other than the Foreign
Borrowers.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“DQ List” has the meaning assigned to such term in Section 9.04(f)(iv).

“EBITDA” shall mean, with respect to the Company and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xiv) of this clause (a) reduced such Consolidated Net Income for
the respective period for which EBITDA is being determined):

(i) provision for Taxes based on income, profits, losses or capital of the
Company and its Subsidiaries for such period to the extent that such provision
for taxes was deducted in calculating Consolidated Net Income; adjusted for the
tax effect of all adjustments made to Consolidated Net Income),

(ii) Interest Expense of the Company and its Subsidiaries for such period (net
of interest income of the Company and its Subsidiaries for such period),

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment and
intangibles and other long-lived assets and the impact of purchase accounting on
the Company and its Subsidiaries for such period,

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Company shall
have delivered to the Administrative Agent an officers’ certificate specifying
and quantifying such expense or charge and stating that such expense or charge
is a restructuring charge,

(v) any other non-cash charges,

(vi) equity earnings losses in Affiliates unless funds have been disbursed to
such Affiliates by the Company or any Subsidiary of the Company,

 

14



--------------------------------------------------------------------------------

(vii) other non-operating expenses,

(viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

(ix) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations, and any similar accounting in prior
periods,

(x) transaction costs and similar amounts that would be required to be expensed
as a result of the application of SFAS No. 141(R),

(xi) charges, losses, lost profits, expenses (including litigation expenses, fee
and charges) or write-offs to the extent indemnified or insured by a third
party, including expenses or losses covered by indemnification provisions or by
any insurance provider in connection with the Transactions, a Permitted Business
Acquisition or any other acquisition or Investment, disposition or any casualty
event, in each case, to the extent that coverage has not been denied and so long
as such amounts are actually reimbursed in cash within one year after the
related amount is first added to EBITDA pursuant to this clause (xi) (and if not
so reimbursed within one year, such amount shall be deducted from EBITDA during
the next measurement period),

(xii) any non-cash loss attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case, including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such loss has not been realized),

(xiii) any costs or expenses associated with any acquisition, disposition,
Investment, equity offering or incurrence of Indebtedness permitted hereunder
(whether or not consummated or incurred, as applicable), and

(xiv) one-time, extraordinary, unusual, non-recurring expenses and charges
(provided that the aggregate amount of such expenses and charges permitted to be
added back pursuant to this clause (xiv) during such period of the Company shall
not exceed 15% of EBITDA for such period (calculated without giving effect to
the add-back of any item pursuant to this clause (xiv));

minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) and (ii) of this clause
(b) increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):

(i) non-cash items increasing Consolidated Net Income of the Company and its
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required), and

(ii) any non-cash gain attributable to the mark to market movement in the
valuation of any Equity Interests and hedging obligations or other derivative
instruments (in each case including pursuant to Financial Accounting Standards
Codification No. 815—Derivatives and Hedging but only to the extent the cash
impact resulting from such gain has not been realized).

 

15



--------------------------------------------------------------------------------

“ECP” shall mean an “eligible contract participant” as defined in
Section 1(a)(18) of the Commodity Exchange Act or any regulations promulgated
thereunder and the applicable rules issued by the Commodity Futures Trading
Commission and/or the SEC.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean June 14, 2019 and the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.08).

“Electronic Signature” shall mean an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Eligible Foreign Subsidiary” shall mean any Foreign Subsidiary that is approved
from time to time by the Administrative Agent and each of the Revolving Facility
Lenders.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna, the
workplace or as otherwise defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any Hazardous
Material.

“Environmental Law” shall mean, collectively, all federal, state, local or
foreign laws, including common law, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law that relate to (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health, or natural resource damages, and
(b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of or exposure to Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their
foreign, state or local counterparts or equivalents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest. Notwithstanding the foregoing, Permitted
Convertible Notes shall not constitute Equity Interests.

 

16



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 412(m) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (d) the incurrence by the
Company, any Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA; (e) the receipt by the Company, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA, or the occurrence of any event or condition which could
be reasonably be expected to constitute grounds under ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (f) the incurrence
by the Company, any Subsidiary or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company, any Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company, a
Subsidiary or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in critical or endangered status, within the
meaning of ERISA; or (h) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in liability to the Company or
Subsidiary.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.

“euro” and/or “EUR” shall mean the single currency of the participating member
states of the EU.

“Eurocurrency”, when used in reference to a currency shall mean an Agreed
Currency and when used in reference to any Loan or Borrowing, shall mean that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

17



--------------------------------------------------------------------------------

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(o)).

“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any
Specified Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Loan Party of, or the grant by such Loan Party of a security
interest to secure, such Specified Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an ECP at the time the Guarantee of such Loan Party
or the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation. If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender to a Borrower that is a U.S. Person, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan, Letter of Credit or Commitment pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan, Letter of Credit or Commitment (other than pursuant to an assignment
request by any Borrower under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” shall mean that certain Third Amended and Restated
Credit Agreement, dated as of November 3, 2017, by and among certain of the
Borrowers, certain of the Lenders and the Administrative Agent, as the same may
have been amended, supplemented or otherwise modified prior to the date hereof.

“Existing Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there are two (2) Facilities, i.e., the Term Loan Facility and
the Revolving Facility.

 

18



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the effective federal funds rate; provided that if the
Federal Funds Effective Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.

“Fee Letter” shall mean that certain Fee Letter dated May 8, 2019 by and among
the Company and the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

“Financial Officer” of any Person shall mean the Chief Financial Officer, Chief
Accounting Officer, Treasurer, Assistant Treasurer or Controller of such Person.

“Foreign Borrowers” shall mean the Initial Foreign Borrowers and any Eligible
Foreign Subsidiary that becomes a Foreign Borrower pursuant to Section 2.25 and
that has not ceased to be a Foreign Borrower pursuant to such Section.

“Foreign Borrower Sublimit” shall mean U.S.$250.0 million.

“Foreign Borrower Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

“Foreign Borrower Insolvency Event” shall mean, solely with respect to Chart
Luxembourg, (i) a situation of cessation of payments (cessation de paiements)
and absence of access to credit (credit ébranlé) within the meaning of
Article 437 of the Luxembourg Commercial Code, (ii) insolvency proceedings
(faillite) within the meaning of Articles 437 ff. of the Luxembourg Commercial
Code, (iii) controlled management (gestion contrôlée) within the meaning of the
grand ducal regulation of 24 May 1935 on controlled management, (iv) voluntary
arrangement with creditors (concordat préventif de la faillite) within the
meaning of the law of 14 April 1886 on arrangements to prevent insolvency, as
amended, (v) suspension of payments (sursis de paiement) within the meaning of
Articles 593 ff. of the Luxembourg Commercial Code, (vi) voluntary or compulsory
winding-up pursuant to the law of 10 August 1915 on commercial companies, as
amended or (vii) the appointment of an ad hoc director (administrateur
provisoire or mandataire ad hoc) by a court in respect of Chart Luxembourg or a
substantial part of its assets.

“Foreign Currencies” shall mean Agreed Currencies other than Dollars.

“Foreign Currency Exposure” shall have the meaning assigned to such term in
Section 2.11(b).

 

19



--------------------------------------------------------------------------------

“Foreign Currency L/C Exposure” shall mean, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all L/C Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency.

“Foreign Currency Sublimit” shall mean U.S.$250.0 million.

“Foreign Lender” shall mean (a) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (b) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia and any Subsidiary of a Foreign
Subsidiary.

“Foreign Subsidiary Asset Sale Recovery Event” shall have the meaning assigned
to such term in Section 2.11(e).

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Effective Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

“Harsco” shall mean Harsco Corporation, a Delaware corporation.

 

20



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation or
which can give rise to liability under any Environmental Law.

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China.

“Hudson Acquisition” shall mean the acquisition pursuant to which the Company
will acquire Hudson Products Corporation, all as more specifically described in
the Company’s Current Report on Form 8-K dated June 30, 2017 and filed with the
SEC.

“IBA” has the meaning assigned to such term in Section 1.06.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loan” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loan Amendment” is defined in Section 2.20(e).

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated net of amounts owing to such Person by such counterparty in
respect of other Swap Agreements), (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit (other than any letters of credit, bank guarantees
or similar instrument in respect of which a back-to-back letter of credit has
been issued under or permitted by this Agreement) and (i) the principal
component of all obligations of such Person in respect of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof. To the extent not otherwise
included, Indebtedness shall include all obligations of the Company and its
Subsidiaries under any Permitted Receivables Financing and, without duplication
of any such obligations, the amount of any Receivables Net Investment.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a) hereof, Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

21



--------------------------------------------------------------------------------

“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 2019, as modified or supplemented prior to the Effective Date.

“Initial Foreign Borrowers” shall mean Chart Luxembourg and Chart Hong Kong.

“Intangible Assets” means the aggregate amount, for the Company and its
consolidated Subsidiaries, of all assets classified as intangible assets under
GAAP, including, without limitation, customer lists, acquired technology,
goodwill, computer software, trademarks, patents, copyrights, organization
expenses, franchises, licenses, trade names, brand names, mailing lists,
catalogs, unamortized debt discount and capitalized research and development
costs.

“Interest Coverage Ratio” shall have the meaning assigned to such term in
Section 6.11.

“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Facility Borrowing in accordance with
Section 2.07.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) interest,
commissions, discounts, yield and other fees and charges incurred in connection
with any Permitted Receivables Financing which are payable to any Person other
than a Borrower or a Subsidiary Loan Party, and (b) capitalized interest of such
Person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and its Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three (3) months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three (3) months’
duration been applicable to such Borrowing and, in addition, the date of any
refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type, and the Maturity Date, (b) with respect to any ABR Loan, the
last day of each calendar quarter and the Maturity Date and (c) with respect to
any Swingline Loan, the day that such Swingline Loan is required to be repaid
pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is one (1) week
or any of one (1), two (2), three (3) or six (6) months thereafter (or twelve
(12) months thereafter, if at the time of the relevant Borrowing, all Lenders
agree to make interest periods of such length available), as the applicable
Borrower (or the Company on behalf of the applicable Borrower) may elect, or the
date any Eurocurrency Borrowing is converted to an ABR Borrowing in accordance
with Section 2.07 or repaid or prepaid in accordance with Section 2.09, 2.10 or
2.11; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.

 

22



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Bank” shall mean JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit, including, for the avoidance of doubt, a payment
or disbursement made by the Issuing Bank pursuant to a Letter of Credit upon or
following the reinstatement of such Letter of Credit.

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(c).

“L/C Sublimit” shall mean the sum of (i) $100,000,000 (the “Base L/C Amount”)
plus (ii) in the sole discretion of the Issuing Bank from time to time, an
additional amount of up to $250,000,000 (the “Discretionary L/C Amount”); it
being understood and agreed that the Discretionary L/C Amount may be adjusted
from time to time, by notice from the Issuing Bank to the Company, so long as
the Discretionary L/C Amount (x) shall not exceed $250,000,000 and (y) shall not
be decreased to an amount that, when aggregated with the Base L/C Amount at any
time of determination, would cause the L/C Sublimit to be less than the
aggregate amount of the then outstanding Letters of Credit at such time.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.20 or 9.04
or other documentation contemplated hereby, other than any such Person that
ceases to be a party hereto pursuant to Section 9.04 or other documentation
contemplated hereby. For the avoidance of doubt, the term “Lenders” excludes the
Departing Lenders.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“Letter of Credit Agreement” has the meaning assigned to such term in
Section 2.05(b).

 

23



--------------------------------------------------------------------------------

“Leverage Ratio” shall have the meaning assigned to such term in Section 6.12.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in any Agreed Currency and for any Interest Period, the LIBO Screen Rate at
approximately 11:00 a.m., London time, on the Quotation Day for such Agreed
Currency; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) with respect to
such Agreed Currency then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Borrowing denominated in any Agreed Currency and for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary), any
purchase option, call or similar right of a third party with respect to such
securities.

“Limited Conditionality Acquisition” shall mean any Acquisition by the Company
or any Subsidiary (a) that is permitted by this Agreement and (b) for which the
Company has determined, in good faith, that limited conditionality is reasonably
necessary or advisable.

“Limited Conditionality Acquisition Agreement” shall mean, with respect to any
Limited Conditionality Acquisition, the definitive acquisition agreement,
purchase agreement or similar agreement in respect thereof.

“Loan Documents” shall mean this Agreement, each Borrowing Subsidiary Agreement,
each Borrowing Subsidiary Termination, the Letters of Credit, any Letter of
Credit Agreement, the Security Documents and any promissory note issued under
Section 2.09(e).

“Loan Parties” shall mean, collectively, the Borrowers and the Subsidiary Loan
Parties.

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans (and shall include any Loans under the New Revolving Facility
Commitments and any Incremental Term Loans).

“Local Time” shall mean (i) New York City time in the case of a Loan, Borrowing
or L/C Disbursement denominated in Dollars and (ii) local time in the case of a
Loan, Borrowing or L/C Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Luxembourg Domiciliation Law” shall mean the Luxembourg law of May 31, 1999, as
amended, regarding the domiciliation of companies.

 

24



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time. The Loans and Commitment of any Defaulting Lender
shall be disregarded in determining Majority Lenders at any time.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties or financial condition of the Company and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any and all other Loan Documents or the
material rights or remedies of the Administrative Agent and the Lenders
thereunder.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding U.S.$65.0 million.

“Material Real Property” shall mean any Real Property owned by a Domestic Loan
Party on the Effective Date having a fair market value exceeding
U.S.$5.0 million, and any after-acquired Real Property owned by a Domestic Loan
Party having a gross purchase price exceeding U.S.$5.0 million at the time of
acquisition.

“Material Subsidiary” shall mean each Subsidiary (other than any Special Purpose
Receivables Subsidiary) now existing or hereafter acquired or formed which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (a) for the
applicable Calculation Period accounted for more than 5.0% of the consolidated
revenues of the Company and its Subsidiaries or (b) as of the last day of such
Calculation Period, was the owner of more than 5.0% of the Consolidated Total
Assets of the Company and its Subsidiaries; provided that at no time shall the
total assets of all Subsidiaries (other than any Special Purpose Receivables
Subsidiary) that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 10.0% of the Consolidated Total Assets of the Company and
its Subsidiaries.

“Maturity Date” shall mean June 14, 2024; provided, however, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Company, any Subsidiary or any ERISA Affiliate is an
“employer” as defined in Section 3(5) of ERISA.

“Net Cash Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event (other than from the Company or any of its
Subsidiaries) including (i) any cash received in respect of any non-cash
proceeds (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but excluding any interest payments), but
only as and when received, (ii) in the case of a casualty, insurance proceeds
and (iii) in the case of a condemnation or similar event, condemnation awards
and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a Sale and Leaseback Transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory

 

25



--------------------------------------------------------------------------------

prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by the Company).

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person (including, for the avoidance of doubt, the portion of such net
income (loss) attributable to non-controlling interests in less than wholly
owned Subsidiaries of such Person), determined in accordance with GAAP and
before any reduction in respect of preferred stock dividends.

“New Commitments” shall have the meaning assigned to such term in Section 2.20.

“New Lender” shall have the meaning assigned to such term in Section 2.20.

“New Revolving Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“New Revolving Facility Lender” shall have the meaning assigned to such term in
Section 2.20.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m., New York City
time, on such day received by the Administrative Agent from a federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates as so determined would be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document,
including, without limitation, all unpaid principal of and accrued and unpaid
interest on the Loans, all Revolving L/C Exposure, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Company and its Subsidiaries to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Original Currency” shall have the meaning assigned to such term in
Section 2.18(a).

 

26



--------------------------------------------------------------------------------

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” shall mean, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Collateral Agreement or any other form approved by the Administrative Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or the majority of the Equity Interests
(other than directors’ qualifying shares) in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired in a Permitted Business Acquisition) if
(a) such acquisition was not preceded by, or effected pursuant to, an
unsolicited or hostile offer and (b) immediately after giving effect thereto:
(i) no Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Company and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the covenants contained in Sections 6.11 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Company and its Subsidiaries, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by
Section 6.01).

 

27



--------------------------------------------------------------------------------

“Permitted Call Spread Swap Agreements” shall mean (a) any Swap Agreement
(including, but not limited to, any bond hedge transaction or capped call
transaction) pursuant to which the Company acquires an option requiring the
counterparty thereto to deliver to the Company shares of common stock of the
Company (or other securities or property following a merger event or other
change of the common stock of the Company), the cash value thereof or a
combination thereof from time to time upon exercise of such option entered into
by the Company in connection with the issuance of Permitted Convertible Notes
(such transaction, a “Bond Hedge Transaction”) and (b) any Swap Agreement
pursuant to which the Company issues to the counterparty thereto warrants to
acquire common stock of the Company (or other securities or property following a
merger event or other change of the common stock of the Company) (whether such
warrant is settled in shares, cash or a combination thereof) entered into by the
Company concurrently with the issuance of Permitted Convertible Notes (such
transaction, a “Warrant Transaction”); provided that (i) the purchase price for
such Bond Hedge Transaction, less the proceeds received by the Company from the
sale of any related Warrant Transaction, does not exceed the net proceeds
received by the Company from the issuance of the related Permitted Convertible
Notes and (ii) in the case of clause (b) above, such Swap Agreement would be
classified, as of the date of execution, as an equity instrument in accordance
with GAAP.

“Permitted Convertible Indebtedness” shall mean any Indebtedness evidenced by
Permitted Convertible Notes.

“Permitted Convertible Notes” shall mean any unsecured notes issued by the
Company in accordance with the terms and conditions of Section 6.01 that are
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of common
stock of the Company (or other securities or property following a merger event
or other change of the common stock of the Company), cash or any combination
thereof (with the amount of such cash or such combination determined by
reference to the market price of such common stock or such other securities);
provided that, the Indebtedness thereunder must satisfy each of the following
conditions: (i) both immediately prior to and after giving effect (including pro
forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Maturity Date in effect at the time of
issuance (it being understood that neither (x) any provision requiring an offer
to purchase such Indebtedness as a result of change of control or other
fundamental change, which purchase is settled on a date no earlier than the date
twenty (20) Business Days following the occurrence of such change of control or
other fundamental change nor (y) any early conversion of any Permitted
Convertible Notes in accordance with the terms thereof, in either case, shall
violate the foregoing restriction), (iii) such Indebtedness is not guaranteed by
any Subsidiary of the Company and (iv) any cross-default or cross-acceleration
event of default (each howsoever defined) provision contained therein that
relates to indebtedness or other payment obligations of any Loan Party (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision.

 

28



--------------------------------------------------------------------------------

“Permitted Debt Securities” shall mean (a) unsecured senior or subordinated
notes issued by a Borrower, (i) the terms of which do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date that is 181 days after the Maturity Date in effect at the issuance
thereof (it being understood that any provision requiring an offer to purchase
such Indebtedness as a result of change of control or asset sale shall not
violate the foregoing restriction), (ii) the covenants, events of default,
subsidiary guarantees and other terms of which (other than interest rate and
redemption premiums), taken as a whole, are not more restrictive to the Company
and its Subsidiaries than those in this Agreement, and are otherwise on market
terms for similar issuers at the time of issuance and (iii) of which no
subsidiary of the Company (other than a Subsidiary Loan Party or a Foreign
Borrower) is an obligor and (b) Permitted Convertible Notes.

“Permitted Encumbrances” shall mean (i) with respect to each Real Property,
those Liens and other encumbrances permitted by paragraphs (b), (d), (e), (g),
(h), (k), (m) and (o) of Section 6.02 and (ii) with respect to each Real
Property acquired after the Closing Date, those Liens and other encumbrances
permitted by paragraphs (b), (d), (e), (g), (h), (k), (m) and (o) of
Section 6.02, provided, however, that in the case of those Liens and other
encumbrances permitted by clause (o) of Section 6.02 and as described in
clauses (i) and (ii) of this definition, in the event any Loan Party shall
constitute the lessor under any such lease or sublease, no Lien created or
permitted to be incurred thereby shall be permitted hereunder except to the
extent such Lien would otherwise constitute a Permitted Encumbrance.

“Permitted Foreign Restructuring” shall mean, subject to the consent of the
Administrative Agent, a reorganization of the Foreign Subsidiaries of the
Company pursuant to which some or all of such Foreign Subsidiaries will become
direct or indirect subsidiaries of any Foreign Borrower following the Effective
Date.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two (2) years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a Lender
that is a bank or trust company, or by any bank or trust company that is
organized under the laws of the United States of America, or any state thereof
having capital, surplus and undivided profits in excess of U.S.$500.0 million
and whose long-term debt, or whose parent holding company’s long-term debt, is
rated A (or such similar equivalent rating or higher) by at least one
(1) nationally recognized statistical rating organization (as defined in Rule
436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a Lender
that is a bank, or with any bank meeting the qualifications described in clause
(b) above;

(d) commercial paper, maturing not more than one (1) year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Company)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two (2) years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

 

29



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million;

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the Consolidated Total
Assets of the Company and the Subsidiaries, on a consolidated basis, as of the
last day of the Company’s most recently completed fiscal year; and

(i) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which Receivables Assets or interests therein are sold, discounted, assigned
(including through a contribution to capital) or otherwise transferred, and/or a
Lien on and pledge of Receivables Assets or interests therein is granted, by the
Company and/or any of its Subsidiaries (including any Special Purpose
Receivables Subsidiary) to any other Person (including any Special Purpose
Receivables Subsidiary or a purchaser or lender that is not an Affiliate of the
Company); provided that (A) recourse to the Company or any Subsidiary (other
than the Special Purpose Receivables Subsidiaries) and any obligations or
agreements of the Company or any Subsidiary (other than the Special Purpose
Receivables Subsidiaries) in connection with such transactions shall be limited
to the extent customary for similar transactions in the applicable
jurisdictions, (B) such transaction is structured in a manner consistent with
the delivery of a “true sale”/”absolute transfer” opinion with respect to any
transfer by the Company or any Subsidiary (other than a Special Purpose
Receivables Subsidiary), (C) the aggregate Receivables Net Investment shall not
exceed U.S.$100.0 million outstanding at any time, (D) the Board of Directors of
the Company shall have determined in good faith that each such Permitted
Receivables Financing (including financing terms, covenants, termination events
and other provisions) is in the aggregate economically fair and reasonable to
the Company and any applicable Subsidiary, (E) any sales or assignments
(including contributions) of Receivables Assets or interests therein are made at
fair market value (as determined in good faith by the Company), and (F) the
financing terms, covenants, termination events and other provisions thereof will
be market terms (as determined in good faith by the Company) and may include
representations, warranties, covenants, indemnities and guarantees of
performance which the Company has determined in good faith to be customary in a
receivables financing including, without limitation, those relating to the
servicing of the assets, it being understood and agreed that any obligation of a
seller of receivables to repurchase receivables arising as a result of a breach
of a representation, warranty or covenant or otherwise, including as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off-set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or by other event relating to the seller, shall be
deemed customary.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted

 

30



--------------------------------------------------------------------------------

value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest, fees, discount and premium thereon as well as transaction expenses),
(b) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced and the final
maturity date of such Permitted Refinancing Indebtedness is no earlier than the
date that is 91 days after the Maturity Date in effect at the time of such
refinancing, (c) other than in the case of a refinancing of the 2024 Senior
Subordinated Notes, if the Indebtedness being Refinanced is subordinated in
right of payment to the Obligations under this Agreement, such Permitted
Refinancing Indebtedness shall be subordinated in right of payment to such
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (d) other than in
the case of a refinancing of the 2024 Senior Subordinated Notes, no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (other than with respect to any
Subsidiaries acquired by the Company after the incurrence of the Indebtedness
being Refinanced which Subsidiaries were not required to provide a guarantee of
such Indebtedness being Refinanced) and (e) if the Indebtedness being Refinanced
is secured by any collateral (whether equally and ratably with, or junior to,
the Secured Parties or otherwise), such Permitted Refinancing Indebtedness may
be secured by such collateral (including in respect of working capital
facilities of Foreign Subsidiaries otherwise permitted under this Agreement
only, any collateral pursuant to after-acquired property clauses to the extent
any such collateral secured the Indebtedness being Refinanced) on terms no less
favorable to the Secured Parties, taken as a whole, than those contained in the
documentation governing the Indebtedness being Refinanced.

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from one or more of the Loan
Parties at such discounted rates as may be agreed; provided that no third-party
financial institution shall have any recourse to any Loan Party in connection
with such arrangement and no Loan Party shall Guarantee any liabilities or
obligations with respect to such arrangement (including, without limitation, no
Loan Party shall provide any guarantee, surety or other credit support for any
of the obligations owed by any customer to such third-party financial
institution under any such financing arrangement).

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Plan” shall mean any employee pension benefit plan subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA and in
respect of which the Company, any Subsidiary or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” shall mean 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Plant Expansion” shall mean a publicly announced expansion of a plant owned or
to be newly constructed by the Company or a Subsidiary and with respect to which
the Company has provided the Administrative Agent with a description of such
expansion or construction and all relevant financial information (including,
without limitation, projected costs and expenditures and a timeline) at least 30
days prior to any election of an Adjusted Covenant Period in respect thereof.

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

“Pounds Sterling” shall mean the lawful currency of the United Kingdom.

 

31



--------------------------------------------------------------------------------

“Prepayment Event” shall mean:

(a) any sale, transfer or other disposition (including pursuant to a Sale and
Leaseback Transaction) of any property or asset of the Company or any Subsidiary
pursuant to Section 6.05(h) resulting in Net Cash Proceeds equal to or greater
than $15,000,000; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Company or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $15,000,000; or

(c) the incurrence by the Company or any Subsidiary of any Indebtedness (other
than Loans), other than Indebtedness permitted under Section 6.01 or permitted
by the Required Lenders pursuant to Section 9.08.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Prior Liens” shall mean Liens that, pursuant to the provisions of any Security
Document, are or may be superior to the Lien of such Security Document.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four (4) consecutive fiscal quarter period ended on or before
the occurrence of such event (the “Reference Period”):

(i) in making any determination of EBITDA or Consolidated Tangible Assets, pro
forma effect shall be given to any Asset Disposition and to any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 6.04 or 6.05), in each case
that occurred during the Reference Period (or, in the case of determinations
made pursuant to the definition of the term “Asset Acquisition,” occurring
during the Reference Period or thereafter and through and including the date
upon which the respective Asset Acquisition is consummated); and

(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case, not to finance any acquisition) incurred or permanently
repaid during the Reference Period (or, in the case of determinations made
pursuant to the definition of the term “Asset Acquisition,” occurring during the
Reference Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated) shall be deemed

 

32



--------------------------------------------------------------------------------

to have been incurred or repaid at the beginning of such period and (y) Interest
Expense of such Person attributable to interest on any Indebtedness, for which
pro forma effect is being given as provided in preceding clause (x), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and, for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that (1) the Company delivers to the Administrative
Agent (i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies and
(2) either (A) such adjustments are in accordance with Regulation S-X or
(B) such adjustments are reasonably projected in good faith by the Company to be
achieved in connection with any such event within the 12-month period following
the consummation of such event, that are reasonably identifiable, quantifiable
and factually supportable in the good faith judgment of the Company and that are
set forth in reasonable detail in a certificate of a Responsible Officer of the
Company (the “Additional Adjustments”); provided that (x) all adjustments
pursuant to this clause (B) will be without duplication of any amounts that are
otherwise included or added back in computing EBITDA in accordance with the
definition of such term (including, without limitation, pursuant to the
foregoing clause (A)), whether through pro forma adjustment or otherwise, (y) if
Additional Adjustments are to be added to EBITDA pursuant to this clause (B),
the aggregate amount of Additional Adjustments for any period being tested shall
not exceed 15% of the EBITDA for such period (calculated prior to giving effect
to the Additional Adjustments) and (z) if any operating expense reductions or
other operating improvements or synergies included in any pro forma calculations
based on the anticipation that such operating expense reductions or other
operating improvements or synergies will be achieved within such 12-month period
shall at any time cease to be reasonably anticipated by the Company to be so
achieved, then on and after such time pro forma calculations required to be made
hereunder shall not reflect such operating expense reductions or other operating
improvements or synergies.

“Projections” shall mean the projections of the Company and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities, including updates to the projections contained in
the Information Memorandum, furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any of its Subsidiaries prior to the Effective
Date.

“PTE” shall mean a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.25.

“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case,

 

33



--------------------------------------------------------------------------------

market practice differs in the relevant market where the LIBO Rate for such
currency is to be determined, in which case the Quotation Day will be determined
by the Administrative Agent in accordance with market practice in such market
(and if quotations would normally be given on more than one day, then the
Quotation Day will be the last of those days)).

“Real Property” shall mean, collectively, all right, title and interest of the
Company or any other Subsidiary in and to any and all parcels of real property
owned or operated by the Company or any other Subsidiary together with all
improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof.

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property (including related lockboxes,
collection accounts, lockbox accounts and concentration accounts, as applicable)
from time to time originated, acquired or otherwise owned by the Company or any
Subsidiary.

“Receivables Net Investment” shall mean at any time, the aggregate cash amount
advanced or paid by any lenders or purchasers that are not Affiliates of the
Company under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the terms of
the Permitted Receivables Documents; provided, however, that if all or any part
of such Receivables Net Investment shall have been reduced by application for
any distribution and thereafter such distribution is rescinded or must otherwise
be returned for any reason, such Receivables Net Investment shall be increased
by the amount of such distribution, all as though such distribution had not been
made.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Reference Bank Rate” shall mean the arithmetic mean of the rates (rounded
upwards to four decimal places) supplied to the Administrative Agent at its
request by the Reference Banks (as the case may be) as of the applicable time on
the Quotation Day for Loans in the applicable currency and the applicable
Interest Period as the rate at which the relevant Reference Bank could borrow
funds in the London (or other applicable) interbank market in the relevant
currency and for the relevant period, were it to do so by asking for and then
accepting interbank offers in reasonable market size in that currency and for
that period.

“Reference Banks” shall mean such banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

34



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
partners, trustees, administrators and advisors of such Person and such Person’s
Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period has been waived, with respect to a
Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures, and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such at such time; provided that for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to
Article VII or the Revolving Facility Commitments expire or terminate, then, as
to each Lender, clause (a) of the definition of Swingline Exposure shall only be
applicable for purposes of determining its Swingline Exposure to the extent such
Lender shall have funded its participation in the outstanding Swingline Loans.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Reuters” shall mean Thomson Reuters Corp., Refinitiv, or any successor thereto.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Availability Period” shall mean, in the case of each of the
Revolving Facility Loans, Revolving Facility Borrowings, Swingline Loans,
Swingline Borrowings, and Letters of Credit, the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

 

35



--------------------------------------------------------------------------------

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as a Dollar amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04. The initial Dollar amount of each Revolving Facility Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Revolving Facility Lender shall
have assumed its Revolving Facility Commitment, as applicable. The aggregate
amount of the Revolving Facility Commitments on the Effective Date is
U.S.$550.0 million.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any New
Revolving Facility Lenders).

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01 or a New Revolving Facility Lender pursuant to
Section 2.20. Each Revolving Facility Loan shall be a Eurocurrency Loan or an
ABR Revolving Loan.

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Facility Commitment shall be disregarded in the calculation.
If the Revolving Facility Commitments have terminated or expired, the Revolving
Facility Percentages shall be determined based upon the Revolving Facility
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn Dollar Amount of all Letters of Credit outstanding at such time and
(b) the aggregate Dollar Amount of all L/C Disbursements that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time. For all purposes of this Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrowers and each
Lender shall remain in full force and effect until the Issuing Bank and the
Lenders shall have no further obligations to make any payments or disbursements
under any circumstances with respect to any Letter of Credit.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc.

 

36



--------------------------------------------------------------------------------

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (including, without
limitation, as of the Effective Date, Crimea, Cuba, Iran, North Korea and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, any EU member state in which the Company or its Subsidiaries conduct
business, Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country, (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b) or (d) any Person otherwise the subject of any Sanctions.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state in which the Company or its Subsidiaries conduct business, Her Majesty’s
Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Obligations” shall mean all Obligations, together with all Swap
Obligations and Banking Services Obligations owing to one or more Lenders or
their respective Affiliates; provided that the definition of “Secured
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Collateral Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant to any of the foregoing or pursuant to Section 5.10 or any other
provision of this Agreement.

“Senior Subordinated Note Documents” shall mean the Senior Subordinated Notes
and the Senior Subordinated Note Indenture.

“Senior Subordinated Note Indenture” shall mean each and any indenture or other
similar document governing the terms of Senior Subordinated Notes in effect from
time to time.

“Senior Subordinated Notes” shall mean any Permitted Debt Securities or
Permitted Convertible Notes which, by their terms, are subordinated to the
Company’s “senior debt” or “designated senior indebtedness.”.

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which, if applicable for purposes of structuring such transaction, is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code (or
other insolvency law).

 

37



--------------------------------------------------------------------------------

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01, 3.02(a), 3.02(b)(i)(A), 3.03, 3.09, 3.10, 3.18(c), 3.21
(solely as it relates to use of proceeds on the applicable date) and 3.23 of
this Agreement.

“Specified Swap Obligation” shall mean, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” shall mean, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Conduct
Authority, the Prudential Regulation Authority, the European Central Bank or
other Governmental Authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve, liquid asset, fees or similar
requirements shall include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” shall mean any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the Obligations.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled or held by such Person.

“Subsidiary” shall mean a subsidiary; provided that unless the context otherwise
requires, “Subsidiary” shall mean a subsidiary of the Company.

“Subsidiary Loan Party” shall mean each direct Wholly Owned Subsidiary of the
Company that (a) is (i) a Domestic Subsidiary, (ii) a Material Subsidiary and
(iii) a party to the Collateral Agreement, and (b) is not (i) a Special Purpose
Receivables Subsidiary, (ii) a Subsidiary listed on Schedule 1.01 or (iii) a
Subsidiary whose guarantee of the Obligations is prohibited under Section 9.22.

“Supported QFC” has the meaning assigned to it in Section 9.25.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
spot, future, credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or any of its Subsidiaries shall be a Swap Agreement.

 

38



--------------------------------------------------------------------------------

“Swap Obligations” shall mean any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements shall not constitute Swap Obligations.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Company substantially
in the form of Exhibit C-2.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean the sum of (a) its Revolving
Facility Percentage of the aggregate Swingline Exposure at such time other than
with respect to any Swingline Loans made by such Lender in its capacity as a
Swingline Lender and (b) the aggregate principal amount of all Swingline Loans
made by such Lender as a Swingline Lender outstanding at such time (less the
amount of participations funded by the other Lenders in such Swingline Loans).

“Swingline Lender” shall mean JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loans” shall mean the swingline loans made to the Company pursuant to
Section 2.04.

“Swingline Sublimit” shall mean, with respect to the Swingline Lender, the
amount that the Swingline Lender may, in its sole discretion, make available as
Swingline Loans pursuant to Section 2.04. The aggregate amount of the Swingline
Sublimit on the Effective Date is U.S.$50.0 million.

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET2) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” shall mean a day that TARGET2 is open for the settlement of
payments in euro.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), value added taxes, or
any other goods and services, use or sales taxes, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Lender” shall mean a Lender with a Term Loan Commitment or with
outstanding Term Loans.

 

39



--------------------------------------------------------------------------------

“Term Loan Availability Period” shall mean, in the case of each of the Term
Loans and Term Loan Borrowings, the period beginning on the Effective Date and
ending on the Term Loan Commitment Expiration Date.

“Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Loan Commitment” shall mean with respect to each Lender, the amount set
forth on Schedule 2.01. The aggregate amount of the Term Loan Commitments on the
Effective Date is U.S.$450.0 million.

“Term Loan Commitment Expiration Date” shall mean the AXC Expiration Date.

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made hereunder.

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(b).

“Term Loans” shall mean the Term Loans made by the Lenders to the Company
pursuant to Section 2.01(a).

“Test Period” shall mean, on any date of determination, the period of four
(4) consecutive fiscal quarters of the Company and its Subsidiaries then most
recently ended (taken as one accounting period).

“Ticking Fee” shall have the meaning assigned to such term in Section 2.12(a).

“Total Revolving Facility Credit Exposure” shall mean, at any time, the sum of
the outstanding principal amount of all Lenders’ Revolving Facility Loans, their
Revolving L/C Exposure and their Swingline Exposure at such time; provided, that
clause (a) of the definition of Swingline Exposure shall only be applicable to
the extent Lenders shall have funded their respective participations in the
outstanding Swingline Loans.

“Trade Date” has the meaning assigned to such term in Section 9.04(f)(i).

“Transactions” shall mean (a) the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, and (b) the AXC Transactions.

“Trigger Date” shall mean the date of delivery of financial statements for the
first full fiscal quarter ending after the fiscal quarter during which the
Effective Date occurred.

“Type” when used in respect of any Loan or Borrowing, shall refer to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

“UCC” shall mean (i) the Uniform Commercial Code as in effect in the applicable
state of jurisdiction and (ii) certificate of title or other similar statutes
relating to “rolling stock” or barges as in effect in the applicable
jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

40



--------------------------------------------------------------------------------

“U.S. Patriot Act” shall have the meaning assigned to such term in
Section 3.08(a).

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.25.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“VRV Acquisition” shall mean the acquisition pursuant to which the Company (or
one or more of its Subsidiaries) will acquire VRV s.p.a., all as more
specifically described in the Company’s Current Report on Form 8-K dated
September 26, 2018 and filed with the SEC on September 27, 2018.

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such Person or one or more Wholly Owned Subsidiaries of such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that, notwithstanding
the foregoing, upon and following the acquisition of any business or new
Subsidiary in accordance with this Agreement, in each case that would not
constitute a “significant subsidiary” for purposes of Regulation S-X, financial
items and information with respect to such newly-acquired business or Subsidiary
that are required to be included in determining any financial

 

41



--------------------------------------------------------------------------------

calculations and other financial ratios contained herein for any period prior to
such acquisition shall not be required to be in accordance with GAAP so long as
the Company is able to reasonably estimate pro forma adjustments in respect of
such acquisition for such prior periods, and in each case such estimates are
made in good faith and are factually supportable. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, and (ii) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. For the avoidance of doubt, and without limitation of
the foregoing, Permitted Convertible Notes shall at all times be valued at the
full stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.
Notwithstanding any other provision hereof, all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
changes in accounting for leases pursuant to GAAP (including from the
implementation of proposed Accounting Standards Update Leases (Topic 840) issued
August 17, 2010, or any successor or related proposal). Any reference herein to
a merger, transfer, consolidation, amalgamation, assignment, sale, disposition
or transfer, or similar term, shall be deemed to apply to a division of or by a
limited liability company, or an allocation of assets to a series of a limited
liability company (or the unwinding of such a division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity). Notwithstanding anything to the contrary contained in
this Section 1.02 or in the definition of “Capital Lease Obligations,” any
change in accounting for leases pursuant to GAAP resulting from the adoption of
Financial Accounting Standards Board Accounting Standards Update No. 2016-02,
Leases (Topic 842) (“FAS 842”), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 15, 2018, such
lease shall be considered a capital lease, and all calculations and deliverables
under this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.

SECTION 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Company contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

SECTION 1.04. Status of Obligations. The Obligations are hereby designated as
“Senior Indebtedness” and as “Designated Senior Indebtedness” under, and for
purposes of, each of the Senior Subordinated Note Documents, and this Agreement
is the “Credit Agreement” under and for purposes of each of the Senior
Subordinated Note Documents. In the event that the Company or any other Loan
Party shall at any time issue or have outstanding any other Subordinated
Indebtedness, the Company shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in

 

42



--------------------------------------------------------------------------------

respect of any indenture or other agreement or instrument under which such other
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.

SECTION 1.05. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction (or waiver)
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All Loans made
and Secured Obligations incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the Effective Date:
(a) all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Agreement”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the Existing
Letters of Credit which remain outstanding on the Effective Date shall continue
as Letters of Credit under (and shall be governed by the terms of) this
Agreement, (c) all obligations constituting “Secured Obligations” with any
Lender or any Affiliate of any Lender which are outstanding on the Effective
Date shall continue as Secured Obligations under this Agreement and the other
Loan Documents, (d) the liens and security interests granted by any Loan Party
pursuant to any Loan Document in favor of the Administrative Agent for the
benefit of the Secured Parties securing payment of the Secured Obligations (and
all filings with any Governmental Authority in connection therewith) are in all
respects continuing and in full force and effect with respect to all Secured
Obligations, (e) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Facility Credit Exposure and outstanding Revolving
Facility Loans hereunder reflects such Lender’s Revolving Facility Percentage of
the outstanding aggregate Revolving Facility Credit Exposures on the Effective
Date, (f) the Borrowers hereby agree to compensate each Lender (including the
Departing Lenders) for any and all losses, costs and expenses incurred by such
Lender in connection with the sale and assignment of any Eurocurrency Loans
(including the “Eurocurrency Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 2.16 hereof, and (g) each Departing Lender’s “Revolving
Facility Commitment” under the Existing Credit Agreement shall be terminated,
each Departing Lender shall have received payment in full of all of the
“Obligations” owing to it under the Existing Credit Agreement (other than
obligations to pay fees and expenses with respect to which the Company has not
received an invoice, contingent indemnity obligations and other contingent
obligations owing to it under the “Loan Documents” as defined in the Existing
Credit Agreement) and the Departing Lenders shall not be Lenders hereunder
(provided, however, that each Departing Lender shall continue to be entitled to
the benefits of Sections 2.15, 2.16, 2.17 and 9.05).

SECTION 1.06. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to

 

43



--------------------------------------------------------------------------------

determine the interest rate on Eurocurrency Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in
Section 2.14(c) of this Agreement, such Section 2.14(c) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Company, pursuant to Section 2.14, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.14(c), will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 1.07. Leverage Ratios. Notwithstanding anything to the contrary
contained herein, for purposes of calculating any leverage ratio herein in
connection with the incurrence of any Indebtedness, (a) there shall be no
netting of the cash proceeds proposed to be received in connection with the
incurrence of such Indebtedness and (b) to the extent the Indebtedness to be
incurred is revolving Indebtedness, such incurred revolving Indebtedness (or if
applicable, the portion (and only such portion) of the increased commitments
thereunder) shall be treated as fully drawn.

SECTION 1.08. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

SECTION 1.09. Luxembourg Terms. Notwithstanding any other provision of this
Agreement to the contrary, in this Agreement where it relates to Chart
Luxembourg, a reference to: (a) a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors, compulsory manager or other
similar officer includes a juge délégué, commissaire, juge-commissaire,
mandataire ad hoc, administrateur provisoire, liquidateur or curateur;
(b) liquidation, bankruptcy, insolvency, reorganization, moratorium or any
similar proceeding shall include any Foreign Borrower Insolvency Event; (c) a
lien or security interest includes any hypothèque, nantissement, gage,
privilège, sûreté réelle, droit de rétention, and any type of security in rem
(sûreté réelle) or agreement or arrangement having a similar effect and any
transfer of title by way of security; (d) a person being unable to pay its debts
includes that person being in a state of cessation of payments (cessation de
paiements) or having lost or meeting the criteria to lose its commercial
creditworthiness (ébranlement de crédit); (e) attachments or similar creditors
process means an executory attachment (saisie exécutoire) or conservatory
attachment (saisie arrêt); (f) a “set-off” includes, for purposes of Luxembourg
law, legal set-off.

SECTION 1.10. Negative Covenant Compliance. For purposes of determining whether
the Company and its Subsidiaries comply with any exception to Article VI (other
than Sections 6.11 and 6.12) where compliance with any such exception is based
on a financial ratio or metric being satisfied as of a particular point in time,
it is understood that (a) compliance shall be measured at the time when the
relevant event is undertaken, as such financial ratios and metrics are intended
to be “incurrence” tests and not “maintenance” tests and (b) correspondingly,
any such ratio and metric shall only prohibit the Company and its Subsidiaries
from creating, incurring, assuming, suffering to exist or making, as the case
may be,

 

44



--------------------------------------------------------------------------------

any new, for example, Liens, Indebtedness or Investments, but shall not result
in any previously permitted, for example, Liens, Indebtedness or Investments
ceasing to be permitted hereunder. For avoidance of doubt, with respect to
determining whether the Company and its Subsidiaries comply with any negative
covenant in Article VI (other than Sections 6.11 and 6.12), to the extent that
any obligation or transaction could be attributable to more than one exception
to any such negative covenant, the Company may elect at the time of the making
thereof to categorize all or any portion of such obligation or transaction to
any one or more exceptions to such negative covenant that permit such obligation
or transaction.

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments.

(a) Subject to the terms and conditions set forth herein, each Term Lender
(severally and not jointly) agrees to make Term Loans to the Company in Dollars
in a single drawing during the Term Loan Availability Period on the AXC Trigger
Date, in an amount equal to such Term Lender’s Term Loan Commitment. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein, each Revolving
Facility Lender (severally and not jointly) agrees to make Revolving Facility
Loans to the Borrowers in Agreed Currencies, in each case from time to time
during the Revolving Facility Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing to any Swingline Loans outstanding pursuant to
Section 2.09(a)) in (a) subject to Sections 2.11(b) and 2.22, the Dollar Amount
of such Lender’s Revolving Facility Credit Exposure exceeding such Lender’s
Revolving Facility Commitment, (b) subject to Sections 2.11(b) and 2.22, the
Dollar Amount of the Total Revolving Facility Credit Exposures exceeding the
Total Revolving Facility Commitments, (c) subject to Sections 2.11(b) and 2.22,
the Dollar Amount of the total Foreign Currency Exposure at such time exceeding
the Foreign Currency Sublimit or (d) subject to Sections 2.11(b) and 2.22, the
Foreign Borrower Exposure at such time exceeding the Foreign Borrower Sublimit.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Facility Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type and in the same currency made by the Lenders
ratably in accordance with their respective Commitments under the applicable
Facility; provided, however, that Revolving Facility Loans shall be made by the
Revolving Facility Lenders ratably in accordance with their respective Revolving
Facility Percentages on the date such Loans are made hereunder. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan (and in the case of an Affiliate, the provisions of Sections 2.14,
2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrowers to repay such Loan in accordance with the
terms of this Agreement.

 

45



--------------------------------------------------------------------------------

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Facility Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Revolving
Facility Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). At the time that each ABR
Revolving Facility Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum; provided that an ABR Revolving Facility Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Each Swingline
Borrowing shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum. Borrowings of more than one
Type and under more than one Facility may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) six
(6) Eurocurrency Borrowings outstanding under the Term Loan Facility and
(ii) six (6) Eurocurrency Borrowings outstanding under the Revolving Facility.

(d) Notwithstanding any other provision of this Agreement, the relevant Borrower
shall not be entitled to request, or to elect to convert or continue, any
Revolving Facility Borrowing or Term Loan Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Term Loan Borrowing, the applicable Borrower (or the Company on behalf
of the applicable Borrower) shall notify the Administrative Agent of such
request (a) by irrevocable written notice (via written Borrowing Request in a
form approved by the Administrative Agent and signed by the applicable Borrower,
or the Company on behalf of the applicable Borrower) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) not later than 11:00 a.m., Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by such Borrower, or the Company on its
behalf) in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) whether the requested Borrowing is to be a Revolving Facility Borrowing or
a Term Loan Borrowing;

(iii) the aggregate principal amount of the requested Borrowing;

(iv) the date of such Borrowing, which shall be a Business Day;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

46



--------------------------------------------------------------------------------

(vi) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no election as to the Type of Borrowing is specified, then in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower requesting such Eurocurrency
Borrowing shall be deemed to have selected an Interest Period of one (1) month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04. Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
may agree, but shall have no obligation, to make Swingline Loans in Dollars to
the Company from time to time during the Revolving Facility Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit, (y) the Swingline Lender’s Revolving Facility Credit
Exposure exceeding its Revolving Facility Commitment or (z) the Dollar Amount of
the Total Revolving Facility Credit Exposures exceeding the total Revolving
Facility Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Borrowing. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Company may borrow, prepay and reborrow Swingline Loans.

(b) To request a Swingline Borrowing, the Company shall notify the
Administrative Agent and the Swingline Lender of such request by irrevocable
written notice (via a Swingline Borrowing Request), not later than 11:00 a.m.,
New York City time on the day of the proposed Swingline Borrowing. Each such
notice and Swingline Borrowing Request shall be irrevocable and shall specify
(i) the requested date (which shall be a Business Day), (ii) the amount of the
requested Swingline Borrowing, (iii) the term of such Swingline Loan and
(iv) the location and number of the Company’s account to which funds are to be
disbursed. The Swingline Lender shall make each Swingline Loan to be made by it
hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
to the account of the Company designated for such purpose (or, in the case of a
Swingline Borrowing made to finance the reimbursement of an L/C Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Bank).

(c) The Swingline Lender may by written notice given to the Administrative Agent
require the Revolving Facility Lenders to acquire participations in all or a
portion of the outstanding Swingline Loans made by it. Such notice shall specify
the aggregate amount of such Swingline Loans in which the Revolving Facility
Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each such Lender, specifying in
such notice such Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans. Each Revolving Facility Lender hereby absolutely and unconditionally
agrees, promptly upon receipt of such notice from the Administrative Agent (and
in any event, if such notice is received by 12:00 noon, New York City time, on a
Business Day, no later than 5:00 p.m., New York City time, on such Business Day
and if received after 12:00 noon, New York City time, on a Business Day, no
later than 10:00 a.m., New York City time, on the immediately succeeding
Business Day), to pay to the Administrative Agent for the account of the
Swingline Lender,

 

47



--------------------------------------------------------------------------------

such Revolving Facility Lender’s Revolving Facility Percentage of such Swingline
Loan or Loans. Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Facility Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Company (or other party on behalf of the Company) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Facility Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the Administrative Agent, as applicable, if
and to the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company of any default in the payment thereof.

(d) The Swingline Lender may be replaced at any time by written agreement among
the Company, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender. The Administrative Agent shall notify the Lenders of
any such replacement of the Swingline Lender. At the time any such replacement
shall become effective, the Company shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.13(a). From
and after the effective date of any such replacement, (i) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (ii) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall require.
After the replacement of a Swingline Lender hereunder, the replaced Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of a Swingline Lender under this Agreement with respect to Swingline
Loans made by it prior to its replacement, but shall not be required to make
additional Swingline Loans.

(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as a Swingline Lender at any time upon thirty
(30) days’ prior written notice to the Administrative Agent, the Company and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.04(d) above.

SECTION 2.05. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit denominated in Agreed Currencies
for its own account or for the account of any Subsidiary of the Company in a
form reasonably acceptable to the Issuing Bank, at any time and from time to
time during the Revolving Facility Availability Period and prior to the date
that is five (5) Business Days prior to the Maturity Date. It is hereby
understood and agreed that the Issuing Bank may agree, but shall have no
obligation, to issue any Letter of Credit if the Dollar Amount of the Revolving
L/C Exposure after giving effect to the issuance of such Letter of Credit would
exceed the Base L/C Amount;

 

48



--------------------------------------------------------------------------------

provided that in any event, subject to Sections 2.11(b) and 2.22, the Dollar
Amount of the Revolving L/C Exposure after giving effect to such issuance shall
not exceed the L/C Sublimit. The Company and the Administrative Agent have
previously agreed upon letters of credit (the “Existing Letters of Credit”) that
will be deemed to be “Letters of Credit” issued on the Effective Date for all
purposes of the Loan Documents. The Company unconditionally and irrevocably
agrees that, in connection with any Letter of Credit issued for the account of
any Subsidiary as provided in the first sentence of this paragraph, the Company
will be fully responsible for the reimbursement of L/C Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(c) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit). Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions, except to the extent permitted for a
Person required to comply with Sanctions, (B) in any manner that would result in
a violation of any Sanctions by any party to this Agreement or (C) in any manner
that would result in a violation of one or more policies of the Issuing Bank
applicable to letters of credit generally or (ii) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such Issuing Bank from issuing such Letter of Credit, or any law
applicable to such Issuing Bank shall prohibit, or require that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such Issuing Bank any unreimbursed loss,
cost or expense that was not applicable on the Effective Date and that such
Issuing Bank in good faith deems material to it.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section) or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (two (2) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. In addition,
as a condition to any such Letter of Credit issuance, the Company shall have
entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the Issuing Bank and using the Issuing
Bank’s standard form (each, a “Letter of Credit Agreement”). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any Letter of Credit Agreement, the terms and conditions of
this Agreement shall control. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) subject to Sections 2.11(b) and 2.22, the Dollar Amount of the Revolving L/C
Exposure shall not exceed the L/C Sublimit, (ii) subject to Sections 2.11(b) and
2.22, the Dollar Amount of the Total Revolving Facility Credit Exposures shall
not exceed the total Revolving Facility Commitments, (iii) subject to
Sections 2.11(b) and 2.22, the Dollar Amount of each Lender’s Revolving Facility
Credit Exposure shall not exceed such Lender’s Revolving Facility Commitment and
(iv) subject to Sections 2.11(b) and 2.22, the Dollar Amount of the total
Foreign Currency Exposure at such time shall not exceed the Foreign Currency
Sublimit.

 

49



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the date specified by the Company in its
request therefor, which date shall be no later than the date that is five
(5) Business Days prior to the Maturity Date; provided that notwithstanding the
foregoing, any Letter of Credit may expire on a date that is up to three
(3) years after the Maturity Date, provided, however, that no later than five
(5) Business Days prior to the Maturity Date the Company shall cash
collateralize 105% of the Revolving L/C Exposure arising under each such Letter
of Credit expiring after the Maturity Date on terms reasonably satisfactory to
the Administrative Agent and the Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Facility Lenders, the Issuing
Bank hereby grants to each Revolving Facility Lender, and each Revolving
Facility Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Facility Lender’s Revolving Facility
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Facility Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars, for the account of the Issuing Bank, such
Revolving Facility Lender’s Revolving Facility Percentage of each L/C
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason, including after
the Maturity Date. Each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Facility Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments.

(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Company shall reimburse such L/C Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
L/C Disbursement, calculated as of the date the Issuing Bank made such L/C
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such L/C Disbursement in the Dollar Amount equal to
such L/C Disbursement) not later than 12:00 noon, Local Time, on the date that
such L/C Disbursement is made, if the Company shall have received notice of such
L/C Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Revolving Facility Borrowing or a Swingline Borrowing or a Eurocurrency
Revolving Loan in an equivalent Dollar Amount of such L/C Disbursement and, to
the extent so financed, the Company’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Facility Borrowing or
Swingline Borrowing or Eurocurrency Revolving Loan. If the Company fails to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the Issuing Bank and each other Revolving Facility Lender of the
applicable L/C Disbursement, the payment then due from the Company and, in the
case of a Revolving Facility Lender, such Lender’s Revolving Facility Percentage
thereof. Promptly following receipt of such notice, each Revolving Facility
Lender shall pay to the Administrative Agent in Dollars, its Revolving Facility
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and

 

50



--------------------------------------------------------------------------------

Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank in Dollars, the amounts so received by it from the Revolving
Facility Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Company pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Facility Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Facility Lender pursuant
to this paragraph to reimburse the Issuing Bank for any L/C Disbursement (other
than the funding of an ABR Revolving Loan or a Swingline Borrowing or an
Eurocurrency Revolving Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Company of its obligation to reimburse such L/C
Disbursement. If the Company’s reimbursement of, or obligation to reimburse, any
amounts in any Foreign Currency would subject the Administrative Agent, the
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in Dollars, the Company shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each L/C Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Dollar Amount thereof calculated on the date
such L/C Disbursement is made.

(f) Obligations Absolute. The obligation of the Company to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) any
payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Company’s obligations hereunder; provided that, in each
case, payment by the Issuing Bank shall not have constituted gross negligence or
willful misconduct. Neither the Administrative Agent, the Lenders nor the
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Company to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company that are
determined by a court of competent jurisdiction to have been caused by (i) the
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms thereof
or (ii) the Issuing Bank’s refusal to issue a Letter of Credit in accordance
with the terms of this Agreement. The parties hereto expressly agree that, in
the absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination and each
refusal to issue a Letter of Credit. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

51



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank for any Letter of Credit shall,
within the time allowed by applicable law or the specific terms of the Letter of
Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. The Issuing Bank
shall promptly after such examination notify the Administrative Agent and the
Company by telephone (confirmed by telecopy or electronic mail) of such demand
for payment and whether the Issuing Bank has made or will make a L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the Revolving Facility Lenders with respect to any such L/C
Disbursement.

(h) Interim Interest. If the Issuing Bank for any Letter of Credit shall make
any L/C Disbursement, then, unless the Company shall reimburse such L/C
Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the Company
reimburses such L/C Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such L/C Disbursement is denominated in a
Foreign Currency, at the Overnight Foreign Currency Rate for such Agreed
Currency plus the then effective Applicable Margin with respect to Eurocurrency
Revolving Loans); provided that, if such L/C Disbursement is not reimbursed by
the Company when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply; provided further that any L/C Disbursement that is
reimbursed after the date such L/C Disbursement is required to be reimbursed
under paragraph (e) of this Section, (A) be payable in Dollars, (B) bear
interest at the rate per annum then applicable to ABR Revolving Loans or
Eurocurrency Revolving Loans, and (C) Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Facility Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank for such L/C Disbursement shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (A) The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement but shall not be required
to issue additional Letters of Credit or extend or otherwise amend any existing
Letter of Credit.

(B) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as the Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Company and the Lenders, in
which case, the resigning Issuing Bank shall be replaced in accordance with
Section 2.06(i)(A) above.

 

52



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in
Section 7.01(h) or (i), on the Business Day or (ii) in the case of any other
Event of Default, on the third Business Day, in each case, following the date on
which the Company receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Facility Lenders with Revolving L/C Exposure representing greater than 50% of
the total Revolving L/C Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of the Dollar Amount of
the Revolving L/C Exposure as of such date plus any accrued and unpaid interest
thereon; provided that, (i) the portions of such amount attributable to undrawn
Foreign Currency Letters of Credit or L/C Disbursements in a Foreign Currency
that the Company is not late in reimbursing shall be deposited in the applicable
Foreign Currencies in the actual amounts of such undrawn Letters of Credit and
L/C Disbursements and (ii) upon the occurrence of any Event of Default with
respect to the Company described in clause (h) or (i) of Section 7.01, the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind. For the purposes of this paragraph, the Dollar Amount
of the Foreign Currency L/C Exposure shall be calculated on the date notice
demanding cash collateralization is delivered to the Company. The Company also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Company, in each case, in Permitted Investments and at the risk and expense of
the Company, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
L/C Disbursements for which the Issuing Bank has not been reimbursed, together
with related fees, costs and customary processing charges, and, to the extent
not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Company for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other Secured Obligations. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all Events of Default have been cured or waived. If the Company is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.11(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Company as and to the extent that, after giving effect to such
return, the Company would remain in compliance with Section 2.11(b) and no Event
of Default shall have occurred and be continuing.

(k) Revolving L/C Exposure Determination. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms or the terms of any Letter of
Credit Agreement related thereto, provides for one or more automatic increases
in the available amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum amount is available to be drawn
at such time.

 

53



--------------------------------------------------------------------------------

SECTION 2.06. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date (which shall be the AXC Trigger Date in the case of the Term Loans) thereof
solely by wire transfer of immediately available funds, (i) in the case of Loans
denominated in Dollars, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency and at such Eurocurrency Payment
Office for such currency; provided that Swingline Loans shall be made as
provided in Section 2.04. Except in respect of the provisions of this Agreement
covering the reimbursement of Letters of Credit, the Administrative Agent will
make such Loans available to the relevant Borrower by promptly crediting the
funds so received in the aforesaid account of the Administrative Agent to (x) an
account of the Company maintained with the Administrative Agent in New York City
or as otherwise agreed between the Company and the Administrative Agent, and
designated by the Company in the applicable Borrowing Request, in the case of
Loans denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans, Swingline Borrowings and Eurocurrency Revolving Loans made
to finance the reimbursement of a L/C Disbursement and reimbursements as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date (or in the case of an ABR Borrowing, prior to 12:00
noon, New York City time, on the date of such Borrowing) of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the NYFRB Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.07. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect, in the case of a Borrowing to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

(b) To make an election pursuant to this Section, a Borrower (or the Company on
behalf of the applicable Borrower) shall notify the Administrative Agent of such
election (by irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request in
a form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing

 

54



--------------------------------------------------------------------------------

of the Type resulting from such election to be made on the effective date of
such election. Notwithstanding any contrary provision herein, this Section shall
not be construed to permit any Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Commitments pursuant to which such
Borrowing was made.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request made by a Borrower requests a Eurocurrency
Borrowing but does not specify an Interest Period, then such Borrower shall be
deemed to have selected an Interest Period of one (1) month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, (i) in the case of a Borrowing denominated in
Dollars, such Borrowing shall be converted to an ABR Borrowing and (ii) in the
case of a Borrowing denominated in a Foreign Currency in respect of which the
applicable Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one (1) month unless such
Eurocurrency Borrowing is or was prepaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the written request
(including a request through electronic means) of the Required Lenders, so
notifies the Company, then, so long as an Event of Default is continuing, (i) no
outstanding Revolving Facility Borrowing denominated in Dollars may be converted
to or continued as a Eurocurrency Borrowing, (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Facility Borrowing denominated in a Foreign
Currency shall automatically be continued as a Eurocurrency Borrowing with an
Interest Period of one (1) month.

 

55



--------------------------------------------------------------------------------

SECTION 2.08. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Loan Commitments shall terminate
on the Term Loan Commitment Expiration Date and (ii) all other Commitments shall
terminate on the Maturity Date.

(b) The Company may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments and/or the Term Loan Commitments; provided that
(i) each reduction of the Revolving Facility Commitments or the Term Loan
Commitments, as applicable, shall be in an amount that is an integral multiple
of U.S.$1.0 million and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments or the Term Loan
Commitments, as applicable) and (ii) the Company shall not terminate or reduce
the Revolving Facility Commitments if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11, the
Dollar Amount of the Total Revolving Facility Credit Exposures would exceed the
total Revolving Facility Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments or the Term Loan
Commitments under paragraph (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the applicable
Class of the contents thereof. Each notice delivered by the Company pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Revolving Facility Commitments or the Term Loan Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of any of the Commitments under any Facility shall
be permanent. Each reduction of the Commitments under any Facility shall be made
ratably among the Lenders in accordance with their respective Commitments under
such Facility.

SECTION 2.09. Repayment of Loans; Evidence of Debt.

(a) (i) Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan made to such Borrower on
the Maturity Date in the currency of such Loan and (ii) the Company hereby
unconditionally promises to pay (A) to the Administrative Agent for the account
of each Term Lender the then unpaid principal amount of each Term Loan of such
Lender to the Company on such dates and in such amounts as provided in
Section 2.10 and (B) to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan made to
the Company on the earlier of the Maturity Date and the fifth (5th) Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Facility Borrowing (other than a Borrowing that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e)) is made
by the Company, the Company shall repay all Swingline Loans then outstanding and
the proceeds of any such Borrowing shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility, Agreed Currency and
Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the relevant Borrower to each Lender hereunder and (iii) any amount
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

56



--------------------------------------------------------------------------------

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it to any Borrower be evidenced by
a promissory note substantially in the form of Exhibit G-1 or Exhibit G-2, as
applicable. In such event, the relevant Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in such
form. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.10. Notice of Repayment of Loans and Amortization of Term Loans.

(a) Prior to any repayment of any Borrowing under any Facility hereunder, the
applicable Borrower (or the Company on behalf of the applicable Borrower) shall
select the Borrowing or Borrowings under the applicable Facility to be repaid
and shall notify the Administrative Agent (and in the case of repayment of a
Swingline Loan, the Swingline Lender) in writing of such selection not later
than 2:00 p.m., Local Time, (i) in the case of an ABR Revolving Facility
Borrowing, one (1) Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Revolving Facility Borrowing, (A) three
(3) Business Days before the scheduled date of such repayment (in the case of a
Eurocurrency Revolving Facility Borrowing denominated in Dollars) or (B) four
(4) Business Days before the scheduled date of such repayment (in the case of a
Eurocurrency Revolving Facility Borrowing denominated in a Foreign Currency).
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Company shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent in writing of such selection not later than 1:00 p.m., New
York City time, on the scheduled date of such repayment. Each such notice shall
be irrevocable and shall specify the repayment date and the principal amount of
each Borrowing or portion thereof to be repaid; provided that, if a notice of
repayment is given in connection with a conditional notice of termination of the
Commitments as contemplated by Section 2.08, then such notice of repayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to an
outstanding Borrowing, the Administrative Agent shall advise the applicable
Lenders of the contents thereof.

(b) The Company shall repay Term Loan Borrowings in installments as follows
(each such day referred to in the immediately succeeding clauses (i) through
(iv), a “Term Loan Installment Date”): (i) on the last day of the first full
calendar quarter following the AXC Trigger Date and on the last day of each of
the seven calendar quarters ending immediately after such first full calendar
quarter, 0.625% of the aggregate principal amount of the Term Loans actually
funded on the AXC Trigger Date (such amount, the “Term Loan Funded Amount”);
(ii) on the last day of the ninth full calendar quarter following the AXC
Trigger Date and on the last day of each of the three calendar quarters ending
immediately after such ninth full calendar quarter, 1.25% of the Term Loan
Funded Amount; (iii) on the last day of the thirteenth full calendar quarter
following the AXC Trigger Date and on the last day of each of the three calendar
quarters ending immediately after such thirteenth full calendar quarter, 1.875%
of the Term Loan Funded Amount; and (iv) on the last day of the seventeenth full
calendar quarter following the AXC Trigger

 

57



--------------------------------------------------------------------------------

Date and on the last day of each calendar quarter ending after such seventeenth
full calendar quarter (and prior to the Maturity Date), 2.50% of the Term Loan
Funded Amount (in each of the foregoing cases, as adjusted from time to time
pursuant to Section 2.11(d). To the extent not previously repaid, all unpaid
Term Loans shall be paid in full in Dollars by the Company on the Maturity Date.

SECTION 2.11. Prepayment of Loans.

(a) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to the last sentence hereof), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with the provisions of Section 2.10(a). Each prepayment of a
Revolving Facility Borrowing shall be applied ratably to the Revolving Facility
Loans included in the prepaid Revolving Facility Borrowing, and each voluntary
prepayment of a Term Loan Borrowing shall be applied ratably to the Term Loans
included in the prepaid Term Loan Borrowing in such order of application as
directed by the Company. Each mandatory prepayment of a Term Loan Borrowing
shall be applied in accordance with Section 2.11(d). Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) any break funding payments required by Section 2.16.

(b) If on any date, the Administrative Agent notifies the Company that,
(i) other than as a result of fluctuations in currency exchange rates, the
Dollar Amount of the Total Revolving Facility Credit Exposures (calculated, with
respect to those Credit Events denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event) then outstanding
exceeds the aggregate Revolving Facility Commitments of the Lenders on such date
or (ii) solely as a result of fluctuations in currency exchange rates, (x) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Facility Loans and Letters of Credit, in each case denominated in Foreign
Currencies (the “Foreign Currency Exposure”) (so calculated), as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit on such date, (y) the sum of the aggregate
principal Dollar Amount of all of the outstanding Revolving Facility Loans made
to the Foreign Borrowers (the “Foreign Borrower Exposure”) (so calculated), as
of the most recent Computation Date with respect to each such Credit Event,
exceeds 105% of the Foreign Borrower Sublimit on such date or (z) the Dollar
Amount of the Total Revolving Facility Credit Exposures (so calculated), as of
the most recent Computation Date with respect to each such Credit Event, exceeds
105% of the aggregate Revolving Facility Commitments of the Lenders on such
date, the Borrowers shall in each case, as soon as practicable and in any event
within two (2) Business Days following such date, prepay the outstanding
principal amount of any Revolving Facility Loans owing by the Borrowers in an
aggregate amount (or deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) sufficient to reduce (A) the
aggregate Dollar Amount of the Total Revolving Facility Credit Exposures (so
calculated) to an amount not to exceed 100% of the aggregate Revolving Facility
Commitments of the Lenders on such date together with any interest accrued to
the date of such prepayment on the aggregate principal amount of Revolving
Facility Loans prepaid, (B) the Foreign Currency Exposure to be less than or
equal to the Foreign Currency Sublimit and (C) the Foreign Borrower Exposure to
be less than or equal to the Foreign Borrower Sublimit, as applicable. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrowers and the Lenders.

(c) In the event and on each occasion that any Net Cash Proceeds are received by
or on behalf of the Company or any of its Subsidiaries in respect of any
Prepayment Event, the Company shall, within five (5) Business Days after such
Net Cash Proceeds are received, prepay the Term Loans as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Cash
Proceeds; provided that, in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Company shall
deliver to the Administrative Agent a certificate of an

 

58



--------------------------------------------------------------------------------

Authorized Officer to the effect that the Company or its relevant Subsidiaries
intend to apply the Net Cash Proceeds from such event (or a portion thereof
specified in such certificate), within 365 days after receipt of such Net Cash
Proceeds, to reinvest in assets used or useful in the business (excluding
inventory) of the Company and/or its Subsidiaries, and certifying that no Event
of Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Cash Proceeds specified in such
certificate; provided further that to the extent of any such Net Cash Proceeds
therefrom that have not been so applied by the end of such 365-day period (or
within a period of 180 days thereafter if by the end of such initial 365 day
period the Company or one or more Subsidiaries shall have entered into an
agreement with an unaffiliated third party to acquire such assets with such Net
Cash Proceeds), at which time a prepayment shall be required in an amount equal
to such Net Cash Proceeds that have not been so applied.

(d) All mandatory prepayment amounts pursuant to Section 2.11(c) shall be
applied to prepay the Term Loans as follows: (i) first, to the scheduled
payments of the Term Loans due on the next eight (8) Term Loan Installment Dates
occurring after receipt of such Net Cash Proceeds, in direct order of maturity
and (ii) second, to the remaining scheduled payments of the Term Loans
(excluding the payment due on the Maturity Date).

(e) Notwithstanding any other provisions of this Section 2.11 to the contrary,
(i) to the extent that any or all of the Net Cash Proceeds of any Prepayment
Event by a Foreign Subsidiary giving rise to a prepayment event under
Section 2.11(c) (a “Foreign Subsidiary Asset Sale Recovery Event”) are
prohibited, restricted or delayed by applicable local law, rule or regulation
from being repatriated to the United States, an amount equal to the portion of
such Net Cash Proceeds so affected will not be required to be paid by the
Company in respect of the Term Loans at the times provided in this Section 2.11
so long as the applicable local law, rule or regulation will not permit
repatriation to the United States (the Company hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law, rule or regulation to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds would be permitted under the applicable local law, rule or regulation,
the Company will promptly (and in any event not later than five (5) Business
Days after the date that such repatriation would be permitted under applicable
local law, rule or regulation) prepay the Term Loans in an amount equal to such
Net Cash Proceeds (net of any additional taxes payable or reserved against as a
result thereof), which amount shall be applied to the repayment of the Term
Loans pursuant to this Section 2.11 to the extent otherwise provided herein or
(ii) to the extent that the Company has determined in good faith that
repatriation of any of or all Net Cash Proceeds from such Foreign Subsidiary
Asset Sale Recovery Event could reasonably be expected to result in a material
adverse tax consequence to the Company or its Subsidiaries with respect to such
Net Cash Proceeds, the Company shall have no obligation to repay an amount equal
to such Net Cash Proceeds so affected until such time that such amounts could be
repatriated without incurring such material adverse tax consequence, and once
any of such affected Net Cash Proceeds is able to be repatriated to the United
States without such material adverse tax consequence, the Company will promptly
(and in any event not later than five (5) Business Days after such repatriation
would cease to incur such material adverse tax consequence) prepay the Term
Loans in an amount equal to such Net Cash Proceeds (net of any additional taxes
payable or reserved against as a result thereof), which amount shall be applied
to the repayment of the Term Loans pursuant to this Section 2.11 to the extent
otherwise provided herein.

SECTION 2.12. Fees.

(a) The Company agrees to pay to each Term Lender, through the Administrative
Agent, a ticking fee (a “Ticking Fee”) on the average daily amount of the
Available Unused Term Loan Commitment of such Lender during the immediately
preceding quarter (or other period commencing with the Effective Date and ending
with the date on which the last of the Term Loan Commitments of such

 

59



--------------------------------------------------------------------------------

Lender shall be terminated) at the rate per annum set forth under the caption
“Ticking Fee Rate” in the definition of “Applicable Margin” herein. Such Ticking
Fee shall accrue during the period from and including the date that is 30 days
after the Effective Date to but excluding the date on which such Term Loan
Commitment terminates. Accrued Ticking Fees shall, to the extent applicable, be
paid on the fifteenth (15th) day after the last day of March, June, September
and December in each year, and three (3) Business Days after the date on which
the Term Loan Commitments of all the Lenders shall be terminated as provided
herein.

(b) The Company agrees to pay to each Revolving Facility Lender, through the
Administrative Agent, a commitment fee (a “Commitment Fee”) on the average daily
amount of the Available Unused Revolving Commitment of such Lender during the
immediately preceding quarter (or other period commencing with the Effective
Date and ending with the date on which the last of the Revolving Facility
Commitment of such Lender shall be terminated) at the rate per annum set forth
under the caption “Commitment Fee Rate” in the definition of “Applicable Margin”
herein. Such Commitment Fee shall accrue during the period from and including
the Effective Date to but excluding the date on which such Revolving Facility
Commitment terminates. Accrued Commitment Fees shall be paid on the fifteenth
(15th) day after the last day of March, June, September and December in each
year, and three (3) Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein.

All Commitment Fees and Ticking Fees shall be computed on the basis of the
actual number of days elapsed in a year of 360 days. For the purpose of
calculating any Lender’s Commitment Fee, the outstanding Swingline Loans during
the period for which such Lender’s Commitment Fee is calculated shall be deemed
to be zero.

(c) The Company from time to time agrees to pay to each Revolving Facility
Lender, through the Administrative Agent, three (3) Business Days after the last
day of March, June, September and December of each year and on the date on which
the Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a fee (an “L/C Participation Fee”) on such Lender’s Revolving
Facility Percentage of the daily aggregate Dollar Amount of the Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the quarter ending on such last day (or shorter period
commencing with the Effective Date and ending with the Maturity Date or the date
on which the Revolving Facility Commitments shall be terminated) at the rate per
annum equal to the Applicable Margin for Eurocurrency Revolving Facility
Borrowings effective for each day in such period. The Company from time to time
agrees to pay to the Issuing Bank, for its own account, (x) three (3) Business
Days after the last day of March, June, September and December of each year and
on the date on which the Revolving Facility Commitments of all the Lenders shall
be terminated as provided herein, a fronting fee in respect of each Letter of
Credit issued by the Issuing Bank at the request of the Company for the period
from and including the date of issuance of such Letter of Credit to and
including the termination of such Letter of Credit (computed at a rate equal to
0.125% per annum of the daily average stated Dollar Amount of such Letter of
Credit), plus (y) the Issuing Bank’s standard fees and commissions with respect
to the issuance, amendment, cancellation, negotiation, transfer, presentment,
renewal or extension of any Letter of Credit or processing of any L/C
Disbursement thereunder (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. L/C Participation Fees and Issuing Bank Fees in respect of Letters of
Credit denominated in Dollars shall be paid in Dollars, and L/C Participation
Fees and Issuing Bank Fees in respect of Letters of Credit denominated in a
Foreign Currency shall be paid in Dollars in the Dollar Amount thereof.

 

60



--------------------------------------------------------------------------------

(d) The Company agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Fee Letter at the times
specified therein (the “Administrative Agent Fees”).

(e) All Fees shall be paid on the dates due, in Dollars (except as otherwise
expressly provided in this Section 2.12) and immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that Issuing Bank Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.13. Interest.

(a) The applicable Borrower shall pay interest on the unpaid principal amount of
each ABR Loan made to such Borrower at the Alternate Base Rate plus the
Applicable Margin.

(b) The applicable Borrower shall pay interest on the unpaid principal amount of
each Eurocurrency Loan made to such Borrower at the Adjusted LIBO Rate for the
Interest Period in effect for such Eurocurrency Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan, 2.0%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount, 2.0% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section;
provided that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the relevant Borrower in
arrears (i) on each Interest Payment Date for such Loan, (ii) in the case of
Revolving Facility Loans, upon termination of the Revolving Facility Commitments
and (iii) in the case of the Term Loans, on the Maturity Date; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the end of the Revolving Credit
Availability Period or the Term Loan Availability Period, as applicable),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(f) Interest in respect of Loans denominated in Dollars shall be paid in
Dollars, and interest in respect of Loans denominated in a Foreign Currency
shall be paid in such Foreign Currency.

 

61



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the LIBO
Rate shall be equal to the rate determined by the Administrative Agent in its
reasonable discretion after consultation with the Company and consented to in
writing by the Required Lenders (the “Alternative Rate”); provided, however,
that (i) until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency and (ii) if the Alternative Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. It is hereby
understood and agreed that, notwithstanding anything to the foregoing set forth
in this Section 2.14(a), if at any time the conditions set forth in
Section 2.14(c)(i) or (ii) are in effect, the provisions of this
Section 2.14(a) shall no longer be applicable for any purpose of determining any
alternative rate of interest under this Agreement and Section 2.14(c) shall
instead be applicable for all purposes of determining any alternative rate of
interest under this Agreement.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for a Loan in the applicable currency and such
Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the applicable Facility that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for the applicable currency and such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for the applicable currency
and such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies such Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable currency or for the applicable Interest Period, as the case may be,
shall be ineffective and, unless repaid, (A) in the case of a Eurocurrency
Borrowing denominated in Dollars, such Borrowing shall be made as an ABR
Borrowing and (B) in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency, such Eurocurrency Borrowing shall be converted to an ABR
Borrowing on the last day of the Interest Period applicable thereto, (ii) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing or shall be made as a Borrowing bearing
interest at such rate as the Majority Lenders under the applicable Facility
shall agree adequately reflects the costs to the Lenders under such Facility of
making the Loans comprising such Borrowing and (iii) if any Borrowing Request
requests a Eurocurrency Borrowing denominated in a Foreign Currency, then the
LIBO Rate for such Eurocurrency Borrowing shall be the Alternative Rate;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.

 

62



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 2.14(b)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 2.14(b)(i) have not arisen but any of (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall endeavor to
establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes (including, without limitation, the modification
or replacement of clause (c) set forth in the definition of “Alternate Base
Rate”) to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this
Section 2.14(c) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 2.14(c), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurocurrency
Borrowing in the applicable currency or for the applicable Interest Period, as
the case may be, shall be ineffective, (y) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (z) if any Borrowing Request requests a Eurocurrency Borrowing in
a Foreign Currency, then such request shall be ineffective.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, compulsory loan requirement,
insurance charge or other assessment, special deposit, liquidity or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein (except for Taxes); or

 

63



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to the
Administrative Agent or such Lender or such other Recipient of making,
continuing, converting into or maintaining any Loan or of maintaining its
obligation to make any such Loan to any Borrower or to increase the cost to the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by the Administrative Agent, such
Lender, the Issuing Bank or such other Recipient hereunder, whether of
principal, interest or otherwise, then such Borrower will pay to the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender, the Issuing Bank or such other Recipient, as
applicable, for such additional costs incurred or reduction suffered as
reasonably determined by the Administrative Agent, such Lender or the Issuing
Bank (which determination shall be made in good faith (and not on an arbitrary
or capricious basis) and generally consistent with similarly situated customers
of the Administrative Agent, such Lender or the Issuing Bank, as applicable,
under agreements having provisions similar to this Section 2.15, after
consideration of such factors as the Administrative Agent, such Lender or the
Issuing Bank, as applicable, then reasonably determines to be relevant).

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or any of the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower shall
pay to such Lender or the Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered as reasonably
determined by the Administrative Agent, such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and generally consistent with similarly situated customers of the
Administrative Agent, such Lender or the Issuing Bank, as applicable, under
agreements having provisions similar to this Section 2.15, after consideration
of such factors as the Administrative Agent, such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant).

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or the Issuing
Bank, as applicable, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

(d) Promptly after any Lender or the Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or the Issuing Bank shall notify the applicable Borrower thereof. Failure
or delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided that no Borrower
shall be required to compensate a Lender or the Issuing Bank pursuant to this
Section for any increased costs or reductions incurred more

 

64



--------------------------------------------------------------------------------

than 180 days prior to the date that such Lender or the Issuing Bank, as
applicable, notifies such Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.10 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be the amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.17. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), an executed
IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

 

66



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit I-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

67



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

 

68



--------------------------------------------------------------------------------

(j) Certain Luxembourg Matters. In order to not unnecessarily cause application
of Luxembourg’s registration duty applicable to documents in writing evidencing
an obligation to pay, neither the Administrative Agent nor any Lender will take
any action to file or register this Agreement or any of the Loan Documents with
applicable Luxembourg authorities which would cause such registration duty to be
payable unless the Administrative Agent reasonably deems such action necessary
or advisable in connection with the protection of rights or pursuit of remedies
during the continuance of an Event of Default.

(k) Certain FATCA Matters. For purposes of determining withholding Taxes imposed
under FATCA the Loan Parties and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) the Loans extended
to the Company as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Unless otherwise specified, each Borrower shall make each payment or
prepayment required to be made by it hereunder (whether of principal, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case of payments
denominated in Dollars, 2:00 p.m., New York City time and (ii) in the case of
payments denominated in a Foreign Currency, 12:00 noon, Local Time, in the city
of the Administrative Agent’s Eurocurrency Payment Office for such currency, in
each case on the date when due or the date fixed for any prepayment hereunder,
in immediately available funds, without condition or deduction for any defense,
recoupment, set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent to the
applicable account designated to the Company by the Administrative Agent or, in
the case of a Credit Event denominated in a Foreign Currency, the Administrative
Agent’s Eurocurrency Payment Office for such currency , except payments to be
made directly to the Issuing Bank or the Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if such Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by such Administrative Agent to make such payment.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payments to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by such Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrowers to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from the Borrowers
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto in

 

69



--------------------------------------------------------------------------------

accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed L/C Disbursements
then due from the Borrowers hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and unreimbursed L/C
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Term Loans,
Revolving Facility Loans or participations in L/C Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Term Loans, Revolving Facility Loans and participations
in L/C Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Term
Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
(c) shall not be construed to apply to any payment made by any Borrower pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in L/C Disbursements and
Swingline Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
(c) shall apply). Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank pursuant to the terms
of this Agreement or any other Loan Document (including any date that is fixed
for prepayment by notice from the applicable Borrower to the Administrative
Agent pursuant to Section 2.11(a), notice from the applicable Borrower that such
Borrower will not make such payment or prepayment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or the Issuing Bank, as applicable, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the applicable
Lenders or the Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency).

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.05(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

70



--------------------------------------------------------------------------------

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The relevant Loan
Party hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then such Loan Party
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Loan Party
shall have received the prior written consent of the Administrative Agent (and
if a Revolving Facility Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in L/C Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or such Loan Party (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply. Nothing in this Section 2.19 or in any other
provision of this Agreement shall be deemed to prejudice any rights that any
Loan Party may have against any Lender that is a Defaulting Lender. Each party
hereto agrees that (i) an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Acceptance executed by the Company, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Acceptance by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (ii) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to and be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto.

 

71



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Company shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
the Borrowers owing to such Non-Consenting Lender being replaced shall be paid
in full to such Non-Consenting Lender concurrently with such assignment, and
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrowers, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

SECTION 2.20. Increase in Revolving Facility Commitments and/or Incremental Term
Loans.

(a) New Commitments. At any time, the Company may by written notice to the
Administrative Agent elect to request an increase to the existing Revolving
Facility Commitments (any such increase, the “New Revolving Facility
Commitments”) and/or to enter into one or more tranches of term loans (any such
tranche, the “Incremental Term Loans” and together with the New Revolving
Facility Commitments, if any, the “New Commitments”), by an amount not in excess
of U.S.$450.0 million in the aggregate or a lesser amount in integral multiples
of U.S.$25.0 million. Such notice shall specify the date (an “Increased Amount
Date”) on which the Company proposes that the New Commitments and, in the case
of Incremental Term Loans, the date for borrowing, as applicable, be made
available. The Company shall notify the Administrative Agent in writing of the
identity of each Lender or other financial institution reasonably acceptable to
the Administrative Agent (each, a “New Revolving Facility Lender,” an
“Incremental Term Lender” or generally, a “New Lender”; provided that no
Ineligible Institution may be a New Lender) to whom the New Commitments have
been (in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender approached to provide all or a portion of
the New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. Such New Commitments shall become effective as of such Increased
Amount Date, and in the case of Incremental Term Loans, shall be made on such
Increased Amount Date; provided that (1) the conditions set forth in paragraphs
of (b) and (c) of Section 4.02 shall be satisfied or waived by the Required
Lenders on such Increased Amount Date before or after giving effect to such New
Commitments and Loans; (2) such increase in the Revolving Facility Commitments
and/or the Incremental Term Loans shall be evidenced by one or more joinder
agreements executed and delivered to Administrative Agent by each New Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); and (3) the Borrowers shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the New Commitments; provided that, with respect to any Incremental Term Loans
incurred for the primary purpose of financing a Limited Conditionality
Acquisition (“Acquisition-Related Incremental Term Loans”), clause (1) of this
sentence shall be deemed to have been satisfied so long as (A) as of the date of
execution of the related Limited Conditionality Acquisition Agreement by the
parties thereto, no Default shall have occurred and be continuing or would
result from entry into such Limited Conditionality Acquisition Agreement, (B) as
of the date of the borrowing of such Acquisition-Related Incremental Term Loans,
no Event of Default under Section 7.01(a), (b), (h) or (i) is in existence
immediately before or after giving effect (including on a Pro Forma Basis) to
such borrowing and to any concurrent transactions and any substantially
concurrent use of proceeds thereof, (C) the representations and warranties set
forth in Article III shall be true and correct in all material respects as of
the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, except to the extent any such representations
or warranties are expressly limited to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified earlier date (provided that no materiality
qualifier set forth in this subclause (C) shall be applicable to any
representations and warranties that already are qualified

 

72



--------------------------------------------------------------------------------

or modified by materiality in the text thereof) and (D) as of the date of the
borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects immediately before and after giving effect to the incurrence
of such Acquisition-Related Incremental Term Loans, except to the extent any
such representations or warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such specified earlier date (provided that no
materiality qualifier set forth in this subclause (D) shall be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof).

(b) On any Increased Amount Date on which New Revolving Facility Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the existing Revolving Facility Lenders shall assign to each of the
New Revolving Facility Lenders, and each of the New Revolving Facility Lenders
shall purchase from each of the existing Revolving Facility Lenders, at the
principal amount thereof, such interests in the outstanding Revolving Facility
Loans and participations in Letters of Credit and Swingline Loans outstanding on
such Increased Amount Date that will result in, after giving effect to all such
assignments and purchases, such Revolving Facility Loans and participations in
Letters of Credit and Swingline Loans being held by existing Revolving Facility
Lenders and New Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such New
Revolving Facility Commitments to the Revolving Facility Commitments, (ii) each
New Revolving Facility Commitment shall be deemed for all purposes a Revolving
Facility Commitment and each Loan made thereunder shall be deemed, for all
purposes, a Revolving Facility Loan and have the same terms as any existing
Revolving Facility Loan and (iii) each New Revolving Facility Lender shall
become a Lender with respect to the Revolving Facility Commitments and all
matters relating thereto.

(c) On any Increased Amount Date on which Incremental Term Loans are effected
and borrowed, subject to the satisfaction of the foregoing terms and conditions,
(i) each Incremental Term Loan shall be deemed for all purposes a Loan made
hereunder, (ii) each Incremental Term Lender shall become a Lender hereunder and
(iii) the Incremental Term Loans (x) shall rank pari passu in right of payment
with the Revolving Facility Loans, (y) shall not mature earlier than the
Maturity Date (but may have amortization prior to such date) and (z) shall be
treated substantially the same as (and in any event no more favorably than) the
Revolving Facility Loans (provided that (i) the terms and conditions applicable
to any Incremental Term Loans maturing after the Maturity Date may provide for
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced, and may include fees, differently than the existing
Term Loans). All Incremental Term Loans made on any Increased Amount Date will
be made in accordance with the procedures set forth in Section 2.03.

(d) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of an Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders.

(e) Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each Lender
providing such Incremental Term Loans, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase any of its Commitments hereunder, or provide
Incremental Term Loans, at any time.

 

73



--------------------------------------------------------------------------------

SECTION 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Effective Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurocurrency Loans, then, on notice thereof by
such Lender to the Company through the Administrative Agent, any obligations of
such Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings
to Eurocurrency Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Company that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all such Eurocurrency Borrowings of such Lender
to ABR Borrowings, on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Borrowings to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

SECTION 2.22. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) any Loan denominated in a Foreign Currency, on each of the following:
(i) the date of the Borrowing of such Loan and (ii) each date of a conversation
or continuation of such Loan pursuant to the terms of this Agreement,

(b) any Letter of Credit denominated in a Foreign Currency, on each of the
following: (i) the date on which such Letter of Credit is issued, (ii) the first
Business Day of each calendar month and (iii) the date of any amendment of such
Letter of Credit that has the effect of increasing the face amount thereof, and

(c) any Credit Event, on any additional date as the Administrative Agent may
determine at any time when an Event of Default exists.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Facility Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Facility Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Facility
Commitment of such Defaulting Lender pursuant to Section 2.12;

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
Swingline Lender hereunder; third, to cash collateralize the Issuing Bank’s L/C
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of

 

74



--------------------------------------------------------------------------------

which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) cash collateralize the Issuing Bank’s future L/C Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with this Section; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.04 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrowers’ obligations
corresponding to such Defaulting Lender’s L/C Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) such Defaulting Lender’s Revolving Facility Commitment and Revolving
Facility Credit Exposure shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.08); provided that, except as otherwise provided in Section 9.08, this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of any
amendment, waiver or other modification requiring the consent of such Lender or
each Lender adversely affected thereby;

(d) if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Revolving Facility Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure and Revolving L/C Exposure of
such Defaulting Lender (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition of such term) shall be reallocated
among the non-Defaulting Lenders that are Revolving Facility Lenders in
accordance with their respective Applicable Percentages in respect of the
Revolving Facility but only to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Facility
Credit Exposures to exceed its Commitment and (y) the conditions set forth in
Section 4.04 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrowers’ obligations corresponding to such Defaulting Lender’s Revolving L/C
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such Revolving L/C Exposure is outstanding;

 

75



--------------------------------------------------------------------------------

(iii) if the Company cash collateralizes any portion of such Defaulting Lender’s
Revolving L/C Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(c) with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

(iv) if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a), 2.12(b) and 2.12(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages in respect of the Revolving
Facility; or

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all letter of credit fees payable under Section 2.12(c) with respect
to such Defaulting Lender’s Revolving L/C Exposure shall be payable to the
Issuing Bank until such Revolving L/C Exposure is cash collateralized and/or
reallocated; and

(e) so long as any Revolving Facility Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Facility Commitments of the non-Defaulting Lenders that are
Revolving Facility Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.23(d), and Swingline Exposure related to
any such newly made Swingline Loan or L/C Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.23(d)(i) (and such Defaulting Lenders shall
not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Facility Lender to be a
Defaulting Lender, then the Swingline Exposure and Revolving L/C Exposure of the
Revolving Facility Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Facility Commitment and on such date such Revolving Facility
Lender shall purchase at par such of the Revolving Facility Loans of the other
Revolving Facility Lenders (other than Swingline Loans) as the Administrative
Agent shall determine may be necessary in order for such Revolving Facility
Lender to hold such Revolving Facility Loans in accordance with its Applicable
Percentage in respect of the Revolving Facility.

 

76



--------------------------------------------------------------------------------

SECTION 2.24. Liability of Foreign Borrowers. The parties intend that this
Agreement shall in all circumstances be interpreted to provide that each Foreign
Borrower is liable only for Loans made to such Foreign Borrower, interest on
such Loans, such Foreign Borrower’s reimbursement obligations with respect to
any Letter of Credit issued for its account and its ratable share of any of the
other Obligations, including, without limitation, general fees, reimbursements
and charges hereunder and under any other Loan Document that are attributable to
it. The liability of any Foreign Borrower for the payment of any of the
Obligations or the performance of its covenants, representations and warranties
set forth in this Agreement and the other Loan Documents shall be several from
but not joint with the Obligations of the Company and any other obligor. Nothing
in this Section 2.24 is intended to limit, nor shall it be deemed to limit, any
of the liability of the Company for any of the Obligations, whether in its
primary capacity as a Borrower, pursuant to its guaranty obligations set forth
in Article X, at law or otherwise.

SECTION 2.25. Designation of Foreign Borrowers. On the Effective Date, and
subject to the satisfaction of the conditions in Section 4.01 hereto, the
Initial Foreign Borrowers shall continue to be Foreign Borrowers party to this
Agreement until the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination with respect to any such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Borrower and a
party to this Agreement. After the Effective Date, the Company may at any time
and from time to time designate any Eligible Foreign Subsidiary as a Foreign
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.04, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Borrower and a party to this Agreement. Each Foreign Borrower shall
remain a Foreign Borrower until the Company shall have executed and delivered to
the Administrative Agent a Borrowing Subsidiary Termination with respect to such
Subsidiary, whereupon such Subsidiary shall cease to be a Foreign Borrower and a
party to this Agreement. Notwithstanding the preceding sentence, no Borrowing
Subsidiary Termination will become effective as to any Foreign Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Borrower to make further
Borrowings under this Agreement. As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders with respect to
itself and each of its respective Subsidiaries that:

SECTION 3.01. Organization; Powers. Except as set forth on Schedule 3.01, the
Company and each of the Subsidiaries (a) is duly organized, validly existing and
(if applicable) in good standing under the laws of the jurisdiction of its
organization except for such failures to be in good standing which could not
reasonably be expected to have a Material Adverse Effect, (b) has all requisite
power and authority to own its property and assets and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder. The “centre of main interests” (as that term
is used in the regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) of Chart Luxembourg
is in Luxembourg, and Chart Luxembourg has no “establishment” (as that term is
used in the regulation (EU) 2015/848 of the European Parliament and of the
Council of 20 May 2015 on insolvency proceedings (recast)) outside Luxembourg.

 

77



--------------------------------------------------------------------------------

SECTION 3.02. Authorization. The execution, delivery and performance by the
Company and each of the Subsidiaries of each of the Loan Documents to which it
is a party, and the borrowings hereunder and the Transactions (a) have been duly
authorized by all corporate, stockholder, limited liability company or
partnership action required to be obtained by the Company and such Subsidiaries
and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of the Company or any such Subsidiary, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, lease, agreement
or other instrument to which the Company or any such Subsidiary is a party or by
which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02, could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the Company
or any such Subsidiary, other than the Liens created by the Loan Documents.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, examinership, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) [intentionally
omitted], (d) such consents, authorizations, filings or other actions that have
either (i) been made or obtained and are in full force and effect or (ii) are
listed on Schedule 3.04, (e) filings with the SEC reporting the Transactions and
the refinancing related to the Transactions, and (f) such actions, consents and
approvals the failure to be obtained or made which could not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Financial Statements. There has heretofore been furnished to the
Lenders (i) the audited consolidated balance sheets as of December 31, 2018 and
(ii) the unaudited consolidated balance sheets as of and for the fiscal quarter
and the portion of the fiscal year ended March 31, 2019, certified by its chief
financial officer, in each case which were prepared in accordance with GAAP
consistently applied during such period and fairly present the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and its consolidated results of operations and cash flows for the
period then ended.

SECTION 3.06. No Material Adverse Effect. Since December 31, 2018, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

 

78



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases.

(a) Each of the Company and its Subsidiaries has good and valid record fee
simple title to, all Material Real Properties, except where the failure to have
such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. The Company and its Subsidiaries have
maintained, in all material respects and in accordance with normal industry
practice and subject to normal wear and tear, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Company and its Subsidiaries that is necessary to conduct their business as
it is now conducted. All such Material Real Properties are free and clear of
Liens, other than Liens expressly permitted by Section 6.02 or arising by
operation of law.

(b) The Company and its Subsidiaries have complied with all obligations under
all leases to which it is a party, except where the failure to comply would not
have a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect could not reasonably be expected to have a Material Adverse Effect. The
Company and its Subsidiaries enjoy peaceful and undisturbed possession under all
such leases, other than leases in respect of which the failure to enjoy peaceful
and undisturbed possession could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(c) The Company and its Subsidiaries own or possess, or could obtain ownership
or possession of, on terms not materially adverse to it, all patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto necessary for the present conduct of its business, without any
known conflict with the rights of others, and free from any burdensome
restrictions, except where such conflicts and restrictions could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

(d) Schedule 3.07(g) sets forth as of the Effective Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
the Company and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by the Company or by any such Subsidiary, indicating the
ownership thereof.

SECTION 3.08. Litigation; Compliance with Laws.

(a) Except as set forth on Schedule 3.08(a), there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending against, or, to the
knowledge of any Borrower, threatened in writing against or affecting, the
Company or any of its Subsidiaries or any business, property or rights of any
such Person (i) as of the Effective Date, that involve any Loan Document or the
Transactions or (ii) which individually could reasonably be expected to have a
Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither of
the Borrowers nor, to the knowledge of any of the Loan Parties, any of their
Affiliates is in violation of any laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 23, 2001, and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001) (the “U.S. Patriot
Act”).

(b) Except as set forth in Schedule 3.08(b), none of the Company, its
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any currently applicable law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit), the Luxembourg Domiciliation Law (to the extent
required), or any restriction of record, or is in default with respect to any
judgment, writ, injunction or decree of any Governmental Authority, where such
violation or default could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

SECTION 3.09. Federal Reserve Regulations.

(a) None of the Company and its Subsidiaries is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, Regulation U or Regulation X.

SECTION 3.10. Investment Company Act. None of the Company or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

SECTION 3.11. Use of Proceeds. Each of the Borrowers will use the proceeds of
the Revolving Facility Loans, the Swingline Loans, and may request the issuance
of Letters of Credit, as applicable, only (subject, in the case of AXC Revolving
Facility Loans, to the immediately following sentence) to refinance existing
Indebtedness and for working capital and other general corporate purposes
(including refinancing existing Indebtedness and Permitted Business
Acquisitions). Notwithstanding anything to the contrary set forth in this
Section 3.11, all proceeds of the AXC Revolving Facility Loans and the Term
Loans will be used only to finance the AXC Acquisition and to pay AXC
Transaction Costs. No Borrower will request any Borrowing or Letter of Credit,
and no Borrower shall use, and the Company shall use reasonable efforts to
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation, in any material respect, of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case except to the extent permitted for a Person required to comply with
Sanctions or (iii) in any manner that would result in the violation in any
material respect of any Sanctions applicable to any party hereto.

SECTION 3.12. Tax Returns. Except as set forth on Schedule 3.12:

(a) Each of the Company and its Subsidiaries (i) has timely filed or caused to
be timely filed all federal, state, local and non-U.S. Tax returns required to
have been filed by it that are material to such companies taken as a whole and
each such Tax return is complete and accurate in all material respects and
(ii) has timely paid or caused to be timely paid all material Taxes shown
thereon to be due and payable by it and all other material Taxes or assessments,
except Taxes or assessments that are being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
Company or any of its Subsidiaries (as the case may be) has set aside on its
books adequate reserves;

(b) Each of the Company and its Subsidiaries has paid in full or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due with
respect to all periods or portions thereof ending on or before the Effective
Date, which Taxes, if not paid or adequately provided for, could individually or
in the aggregate reasonably be expected to have a Material Adverse Effect; and

 

80



--------------------------------------------------------------------------------

(c) Other than as could not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect: as of the Effective Date, with
respect to the Company and its Subsidiaries, (i) there are no claims being
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the
Internal Revenue Service or any other Taxing authority.

SECTION 3.13. No Material Misstatements.

(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Company, its Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, were true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and as of the Effective Date and did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Borrowers or any of their representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrowers to be reasonable as of the date thereof, as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Borrowers.

(c) As of the Effective Date, to the best knowledge of the Company, the
information included in the Beneficial Ownership Certification provided in
respect of the Borrowers on or prior to the Effective Date to any Lender in
connection with this Agreement is true and correct in all respects.

SECTION 3.14. Employee Benefit Plans.

(a) Each Plan has been administered in compliance with the applicable provisions
of ERISA and the Code (and the regulations and published interpretations
thereunder), except for such noncompliance that could not reasonably be expected
to have a Material Adverse Effect. As of the Effective Date, the excess of the
present value of all benefit liabilities under each Plan of the Company, and
each Subsidiary and the ERISA Affiliates (based on those assumptions used to
fund such Plan), as of the last annual valuation date applicable thereto for
which a valuation is available, over the value of the assets of such Plan could
not reasonably be expected to have a Material Adverse Effect, and the excess of
the present value of all benefit liabilities of all underfunded Plans (based on
those assumptions used to fund each such Plan) as of the last annual valuation
dates applicable thereto for which valuations are available, over the value of
the assets of all such underfunded Plans could not reasonably be expected to
have a Material Adverse Effect. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other ERISA Events which
have occurred or for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.

(b) All foreign pension schemes sponsored or maintained by the Company and each
of its Subsidiaries is maintained in accordance with the requirements of
applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

SECTION 3.15. Environmental Matters. Except as to matters that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (a) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received by the Company or any of its
Subsidiaries, and there are no judicial, administrative or other actions, suits
or proceedings pending or, to the knowledge of the Company, threatened against
the Company or any of the Subsidiaries which allege a violation of or liability
under any Environmental Laws, in each case relating to the Company or any of the
Subsidiaries, (b) the Company and the other Subsidiaries has all environmental,
health and safety permits necessary for its operations as currently conducted to
comply with all applicable Environmental Laws and is, and has been, in
compliance with the terms of such permits and with all other applicable
Environmental Laws except for non-compliances which have been resolved and the
costs of such resolution have been paid, (c) [intentionally omitted], (d) to the
knowledge of the Company and the Subsidiaries, no Hazardous Material is located
at any property currently owned, operated or leased by the Company or any of the
other Subsidiaries that would reasonably be expected to give rise to any
liability or Environmental Claim of the Company or any of its Subsidiaries under
any Environmental Laws, and no Hazardous Material has been generated, owned or
controlled by the Company or any of the other Subsidiaries and transported to or
Released at any location in a manner that would reasonably be expected to give
rise to any liability or Environmental Claim of the Company or any of its
Subsidiaries under any Environmental Laws, (e) to the knowledge of the Company
and the Subsidiaries, there are no acquisition agreements pursuant to which the
Company or any of its Subsidiaries has expressly assumed or undertaken
responsibility for any liability or obligation of any other Person arising under
or relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof, (f) to the
knowledge of the Company and the Subsidiaries, there are no landfills or
disposal areas located at, on, in or under the assets of the Company or any
Subsidiary, and (g) to the knowledge of the Company and the Subsidiaries, except
as listed on Schedule 3.15, there are not currently and there have not been any
underground storage tanks “owned” or “operated” (as defined by applicable
Environmental Law) by the Company or any Subsidiary or present or located on the
Company’s or any Subsidiary’s Real Property. For purposes of Section 7.01(a),
each of the representations and warranties contained in parts (d), (e), (f) and
(g) of this Section 3.15 that are qualified by the knowledge of the Company and
the Subsidiaries shall be deemed not to be so qualified.

SECTION 3.16. [Intentionally Omitted].

SECTION 3.17. [Intentionally Omitted].

SECTION 3.18. Solvency.

(a) Immediately after giving effect to the Transactions (i) the fair value of
the assets of the Company and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of and
the Company and its Subsidiaries on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Company
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured; (iii) the Company and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iv) the Company and its Subsidiaries
on a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Effective Date; and
(v) no Foreign Borrower Insolvency Event will occur.

 

82



--------------------------------------------------------------------------------

(b) The Company does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

(c) As of the AXC Trigger Date, and after giving effect to the AXC Transactions
and the incurrence of the indebtedness and obligations being incurred in
connection with this Agreement, the AXC Transactions and the Transactions on the
AXC Trigger Date, that, with respect to the Company and its Subsidiaries on a
consolidated basis, (a) the sum of the liabilities of the Company and its
Subsidiaries, taken as a whole, does not exceed the present fair saleable value
of the assets of the Company and its Subsidiaries, taken as a whole; (b) the
capital of the Company and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debt as they mature in the ordinary course of business (for
the purposes of this Section 3.18(c), the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5)).

SECTION 3.19. Labor Matters. There are no strikes pending or threatened against
the Company or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Company and its Subsidiaries have not been
in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All material payments due from
the Company or any of its Subsidiaries or for which any claim may be made
against the Company or any of its Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Company or such Subsidiary to the extent required
by GAAP. Except as set forth on Schedule 3.19, consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the Company
or any of its Subsidiaries (or any predecessor) is a party or by which the
Company or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements that, individually or in the aggregate, are not
material to the Company and its Subsidiaries, taken as a whole.

SECTION 3.20. Insurance. The Company has certified to the Administrative Agent a
true, complete and correct description of all material insurance maintained by
or on behalf of the Company or its Subsidiaries as of the Effective Date. As of
such date, such insurance is in full force and effect. The Company believes that
the insurance maintained by or on behalf of it and its Subsidiaries is adequate.

SECTION 3.21. Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures reasonably designed to promote
and achieve compliance in all material respects by the Company, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective officers and employees and to the knowledge of the Company
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and, in the case of any Foreign
Borrower, is not knowingly engaged in any activity that could reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or
(b) to the knowledge of the Company, any agent of the Company or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or Letter of
Credit, use of proceeds or other Transactions will violate Anti-Corruption Laws
or applicable Sanctions.

 

83



--------------------------------------------------------------------------------

SECTION 3.22. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

SECTION 3.23. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents, upon execution and delivery by the parties
thereto, create legal and valid Liens on all of the Collateral in respect of
which and to the extent this Agreement and such other Loan Documents purport to
create Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties. Upon the proper filing of UCC financing statements, upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
this Agreement or the Loan Documents), and the taking of all other actions to be
taken pursuant to the terms of this Agreement and the other Loan Documents, such
Liens constitute perfected first priority Liens on the Collateral (subject to
Liens permitted by Section 6.02) to the extent perfection can be obtained by the
filing of UCC financing statements, possession or control, securing the Secured
Obligations, enforceable against the applicable Loan Party in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
(other than the AXC Revolving Facility Loans and the Term Loans) and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.08):

(a) The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit H
(excluding those items set forth in Part F of such Exhibit H).

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Winston & Strawn LLP, counsel for the Loan Parties,
(ii) LexField, special Luxembourg counsel for Chart Luxembourg and (iii) Jones
Day LLP, special Hong Kong counsel for Chart Hong Kong, in each case covering
such matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests such counsel to deliver such opinions.

 

84



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties (in
their jurisdiction of organization or formation), the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit H (excluding those items set forth in Part
F of such Exhibit H).

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or in
all respects if the applicable representation or warranty is qualified by
Material Adverse Effect or other materiality qualifier) on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties were true and
correct in all material respects (or in all respects if the applicable
representation or warranty is qualified by Material Adverse Effect or other
materiality qualifier) as of such earlier date), and (ii) that no Event of
Default or Default has occurred and is continuing as of such date.

(e) (i) The Administrative Agent shall have received evidence satisfactory to it
of the payment, prior to or simultaneously with the initial Loans hereunder, of
all interest, fees and premiums, if any, on all loans and other extensions of
credit outstanding under the Existing Credit Agreement and (ii) each Departing
Lender shall have received payment in full of all of the “Obligations” owing to
it under the Existing Credit Agreement (other than obligations to pay fees and
expenses with respect to which the Company has not received an invoice,
contingent indemnity obligations and other contingent obligations owing to it
under the “Loan Documents” as defined in the Existing Credit Agreement).

(f) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F-1 and signed by the chief financial officer or another
Responsible Officer of the Company confirming the solvency of the Company and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

(h) (i) The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, all documentation and other
information regarding the Borrowers requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, to the extent requested in writing of the Company at least ten
(10) Business Days prior to the Effective Date and (ii) to the extent any
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) Business Days prior to the Effective Date, any
Lender that has requested, in a written notice to the Company at least ten
(10) Business Days prior to the Effective Date, a Beneficial Ownership
Certification in relation to such Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (h) shall be deemed to be satisfied).

SECTION 4.02. All Credit Events. On the date of each Borrowing (other than any
Borrowing in respect of AXC Revolving Facility Loans and any Borrowing in
respect of Term Loans) and on the date of each issuance, amendment, extension or
renewal of a Letter of Credit:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance of
such Letter of Credit as required by Section 2.05(b).

 

85



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects (provided that any representation or
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects) on and as of the date of such Borrowing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(c) At the time of and immediately after such Borrowing or issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit), as applicable, no Event of Default or Default shall have
occurred and be continuing.

(d) In the case of a Revolving Facility Loan to be made to a Foreign Borrower,
the Borrowers shall have demonstrated to the Administrative Agent compliance
with Section 6.04(a)(i).

Each Borrowing (other than any Borrowing in respect of AXC Revolving Facility
Loans and any Borrowing in respect of Term Loans) and each issuance, amendment,
extension or renewal of a Letter of Credit (other than an amendment, extension
or renewal of a Letter of Credit without any increase in the stated amount of
such Letter of Credit) made by any Borrower shall be deemed to constitute a
representation and warranty by each Borrower on the date of such Borrowing,
issuance, amendment, extension or renewal as applicable, as to the matters
specified in paragraphs (b) and (c) of this Section 4.02.

SECTION 4.03. AXC Trigger Date. The obligations of the Revolving Facility
Lenders to make AXC Revolving Facility Loans and the obligations of the Term
Lenders to make Term Loans shall not become effective until the date that occurs
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.08):

(a) The Administrative Agent shall have received in the form described in
Section 4.03(c)(v) evidence reasonably satisfactory to it that the AXC
Acquisition shall, substantially concurrently with the funding of the AXC
Revolving Facility Loans and the Term Loans hereunder, be consummated pursuant
to the AXC Acquisition Agreement, and no provision thereof shall have been
amended or waived, and no consent or request shall have been given under the AXC
Acquisition Agreement, without the prior written consent of the Administrative
Agent (not to be unreasonably withheld, conditioned or delayed), in any way that
is materially adverse to the Lenders in their capacities as such (it being
understood and agreed that (i) amendments, waivers and other changes to the
definition of “Material Adverse Effect” of the AXC Acquisition Agreement, and
consents and requests given or made pursuant to any such definition shall in
each case be deemed to be materially adverse to the Lenders, and (ii) any
modification, amendment or express waiver or consents by the Company (or any of
its Subsidiaries) that results in (x) an increase to the purchase price shall be
deemed to not be materially adverse to the Lenders so long as such increase is
funded solely with a public issuance of common equity of the Company or cash on
hand or borrowing capacity under this Agreement and (y) a decrease to the
purchase price shall be deemed to not be materially adverse to the Lenders if
(1) such decrease is less than 10% of the purchase price or (2) so long as such
reduction is allocated to reduce on a dollar-for-dollar basis simultaneously
both (A) the Term Loan Commitments and (B) the commitments under the senior
secured term loan facility (if any) provided to the Company in connection with
the AXC Acquisition pursuant to the commitment letter, dated as of May 8, 2019,
by and among the Company and JPMorgan Chase Bank, N.A. (such commitments

 

86



--------------------------------------------------------------------------------

described in this clause (B), the “Specified Commitments”) (it being understood
and agreed, for the avoidance of doubt and by way of example, for purposes of
the foregoing clause (2), a $1 decrease in the purchase price would reduce the
Term Loan Commitments by $1 and also reduce the Specified Commitments by $1)).

(b) The Administrative Agent shall have received in the form described in
Section 4.03(c)(iv) evidence reasonably satisfactory to it (i) that on the AXC
Trigger Date, after giving effect to the AXC Transactions, the AXC Business
shall not have any Indebtedness for borrowed money other than Indebtedness
permitted under Section 6.01 and (ii) of repayment of all Indebtedness to be
repaid on the AXC Trigger Date pursuant to the AXC Acquisition Agreement and the
discharge (or the making of arrangements for discharge) of all Liens securing
any assets or property of the AXC Business.

(c) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Company certifying that:

(i) the Specified Representations are true and correct in all material respects
(provided that any representation or warranty that is qualified by materiality,
Material Adverse Effect or similar language are true and correct in all
respects) on and as of the AXC Trigger Date;

(ii) the AXC Acquisition Agreement Representations are true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality, Material Adverse Effect or similar language are true
and correct in all respects) on and as of the AXC Trigger Date;

(iii) since May 8, 2019, there shall not have occurred any event, change, or
effect that has had, or could reasonably be expected to have, individually or in
the aggregate, a “Material Adverse Effect” (as such quoted term is defined in
the AXC Acquisition Agreement as in effect on May 8, 2019) that is continuing;

(iv) after giving effect to the AXC Transactions or substantially concurrently
with the funding of the AXC Revolving Facility Loans and the Term Loans
hereunder, the AXC Trigger Date Release shall have been consummated; and

(v) the AXC Acquisition shall, substantially concurrently with the funding of
the AXC Revolving Facility Loans and the Term Loans hereunder, be consummated
pursuant to the AXC Acquisition Agreement, as in effect on May 8, 2019, and no
provision thereof shall have been amended or waived, and no consent or request
shall have been given under the AXC Acquisition Agreement in violation of
Section 4.03(a) of this Agreement.

(d) The Administrative Agent shall have received a solvency certificate of the
chief financial officer of the Company substantially in the form of Exhibit F-2.

(e) The Administrative Agent shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company, for the three most recently completed fiscal years ended
at least 90 days before the AXC Trigger Date and (ii) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company, for each subsequent fiscal quarter ended at least 60 days
before the AXC Trigger Date; provided that filing of the required financial
statements on form 10-K and/or form 10-Q by the Company, as applicable will
satisfy the foregoing applicable requirements.

 

87



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received (i) a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Company as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the AXC Trigger Date, prepared after giving effect to the AXC Transactions
(including the acquisition of the AXC Business) as if the AXC Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such statement of income) and (ii) a quality of
earnings report in connection with the AXC Acquisition prepared by the Company’s
independent public accountants of recognized standing. It is understood and
agreed that the condition set forth in the foregoing clause (ii) has been
satisfied as of the date hereof.

(g) All fees and expenses due and payable to the Administrative Agent, the
Lenders and their respective Affiliates that are required to be paid on or prior
to the AXC Trigger Date shall have been paid or shall have been authorized to be
deducted from the proceeds of the AXC Revolving Facility Loans and/or the Term
Loans, to the extent, in the case of expenses, an invoice has been delivered to
the Company at least one (1) Business Day prior to the AXC Trigger Date (except
as otherwise reasonably agreed by the Company).

(h) The AXC Expiration Date shall not have occurred.

SECTION 4.04. Designation of a Foreign Borrower. The designation of a Foreign
Borrower after the Effective Date pursuant to Section 2.25 is subject to the
condition precedent that the Company or such proposed Foreign Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) Any documentation and other information related to such Subsidiary
reasonably requested by the Administrative Agent or any Lender under applicable
“know your customer” or similar rules and regulations, including the Patriot Act
and the Beneficial Ownership Regulation; and

(e) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

 

88



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

The Company covenants and agrees with each Lender that so long as this Agreement
shall remain in effect and until the commitments have been terminated and the
principal of and interest on each Loan, all Fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired, in each case, without any
pending draw, and all amounts drawn thereunder have been reimbursed in full,
unless the Required Lenders shall otherwise consent in writing, the Company
will, and will cause each of its Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Company or a Wholly Owned Subsidiary
of the Company in such liquidation or dissolution; provided that Subsidiaries
that are Loan Parties may not be liquidated into Subsidiaries that are not Loan
Parties.

(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations (including any zoning, building, ordinance, code or
approval or any building permits or any restrictions of record or agreements
affecting the Material Real Properties) and judgments, writs, injunctions,
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted and (iii) at all times maintain and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement); in each case in this
paragraph (b) except where the failure would not reasonably be expected to have
a Material Adverse Effect.

SECTION 5.02. Insurance.

(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses and maintain such other insurance as may be required by law or any
other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Material Real Properties located in the United States to be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable
endorsement, in form and substance reasonably satisfactory to the Administrative
Agent, which endorsement shall provide that, from and after the Effective Date,
if the insurance carrier shall have received written notice from the
Administrative Agent of the occurrence of an Event of Default, the insurance
carrier shall pay all proceeds otherwise payable to the Company or the Loan
Parties under such policies directly to the Administrative Agent; cause all such
policies to provide that neither the Borrowers, the Administrative Agent nor any
other party shall be a coinsurer thereunder and to contain a “Replacement Cost
Endorsement,” without any deduction for depreciation, and such other provisions
as the Administrative Agent may reasonably (in light of a Default or a material
development in

 

89



--------------------------------------------------------------------------------

respect of the Material Real Properties) require from time to time to protect
their interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Administrative Agent; cause each such
policy to provide that it shall not be canceled or not renewed upon less than
thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent; deliver to the Administrative Agent, prior to the
cancellation or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

(c) [intentionally omitted].

(d) [intentionally omitted].

(e) Notify the Administrative Agent promptly whenever any separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained under this Section 5.02 is taken out by the Company or any of its
Subsidiaries; and promptly deliver to the Administrative Agent a duplicate
original copy of such policy or policies, or an insurance certificate with
respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Administrative Agent, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Company and the other Loan Parties shall look
solely to their insurance companies or any parties other than the aforesaid
parties for the recovery of such loss or damage and (B) such insurance companies
shall have no rights of subrogation against the Administrative Agent, the
Lenders, the Issuing Bank or their agents or employees. If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then the Company hereby agrees, to the extent
permitted by law, to waive, and to cause each of its Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agent, the Lenders, the
Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of the Company
and its Subsidiaries or the protection of their properties.

SECTION 5.03. Taxes. Pay and discharge promptly when due all material Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim so long as (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Company or the
affected Subsidiary, as applicable, shall have set aside on its books reserves
in accordance with GAAP with respect thereto or (b) the aggregate amount of such
Taxes, assessments, charges, levies or claims does not exceed U.S.$2.5 million.

 

90



--------------------------------------------------------------------------------

SECTION 5.04. Financial Statements, Reports, etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within ninety (90) days (or such shorter period as the SEC shall specify for
the filing of Annual Reports on Form 10-K) after the end of each fiscal year, if
not filed electronically with the SEC and publicly available for retrieval by
the Lenders, a consolidated balance sheet and related statements of operations,
cash flows and owners’ equity showing the financial position of Company and its
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all audited by independent
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent and accompanied by an opinion of such accountants (which
shall not be qualified in any material respect, other than a qualification
resulting solely from the classification of any of the Loans as short-term
indebtedness during that twelve-month period prior to the Maturity Date) to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of Company
and its Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the electronic filing with the SEC by Company of Annual Reports
on Form 10-K of Company and its consolidated Subsidiaries to the extent publicly
available for retrieval by the Lenders shall satisfy the requirements of this
Section 5.04(a) to the extent such Annual Reports include the information
specified herein).

(b) within forty-five (45) days (or such shorter period as the SEC shall specify
for the filing of Quarterly Reports on Form 10-Q) after the end of each of the
first three (3) fiscal quarters of each fiscal year, if not filed electronically
with the SEC and publicly available for retrieval by the Lenders, a consolidated
balance sheet and related statements of operations and cash flows showing the
financial position of Company and its Subsidiaries as of the close of such
fiscal quarter and the consolidated results of their operations during such
fiscal quarter and the then-elapsed portion of the fiscal year and setting forth
in comparative form the corresponding figures for the corresponding periods of
the prior fiscal year, all certified by a Financial Officer of Company, on
behalf of Company, as fairly presenting, in all material respects, the financial
position and results of operations of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) (it being understood that the
electronic filing with the SEC by Company of Quarterly Reports on Form 10-Q of
Company and its consolidated Subsidiaries to the extent publicly available for
retrieval by the Lenders shall satisfy the requirements of this
Section 5.04(b) to the extent such Quarterly Reports include the information
specified herein);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of a Financial Officer of Company (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and
(ii) commencing with the fiscal period ending June 30, 2019 setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Sections 6.11 and 6.12
and (y) concurrently with any delivery of financial statements under (a) above,
a certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaims responsibility for legal
interpretations), provided that issuance by such accounting firm of an
unqualified audit opinion shall be deemed to satisfy the requirement under this
clause (y);

(d) [Intentionally Omitted];

(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Effective Date, the consolidated financial statements
of Company and its Subsidiaries delivered pursuant to paragraphs (a) or
(b) above will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such clauses had no such
change in

 

91



--------------------------------------------------------------------------------

accounting principles and policies been made, then, together with the first
delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Company reconciling such changes to what the financial statements would have
been without such changes;

(f) within ninety (90) days after the beginning of each fiscal year, an
operating and capital expenditure budget, in form satisfactory to the
Administrative Agent prepared by the Company for each of the four (4) fiscal
quarters of such fiscal year prepared in reasonable detail, of the Company and
the Subsidiaries, accompanied by the statement of a Financial Officer of the
Company to the effect that, to the best of his knowledge, the budget is a
reasonable estimate for the period covered thereby;

(g) annually, upon the reasonable request of the Administrative Agent, updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(d);

(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of the Company or any Subsidiary in connection with any
material interim or special audit made by independent accountants of the books
of the Company or any Subsidiary;

(i) promptly, from time to time, (x) such other information regarding the
operations, business affairs and financial condition of the Company or any of
the Subsidiaries, or compliance with the terms of any Loan Document, or such
consolidating financial statements and (y) information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the Patriot Act and the Beneficial Ownership
Regulation, as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender); and

(j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request.

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Company or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Company or any of the Subsidiaries
that is not a matter of general public knowledge and that has had, or could
reasonably be expected to have, a Material Adverse Effect;

 

92



--------------------------------------------------------------------------------

(d) the occurrence of any ERISA Event, that together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect; and

(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

SECTION 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), including, to the extent required, the Luxembourg Domiciliation Law,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The Company will maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.07. Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any Persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of the Company or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to the Company,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any Persons designated by the Administrative
Agent or, upon the occurrence and during the continuance of an Event of Default,
any Lender upon reasonable prior notice to the Company to discuss the affairs,
finances and condition of the Company or any of the Subsidiaries with the
officers thereof and independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

SECTION 5.09. Compliance with Environmental Laws. Comply, and make commercially
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.10. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings and other documents and
recordings of Liens in stock registries), that may be required under any
applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

 

93



--------------------------------------------------------------------------------

(b) [intentionally omitted]

(c) If any additional direct or indirect Subsidiary of the Company becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Effective Date within five (5) Business Days (or such later date as is
agreed upon by the Administrative Agent) after the date such Subsidiary becomes
a Subsidiary Loan Party (including as a result of becoming a Material
Subsidiary), notify the Administrative Agent and the Lenders thereof and, within
sixty (60) Business Days after the date such Subsidiary becomes a Subsidiary
Loan Party (including as a result of becoming a Material Subsidiary) (or such
later date as is agreed upon by the Administrative Agent), cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Domestic Loan Party. The Administrative Agent may (in its
sole discretion) extend such date to a later date acceptable to the
Administrative Agent.

(d) In the case of any Domestic Loan Party, (i) furnish to the Administrative
Agent prompt written notice of any change (A) in such Domestic Loan Party’s
corporate or organization name, (B) in such Domestic Loan Party’s identity or
organizational structure or (C) in such Domestic Loan Party’s organizational
identification number; provided that no Domestic Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the UCC or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

(e) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied if such action would violate Section 9.22
hereof. In addition, the Collateral and Guarantee Requirement and the other
provisions of this Section 5.10 need not be satisfied with respect to (i) any
Equity Interests acquired after the Effective Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary), (ii) any assets
acquired after the Effective Date, to the extent that, and for so long as,
taking such actions would violate a contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)) or (iii) any Equity Interests in or any
asset of a Foreign Subsidiary if the Company demonstrates to the Administrative
Agent and the Administrative Agent determines (in its reasonable discretion)
that the cost of the satisfaction of the Collateral and Guarantee Requirement of
this Section 5.10 with respect thereto exceeds the value of the security offered
thereby; provided that, upon the reasonable request of the Administrative Agent,
the Company shall, and shall cause any applicable Subsidiary to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation of the types described in clauses (i) and (ii) above, other than
those set forth in a joint venture agreement to which the Company or any
Subsidiary is a party.

SECTION 5.11. Fiscal Year. In the case of the Company and the Subsidiaries,
cause their fiscal year to end on December 31.

SECTION 5.12. [Intentionally Omitted].

 

94



--------------------------------------------------------------------------------

SECTION 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Company or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset, including any Equity
Interest, the Company would be required by the terms of any Permitted Debt
Securities to make an offer to purchase any Permitted Debt Securities, as
applicable, then, in the case of the Company or a Subsidiary, prior to the first
day on which the Company would be required to commence such an offer to
purchase, (i) prepay Loans in accordance with Section 2.11 or (ii) acquire
assets, Equity Interests or other securities in a manner that is permitted by
Section 6.04 or Section 6.05, in each case in a manner that will eliminate any
such requirement to make such an offer to purchase.

SECTION 5.14. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth in the definition of “Collateral and Guarantee
Requirement,” in each case within the time periods specified therein (including
any extension of such time periods permitted by the Administrative Agent
pursuant to paragraph (h) of the definition of “Collateral and Guarantee
Requirement”).

ARTICLE VI

NEGATIVE COVENANTS

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Company will not, and will not cause or permit
any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Effective Date and (other than in the case of
any existing letters of credit to be replaced with Letters of Credit issued
hereunder) set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany Indebtedness
Refinanced with Indebtedness owed to a Person not affiliated with the Company or
any Subsidiary);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Company and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.13;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Company or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than thirty (30) days following such incurrence;

(e) Indebtedness of the Company or any Subsidiary to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; provided, however, further, that balances arising in the
ordinary course from a Loan Party in favor of a Subsidiary that is not a Loan
Party pursuant to intercompany cash management and/or cash pooling arrangements
are not required to be so subordinated;

 

95



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds and completion or performance guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business and Indebtedness arising out of advances on exports,
advances on imports, advances on trade receivables, customer prepayments and
similar transactions in the ordinary course of business and consistent with past
practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three (3) Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from its incurrence;

(h) (i) Indebtedness of a Subsidiary acquired after the Effective Date or a
Person merged into or consolidated with the Company or any Subsidiary after the
Effective Date and Indebtedness assumed in connection with the acquisition of
assets, which Indebtedness in each case, exists at the time of such acquisition,
merger or consolidation and is not created in contemplation of such event and
where such acquisition, merger or consolidation is permitted by this Agreement
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable (together with
Indebtedness outstanding pursuant to this paragraph (h), paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under Section 6.03), would not exceed U.S.$65.0 million;

(i) Capital Lease Obligations and purchase money Indebtedness incurred by the
Company or any Subsidiary prior to or within 270 days after the acquisition,
lease or improvement of the respective asset permitted under this Agreement in
order to finance such acquisition or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed the greater of (x) U.S.$65.0 million and (y) 5%
of Consolidated Tangible Assets (measured as of the date such Indebtedness is
incurred and determined as of the last day of the most recent fiscal quarter for
which financial statements shall have been delivered pursuant to Section 5.04(a)
or Section 5.04(b) (or, prior to the delivery of any such financial statements,
the last day of the last fiscal quarter included in the financial statements
referred to in Section 3.05));

(j) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this paragraph (k) not in excess of the greater of
(x) U.S.$65.0 million and (y) 5% of Consolidated Tangible Assets (measured as of
the date such Indebtedness is incurred and determined as of the last day of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.04(a) or Section 5.04(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.05));

(l) unsecured senior or subordinated Indebtedness of the Borrowers and any
unsecured senior or subordinated Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness, in each case in the form of Permitted Debt
Securities; provided that both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default or Event of Default shall exist
or would result therefrom;

 

96



--------------------------------------------------------------------------------

(m) Guarantees (i) by the Loan Parties of the Indebtedness of the Borrowers
described in paragraph (l), (ii) by any Loan Party of any Indebtedness of the
Company or any Loan Party expressly permitted to be incurred under this
Agreement, (iii) by the Company or any Subsidiary of Indebtedness otherwise
expressly permitted hereunder of the Company or any Subsidiary that is not a
Loan Party to the extent permitted by Section 6.04, (iv) by any Subsidiary that
is not a Loan Party of Indebtedness of another Subsidiary that is not a Loan
Party; provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and
(v) by the Company or any Subsidiary of Indebtedness of Foreign Subsidiaries
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(a), (k) or (s); provided that Guarantees by any Loan Party
under this Section 6.01(m) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms consistent with those used, or to be
used, for Subordinated Intercompany Debt;

(n) Indebtedness arising from agreements of the Company or any Subsidiary
providing for indemnification, adjustment of purchase price, earn outs or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

(o) Indebtedness in connection with Permitted Receivables Financings;

(p) letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of
U.S.$50.0 million;

(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

(r) the Company’s entry into (including payments of premiums in connection
therewith), exercise of its rights and the performance thereof and thereunder,
Permitted Call Spread Swap Agreements in accordance with their terms;

(s) Indebtedness of Foreign Subsidiaries (including letters of credit or bank
guarantees (other than Letters of Credit issued pursuant to Section 2.05) and
including all Indebtedness of Chart Ferox, a.s. under its existing revolving
credit facilities or any refinancings thereof) for working capital purposes
incurred in the ordinary course of business in an aggregate amount not to exceed
U.S.$100.0 million outstanding at any time;

(t) Indebtedness of the Company and its Subsidiaries in respect of factoring of
receivables from a foreign customer held by the Company and its Subsidiaries in
an aggregate principal amount not to exceed U.S.$15.0 million at any time;

(u) Indebtedness of VRV s.p.a. in existence on the date of the consummation of
the VRV Acquisition in an aggregate principal amount not to exceed €70,000,000
at any time, and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; and

(v) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (t) above.

 

97



--------------------------------------------------------------------------------

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
any Subsidiary) at the time owned by it or on any income or revenues or rights
in respect of any thereof, except:

(a) Liens on property or assets of the Company and the Subsidiaries existing on
the Effective Date and set forth on Schedule 6.02(a); provided that such Liens
shall secure only those obligations that they secure on the Effective Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Company or any Subsidiary;

(b) any Lien created under the Loan Documents;

(c) any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h),
provided that (i) such Lien does not apply to any other property or assets of
the Company or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset (other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such date and which Indebtedness and other obligations are
permitted hereunder that require a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition),
(ii) such Lien is not created in contemplation of or in connection with such
acquisition and (iii) in the case of a Lien securing Permitted Refinancing
Indebtedness, such Lien is permitted in accordance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, the Company or
any Subsidiary shall have set aside on its books reserves in accordance with
GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Company or any Subsidiary;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
warranty bonds, bids, leases, government contracts, trade contracts, completion
or performance guarantees and other obligations of a like nature incurred in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;

(h) zoning and building restrictions, easements, encumbrances, trackage rights,
leases (other than Capital Lease Obligations), subleases, conditions, covenants,
licenses, special and general assessments, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business that do not render title unmarketable and that, in the aggregate, do
not interfere in any material respect with the ordinary conduct of the business
of the Company or any Subsidiary or would result in a Material Adverse Effect;

 

98



--------------------------------------------------------------------------------

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Company or any Subsidiary (including the interests of
vendors and lessors under conditional sale and title retention agreements);
provided that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by the
Company or any Subsidiary in connection with such acquisition (or construction)
and (iv) such security interests do not apply to any other property or assets of
the Company or any Subsidiary (other than to accessions to such equipment or
other property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) other Liens with respect to property or assets of the Company or any
Subsidiary not constituting Collateral for the Obligations and securing
obligations with an aggregate fair market value (valued at the time of creation
thereof) of not more than the greater of (x) U.S.$65.0 million and (y) 5% of
Consolidated Tangible Assets (measured as of the date such Lien is incurred and
determined as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.04(a) or
Section 5.04(b) (or, prior to the delivery of any such financial statements, the
last day of the last fiscal quarter included in the financial statements
referred to in Section 3.05)) at any time;

(m) Liens disclosed by the title insurance policies and any replacement,
extension or renewal of any such Lien; provided that such replacement, extension
or renewal Lien shall not cover any property other than the property that was
subject to such Lien prior to such replacement, extension or renewal; provided
further that the Indebtedness and other obligations secured by such replacement,
extension or renewal Lien are permitted by this Agreement;

(n) Liens in respect of Permitted Receivables Financings and Permitted Supplier
Finance Facilities that extend only to the receivables subject thereto;

(o) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Company or any Subsidiary, as tenant, in the
ordinary course of business;

(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Company and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Company or any Subsidiary in the ordinary course of
business;

 

99



--------------------------------------------------------------------------------

(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;

(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (p) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(s) licenses of intellectual property granted in the ordinary course of
business;

(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(u) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and that
is permitted to be incurred under Section 6.01(a), (k) or (s);

(v) Liens upon specific items of inventory or other goods and proceeds of the
Company or any of the Subsidiaries securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

(w) Liens solely on any cash earnest money deposits made by the Company or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(x) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Company or any of the Subsidiaries in the
ordinary course of business;

(y) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(z) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p)
or (s); provided, however, that if such Liens are on assets that constitute
Collateral, such Liens may be pari passu with, but not prior to, the Liens
granted in favor of the Administrative Agent under the Collateral Agreement
unless such Liens secure letters of credit or bank guarantees and such assets
constitute the rights of such Foreign Subsidiary under the contracts and
agreements in respect of which such Indebtedness was incurred;

(aa) Liens to secure the Indebtedness of the Company and its Subsidiaries that
is permitted to be incurred under Section 6.01(t) solely on the receivables held
by the Company and its Subsidiaries and that are subject to the related
factoring programs; and

(bb) other Liens with respect to property or assets of the Company or any
Subsidiary constituting Collateral for the Obligations with an aggregate fair
market value (valued at the time of creation thereof) of not more than
U.S.$35.0 million at any time.

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on (1) Pledged Collateral, other than Liens in favor of the
Administrative Agent and Liens permitted by Section 6.02(d), (e), (q) or (z), or
(2) Material Real Properties, in each case, other than Prior Liens and Permitted
Encumbrances.

 

100



--------------------------------------------------------------------------------

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed
U.S.$65.0 million.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of the
Company and the Subsidiaries) to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest in (each, an “Investment”),
in any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Effective Date by (i) Loan Parties in the Foreign Borrowers
or in Subsidiaries that are not Loan Parties in an aggregate amount, when
combined with the aggregate outstanding principal amount of Revolving Facility
Loans made to the Foreign Borrowers, not to exceed an amount equal to the
greater of (x) U.S.$125.0 million and (y) 10% of Consolidated Tangible Assets
(measured as of the date such Investment is made and determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.04(a) or Section 5.04(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.05))
(valued at the time of the making thereof and at the time any Revolving Facility
Loans are made to a Foreign Borrower and without giving effect to any
write-downs or write-offs thereof) (plus any return of capital actually received
by the respective investors in respect of investments previously made by them
pursuant to this clause (a)(i)), (ii) Loan Parties in Domestic Loan Parties and
(iii) Subsidiaries that are not Loan Parties in Loan Parties.

(b) Permitted Investments and investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Company or any Subsidiary of
non-cash consideration for the sale of assets permitted under Section 6.05;

(d) (i) loans and advances to employees of the Company or any Subsidiary in the
ordinary course of business not to exceed U.S.$4.0 million in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.13;

 

101



--------------------------------------------------------------------------------

(g) Investments existing on the Effective Date and set forth on Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);

(i) other Investments by the Company or any Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed the greater of
(x) U.S.$150.0 million and (y) 12.5% of Consolidated Tangible Assets (measured
as of the date such Investment is made and determined as of the last day of the
most recent fiscal quarter for which financial statements shall have been
delivered pursuant to Section 5.04(a) or Section 5.04(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.05)) (plus
any returns of capital actually received by the respective investor in respect
of investments theretofore made by it pursuant to this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions in an aggregate
amount, which shall be deemed to include the principal amount of Indebtedness
that is assumed pursuant to Section 6.01 in connection with such Permitted
Business Acquisitions, not to exceed U.S.$150.0 million during any fiscal year
of the Company (provided that (i) no such Dollar limitation shall apply so long
as, at the time of making any such Investment and after giving effect thereto,
(1) no Default or Event of Default has occurred and is continuing or would
result therefrom and (2) the Leverage Ratio shall be less than 3.50 to 1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 5.04 and (ii) no such Dollar limitation shall apply to the
Hudson Acquisition); provided that the portion of aggregate consideration for
any Permitted Business Acquisition that constitutes an earn out or similar
obligation shall not be considered an Investment for purposes of this paragraph
(j) or Indebtedness for purposes of Section 6.12 until the fiscal quarter in
which the same is earned;

(k) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests of the Company, which proceeds or Investments in
turn are contributed (as common equity) to any Loan Party;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Effective Date by Subsidiaries that are not Domestic Loan
Parties in any Loan Party or other Subsidiary.

(m) Investments of Receivables Assets in a Special Purpose Receivables
Subsidiary arising as a result of Permitted Receivables Financings and
transactions and Investments arising as a result of one or more Permitted
Supplier Finance Facilities;

(n) the Transactions;

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(p) Investments of a Subsidiary acquired after the Effective Date or of a
corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Effective Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;

 

102



--------------------------------------------------------------------------------

(q) Guarantees by the Company or any Subsidiary of operating leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Subsidiary in the ordinary course
of business;

(r) a joint venture (including a non-majority owned joint venture) with, or a
significant Investment in, a Chinese entity or a project or venture with such
Chinese entity (in either case, in an aggregate principal amount not to exceed
U.S.$65.0 million) involving a Subsidiary of the Company doing business in
China, which venture may result in the Company no longer owning a majority of
the Equity Interests of such Subsidiary or the Company or any of its
Subsidiaries acquiring an interest in one or more new joint venture entities
arising in connection with such project or venture;

(s) joint ventures (including non-majority owned joint ventures) with, or
significant Investments in, entities or projects or ventures with such entities
(in either case, in an aggregate principal amount not to exceed U.S.$65.0
million);

(t) Investments to investigate or remedy environmental conditions in the
ordinary course of business and otherwise in an aggregate amount not exceeding
U.S.$5.0 million and already accrued at March 31, 2010;

(u) Loans, capital contributions and other Investments made subsequent to the
Effective Date in connection with the Permitted Foreign Restructuring;

(v) Capital expenditures;

(w) the VRV Acquisition;

(x) the Company’s entry into (including payments of premiums in connection
therewith), exercise of its rights and the performance thereof and thereunder,
Permitted Call Spread Swap Agreements in accordance with their terms; and

(y) the AXC Acquisition.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Subsidiary or preferred equity
interests of the Company (except to the extent that no cash interest or other
cash payments are required in respect thereof), or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or any substantial
part of the assets of any other Person, except that this Section shall not
prohibit:

(a) (i) the purchase and sale of inventory, supplies, services, materials and
equipment and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by the
Company or any Subsidiary, (ii) the sale of any other asset in the ordinary
course of business by the Company or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Company or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) (A) the merger or
consolidation of any Subsidiary into the Company in a transaction in which the
Company is the surviving corporation or (B) the merger or consolidation of any
Subsidiary that is not a Loan Party into any Foreign Borrower in a transaction
in which

 

103



--------------------------------------------------------------------------------

such Foreign Borrower is the surviving corporation, (ii) the merger or
consolidation of any Subsidiary into or with any Domestic Loan Party in a
transaction in which the surviving or resulting entity is a Domestic Loan Party
and, in the case of each of clauses (i)(A) and (ii), no Person other than the
Company or a Domestic Loan Party receives any consideration or, in the case of
clause (i)(B), no Person other than the applicable Foreign Borrower receives any
consideration, (iii) the merger or consolidation of any Subsidiary that is not a
Loan Party into or with any other Subsidiary that is not a Loan Party or
(iv) the liquidation or dissolution (other than the Borrowers) or change in form
of entity of the Company or any Subsidiary if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Company or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.07; provided further
that the aggregate gross proceeds of any sales, transfers, leases or other
dispositions by a Domestic Loan Party to a Subsidiary that is not a Domestic
Loan Party in reliance upon this paragraph (c) and the aggregate gross proceeds
of any or all assets sold, transferred, leased or otherwise disposed of in
reliance upon paragraph (h) below shall not exceed, in any fiscal year of the
Company, the greater of (x) U.S.$65.0 million and (y) 5% of Consolidated
Tangible Assets (measured as of the date such sale, transfer, lease or
disposition is made and determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.04(a) or Section 5.04(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.05));

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends, distributions and repurchases of Equity Interests permitted by
Section 6.06;

(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings and in
connection with a Permitted Supplier Finance Facility;

(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(h) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including non-cash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (h) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Company, the greater of (x) U.S.$65.0 million and (y) 5% of Consolidated
Tangible Assets (measured as of the date such sale, transfer, lease or
disposition is made and determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.04(a) or Section 5.04(b) (or, prior to the delivery of any such
financial statements, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.05));

(i) any purchase, lease, or other acquisition of assets, or any merger or
consolidation, in each case in connection with a Permitted Business Acquisition
permitted under Section 6.04(j), provided that following any such merger or
consolidation (i) involving a Borrower, such Borrower is the surviving
corporation and (ii) involving any Domestic Loan Party other than the Company,
the surviving or resulting entity shall be a Domestic Loan Party that is a
Wholly Owned Subsidiary;

 

104



--------------------------------------------------------------------------------

(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Company or any Subsidiary in the ordinary course of
business;

(k) abandonment, cancellation or disposition of any intellectual property of the
Borrowers in the ordinary course of business;

(l) the sale of the land owned by a Domestic Loan Party in Plaistow, New
Hampshire and the sale of the facility owned by a Domestic Loan Party in Denver,
Colorado;

(m) sales, leases or other dispositions of inventory of the Company and its
Subsidiaries determined by the management of the Company to be no longer useful
or necessary in the operation of the business of the Company or any of the
Subsidiaries;

(n) factoring of receivables held by the Company and its Subsidiaries as
permitted under Section 6.01(t); and

(o) asset sales, mergers, consolidations and acquisitions made in connection
with the Permitted Foreign Restructuring.

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph (c) hereof and purchases, sales or transfers
pursuant to paragraph (f) or (o) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph (a), (d), (f) or (k) of this Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets in excess of U.S.$25.0 million shall be permitted
by paragraph (h) of this Section 6.05 unless such disposition is for at least
75% cash consideration; provided that for purposes of clauses (i) and (ii), the
amount of any secured Indebtedness or other Indebtedness of a Subsidiary that is
not a Loan Party (as shown on the Company’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) of the Company or any Subsidiary of the
Company that is assumed by the transferee of any such assets shall be deemed
cash.

SECTION 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any shares of any class
of its Equity Interests or set aside any amount for any such purpose; provided,
however, that:

(a) any Subsidiary of the Company may declare and pay dividends to, repurchase
its Equity Interests from or make other distributions to, the Company or to any
Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly Owned
Subsidiaries, to the Company or any subsidiary that is a direct or indirect
parent of such subsidiary and to each other owner of Equity Interests of such
subsidiary on a pro rata basis (or more favorable basis from the perspective of
the Company or such subsidiary) based on their relative ownership interests);

(b) the Company may (i) enter into (including any payments of premiums in
connection therewith), exercise its rights and perform thereof and thereunder,
Permitted Call Spread Swap Agreements and Permitted Convertible Indebtedness in
accordance with their terms and (ii) effect transactions permitted pursuant to
Section 6.09(b)(i)(E) and, substantially concurrently therewith, or a
commercially reasonable period of time before or after, the related settlement
date for such transactions, exercise, unwind or terminate early (whether in
cash, shares of common stock of the Company or any combination thereof) the
portion of the Permitted Call Spread Swap Agreements, if any, corresponding to
the Senior Subordinated Notes or any other Permitted Convertible Indebtedness
subject to such transaction;

 

105



--------------------------------------------------------------------------------

(c) the Company and each Subsidiary may repurchase, redeem or otherwise acquire
or retire for value any Equity Interests of the Company or any Subsidiary held
by any current or former officer, director, consultant or employee of the
Company or any Subsidiary pursuant to any equity subscription agreement, stock
option agreement, equity compensation arrangement, shareholders’, directors’ or
members’ agreement or similar agreement, plan or arrangement or any Plan and
Subsidiaries may declare and pay dividends to the Company or any other
Subsidiary the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions under this paragraph (c) shall
not exceed in any fiscal year U.S.$15.0 million (plus the amount of net proceeds
(x) received by the Company during such calendar year from sales of Equity
Interests of the Company to directors, consultants, officers or employees of the
Company or any Subsidiary in connection with permitted employee compensation and
incentive arrangements and (y) of any key-man life insurance policies recorded
during such calendar year) which, if not used in any year, may be carried
forward to any subsequent calendar year;

(d) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or other equity awards or upon vesting, payment or forfeiture of
an equity award;

(e) [Intentionally Omitted];

(f) the Company may make distributions to its members of management that hold
Equity Interests of the Company in respect of such Equity Interests in an
aggregate amount not to exceed in any fiscal year U.S.$20.0 million;

(g) [Intentionally Omitted];

(h) [Intentionally Omitted];

(i) the Company may make dividends and distributions, in each case in accordance
with the provision thereof, deemed to occur upon exercise of stock options,
appreciation rights or warrants if such Equity Interests represent a portion of
the exercise price of such options, appreciation rights or warrants;

(j) so long as no Default or Event of Default has occurred and is continuing,
the Company may declare, make or pay distributions, dividends and repurchases in
respect of its Equity Interests not otherwise permitted under this Section 6.06
in an aggregate amount for any fiscal year of the Company not to exceed
U.S.$75.0 million (provided that no such Dollar limitation shall apply so long
as, at the time of making any such distribution, dividend or repurchase and
after giving effect thereto, (1) no Default or Event of Default would result
therefrom and (2) the Leverage Ratio shall not exceed 2.75 to 1.00 calculated on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
in respect of which financial statements have been delivered pursuant to
Section 5.04); and

(k) dividends, distributions, redemptions, purchases, retirements, acquisitions
and other transactions among the Company and its Subsidiaries made in connection
with the Permitted Foreign Restructuring.

SECTION 6.07. Transactions with Affiliates.

 

106



--------------------------------------------------------------------------------

(a) Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement (including in connection with any Permitted
Receivables Financing) or (ii) upon terms no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
this clause (ii) shall not apply to the indemnification of directors of the
Company and the Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share program and other stock plans customarily maintained or
funded by public companies, and the granting and performance of registration
rights approved by the Board of Directors of the Company;

(ii) transactions among the Company and the Loan Parties and transactions among
the non-Loan Parties and among non-Loan Parties and the Foreign Borrowers
otherwise permitted by this Agreement;

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Company and the
Subsidiaries under arrangements entered into in the ordinary course of business
and the payment of fees and indemnities to directors, officers, consultants and
employees of the Company and the Subsidiaries pursuant to such arrangements;

(iv) transactions pursuant to permitted agreements in existence on the Effective
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect;

(v) any employment agreement or employee benefit plan entered into by the
Company or any of the Subsidiaries in the ordinary course of business or
consistent with past practice and payments pursuant thereto;

(vi) transactions otherwise permitted under Section 6.04 and Section 6.06;

(vii) transactions for consideration less than $5,000,000;

(viii) [Intentionally Omitted];

(ix) [Intentionally Omitted];

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice;

(xi) any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Company or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a Person that is not an Affiliate;

 

107



--------------------------------------------------------------------------------

(xii) [Intentionally Omitted];

(xiii) transactions pursuant to any Permitted Receivables Financing;

(xiv) [Intentionally Omitted];

(xv) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Company or any Subsidiary of any other Subsidiary or the
Company that is not a Loan Party (other than the Foreign Borrowers) in the
ordinary course of business, except for guarantees of Indebtedness in respect of
borrowed money;

(xvi) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Company or any Subsidiary where such Person is treated no
more favorably than the other holders of Indebtedness of the Company or any
Subsidiary or (B) of Equity Interests of the Company or any Subsidiary where
such Person is treated no more favorably than the other holders of Equity
Interests of the Company or any Subsidiary; and

(xvii) transactions pursuant to the Permitted Foreign Restructuring.

SECTION 6.08. Business of the Company and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Effective
Date and any business or business activities incidental or related thereto, or
any business or activity that is reasonably similar thereto or a reasonable
extension, development or expansion thereof or ancillary thereto.

SECTION 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of the Company or any of the Subsidiaries.

(b)

(i) Make, or agree or offer to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on the Senior Subordinated Notes or any
Permitted Convertible Indebtedness or other Permitted Debt Securities, or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of the Senior
Subordinated Notes or any Permitted Convertible Indebtedness or other Permitted
Debt Securities (except for Refinancings permitted by Section 6.01(l)), except
for (A) payments of regularly scheduled interest, (B) with respect to Permitted
Convertible Indebtedness or any other Permitted Debt Securities or the Senior
Subordinated Notes, payments made solely with the proceeds from the issuance of
Equity Interests or from equity contributions, (C) [intentionally omitted],
(D) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, purchases and redemptions of Senior Subordinated Notes
or any Permitted Convertible Indebtedness or other Permitted Debt

 

108



--------------------------------------------------------------------------------

Securities in an aggregate amount not to exceed U.S.$75.0 million (provided that
no such Dollar limitation shall apply so long as, at the time of making any such
purchase or redemption and after giving effect thereto, (1) no Default or Event
of Default would result therefrom and (2) the Leverage Ratio shall not exceed
2.75 to 1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended fiscal quarter in respect of which financial statements have been
delivered pursuant to Section 5.04, (E) the Company’s use of the net cash
proceeds of Permitted Convertible Indebtedness (or such net cash proceeds
together with shares of common stock of the Company) to purchase, redeem,
acquire, retire, cancel, terminate or Refinance the Senior Subordinated Notes,
any other Permitted Convertible Indebtedness or any other Permitted Debt
Securities and (F) with respect to Permitted Convertible Indebtedness, any of
the foregoing expressly permitted pursuant to Section 6.06(b)(i).

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Senior Subordinated Note or any Permitted Debt Securities, any Permitted
Receivables Document or any agreement (including any Senior Subordinated Notes
Document or any document relating to any Permitted Debt Securities) relating
thereto, other than amendments or modifications that are not in any manner
materially adverse to Lenders and that do not affect the subordination
provisions thereof (if any) in a manner adverse to the Lenders.

(c) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to the Company or any Subsidiary that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:

(i) restrictions imposed by applicable law;

(ii) restrictions contained in any Permitted Receivables Document with respect
to any Special Purpose Receivables Subsidiary;

(iii) contractual encumbrances or restrictions in effect on the Effective Date
under (x) any Senior Subordinated Note Document or (y) any agreements related to
any permitted renewal, extension or refinancing of any Indebtedness existing on
the Effective Date that does not expand the scope of any such encumbrance or
restriction;

(iv) restrictions imposed by any Permitted Debt Securities that are customary
for such Permitted Debt Securities and are no more restrictive than the
restrictions set forth in this Agreement;

(v) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(vii) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(viii) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

109



--------------------------------------------------------------------------------

(ix) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(x) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(xi) customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale; or

(xii) any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.

SECTION 6.10. [Intentionally Omitted].

SECTION 6.11. Interest Coverage Ratio. The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the last day of each of its
fiscal quarters ending on and after June 30, 2019, of (i) EBITDA to (ii) Cash
Interest Expense, in each case for the period of four (4) consecutive fiscal
quarters ending with the last day of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be less than 3.00 to
1.00; provided that to the extent any Asset Disposition or any Asset Acquisition
(or any similar transaction or transactions for which a waiver or a consent of
the Required Lenders pursuant to Section 6.05 has been obtained) or incurrence
or repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the Interest Coverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

SECTION 6.12. Leverage Ratio. Company will not permit the ratio (the “Leverage
Ratio”), determined as of the last day of each of its fiscal quarters ending on
and after June 30, 2019, of (i) Consolidated Net Debt to (ii) EBITDA for the
period of four (4) consecutive fiscal quarters ending with the last day of such
fiscal quarter, all calculated for the Company and its Subsidiaries on a
consolidated basis, to be greater than:

(a) On and after the Effective Date and so long as both the AXC Trigger Date and
the funding of the Term Loans occur prior to the occurrence of the AXC
Expiration Date: (I) 5.50 to 1.00 for the fiscal quarters ending on June 30,
2019 and September 30, 2019, (II) 5.00 to 1.00 for the fiscal quarter ending on
December 31, 2019, (III) 4.50 to 1.00 for the fiscal quarter ending March 31,
2020, (IV) 4.00 to 1.00 for the fiscal quarter ending June 30, 2020 and (V) 3.50
to 1.00 for the fiscal quarter ending September 30, 2020 and each fiscal quarter
thereafter. Notwithstanding the foregoing, only after the maximum Leverage Ratio
permitted under this Section 6.12(a) has been 3.50 to 1.00 for two consecutive
fiscal quarters, to the extent any Asset Disposition or any Asset Acquisition
(or any similar transaction or transactions that require a waiver or a consent
of the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence
or repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, EBITDA shall be determined for the respective Test Period
on a Pro Forma Basis for such occurrences; provided further that (x) the Company
may, by written notice to the Administrative Agent for distribution to the
Lenders, elect to increase the maximum Leverage Ratio to 4.00 to 1.00 for a
period of four consecutive fiscal quarters in connection with a Permitted
Business Acquisition or a Plant Expansion occurring during the first of such
four fiscal quarters if the aggregate consideration paid or to be paid in
respect of such Permitted Business Acquisition or Plant Expansion exceeds
$100,000,000 (each such period, an “Adjusted Covenant Period”) and
(y) notwithstanding the foregoing clause (x), (i) the Company may not elect an
Adjusted Covenant Period for at least two (2) full fiscal quarters following the
end of an Adjusted Covenant Period before a new Adjusted Covenant Period is
available again pursuant to the preceding clause (x) for a new period of four
consecutive fiscal quarters and (ii) the Company may only elect one (1) Adjusted
Covenant Period in respect of a Plant Expansion during the term of this
Agreement.

 

110



--------------------------------------------------------------------------------

(b) On and after the AXC Expiration Date unless both the AXC Trigger Date and
the funding of the Term Loans occur prior to the occurrence of the AXC
Expiration Date: (I) 4.00 to 1.00 for the fiscal quarters ending on June 30,
2019 and September 30, 2019, (II) 3.75 to 1.00 for the fiscal quarter ending on
December 31, 2019 and (III) 3.50 to 1.00 for the fiscal quarter ending March 31,
2020 and each fiscal quarter thereafter. Notwithstanding the foregoing, to the
extent any Asset Disposition or any Asset Acquisition (or any similar
transaction or transactions that require a waiver or a consent of the Required
Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period,
EBITDA shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences; provided further that (x) the Company may, by written
notice to the Administrative Agent for distribution to the Lenders, elect to
increase the maximum Leverage Ratio to 4.00 to 1.00 for a period of four
consecutive fiscal quarters in connection with a Permitted Business Acquisition
or a Plant Expansion occurring during the first of such four fiscal quarters if
the aggregate consideration paid or to be paid in respect of such Permitted
Business Acquisition or Plant Expansion exceeds $100,000,000 (each such period,
an “Adjusted Covenant Period”) and (y) notwithstanding the foregoing clause (x),
(i) the Company may not elect an Adjusted Covenant Period prior to the fiscal
quarter ending December 31, 2019, (ii) the Company may not elect an Adjusted
Covenant Period for at least two (2) full fiscal quarters following the end of
an Adjusted Covenant Period before a new Adjusted Covenant Period is available
again pursuant to the preceding clause (x) for a new period of four consecutive
fiscal quarters and (iii) the Company may only elect one (1) Adjusted Covenant
Period in respect of a Plant Expansion during the term of this Agreement.

SECTION 6.13. Swap Agreements. Enter into any Swap Agreement, other than (a) any
Swap Agreement required by any Permitted Receivables Financing, (b) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities, (c) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary, (d) forward contracts entered into in connection with an
accelerated share repurchase program with respect to purchases of Equity
Interests permitted under Section 6.06 of this Agreement, (e) Permitted Call
Spread Swap Agreements and (f) any indenture governing Permitted Convertible
Notes issued pursuant to Section 6.01(l).

SECTION 6.14. Designated Senior Debt. Designate any Indebtedness of the Company
or any of the Subsidiaries other than (i) the Obligations hereunder and
(ii) senior Permitted Debt Securities as “Designated Senior Indebtedness” under,
and as defined in, the Senior Subordinated Note Indenture or as “senior
indebtedness” or “designated senior indebtedness” or words of similar import
under and in respect of any other indenture, agreement or instrument under which
any other Subordinated Indebtedness is outstanding.

 

111



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by any Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been incorrect in any material respect when
so made, deemed made or furnished by such Borrower or any other Loan Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to any Borrowers), 5.05(a), 5.08, 5.10(c) or in
Article VI;

(e) default shall be made in the due observance or performance by any Borrower
or any of the Subsidiaries of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (b), (c) and
(d) above) and such default shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent or any Lender to
the Borrowers;

(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any Borrower or any of the Subsidiaries shall fail to pay the principal of
any Material Indebtedness at the stated final maturity thereof; provided that
this clause (f) shall not apply (x) to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, (y) any repurchase, conversion or
settlement with respect to any Permitted Convertible Notes, or satisfaction of
any condition giving rise to or permitting the foregoing, pursuant to their
terms unless such repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or
(z) any early payment requirement or unwinding or termination with respect to
any Permitted Call Spread Swap Agreement, or satisfaction of any condition
giving rise to or permitting the foregoing, in accordance with the terms thereof
where neither the Company nor any of its Affiliates is the “defaulting party”
(or substantially equivalent term) under the terms of such Permitted Call Spread
Swap Agreement;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any of the Subsidiaries, or of a substantial part of
the property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any of the Subsidiaries or
for a substantial

 

112



--------------------------------------------------------------------------------

part of the property or assets of the Company or any of the Subsidiaries or
(iii) the winding-up or liquidation of the Company or any Subsidiary (except, in
the case of any Subsidiary, in a transaction permitted by Section 6.05); and
such proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) (1) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or any of the Subsidiaries or for a substantial part of the property
or assets of the Company or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due or (2) a Foreign Borrower Insolvency Event shall occur;

(j) the failure by the Company or any Subsidiary to pay one or more final
judgments aggregating in excess of U.S.$65.0 million (net of any amounts which
are covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of thirty (30) consecutive days, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Company or any Subsidiary to enforce any such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Company or any Subsidiary not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Company and its Subsidiaries on a consolidated basis shall cease to be, or shall
be asserted in writing by the Company or any other Loan Party not to be, a valid
and perfected security interest (having the priority required by this Agreement
or the relevant Security Document) in the securities, assets or properties
covered thereby, except to the extent that (x) any such loss of perfection or
priority results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Agreement or to file UCC continuation statements,
(y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is the result
of any failure by the Administrative Agent to take any action necessary to
secure the validity, perfection or priority of the liens, or (iii) the
Guarantees pursuant to the Security Documents by the Borrowers or the Subsidiary
Loan Parties of any of the Secured Obligations shall cease to be in full force
and effect (other than in accordance with the terms thereof), or shall be
asserted in writing by the Borrowers or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

then, and in every such event (other than an event with respect to the Company
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other Secured Obligations of the Borrowers accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrowers, anything contained
herein or in any other Loan

 

113



--------------------------------------------------------------------------------

Document to the contrary notwithstanding and (iii) demand cash collateral
pursuant to Section 2.05(j); and in any event with respect to the Company
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other Secured Obligations
of the Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for cash collateral to the full extent permitted
under Section 2.05(j), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

SECTION 7.02. Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h) or (i) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of the
Company most recently ended, have assets with a value in excess of 2.5% of the
Consolidated Total Assets or 2.5% of total revenues of the Company and its
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Subsidiary from clause (h) or (i) of Section 7.01 pursuant to this
Section 7.02 in order to avoid an Event of Default thereunder, all excluded
Subsidiaries shall be considered to be a single consolidated Subsidiary for
purposes of determining whether the condition specified above is satisfied.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action.

(a) Each Lender and the Issuing Bank hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the administrative agent and collateral agent
under the Loan Documents and each Lender and the Issuing Bank authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In furtherance of the foregoing, and not in
limitation, each of the Lenders authorizes the Administrative Agent to enter
into one or more intercreditor agreements acceptable to the Administrative Agent
in its reasonable discretion with parties to any Permitted Receivables
Financing. Such intercreditor agreements may provide for, among other things,
(i) the Administrative Agent’s and the Lenders’ forbearance of, and other
limitations on, any exercise of remedies in respect of any equity interests in
any Special Purpose Receivables Subsidiary and/or any notes issued by any
Special Purpose Receivables Subsidiary to the Company or any Subsidiary solely
in connection with any Permitted Receivables Financing, in any case, that have
been pledged to secure the Obligations and/or (ii) disclaimers of interests on,
and releases of security interests in, any Receivables Assets. In addition, to
the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties, and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf.. Without limiting the foregoing, each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, and to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

114



--------------------------------------------------------------------------------

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company, any Subsidiary or any Affiliate of any
of the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i) the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, the Issuing Bank or any other holder of Secured
Obligations other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby; and

(ii) nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their

 

115



--------------------------------------------------------------------------------

respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities
pursuant to this Agreement. The Administrative Agent shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that the Administrative Agent acted with gross negligence or willful misconduct
in the selection of such sub-agent.

(e) None of any Co-Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any reimbursement obligation in respect
of any L/C Disbursement shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Loan Party) shall be entitled and empowered
(but not obligated) by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Disbursements and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim under
Sections 2.12, 2.13, 2.15, 2.17 and 9.05) allowed in such judicial proceeding;
and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other holder of Secured Obligations to make
such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Bank or the other holders of Secured Obligations, to
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.05).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank in any such proceeding.

(g) The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Company’s rights to consent pursuant to and subject to the
conditions set forth in this Article VIII, none of the Company or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each holder of the Secured
Obligations, whether or not a party hereto, will be deemed, by its acceptance of
the benefits of the Guarantees of the Secured Obligations provided under the
Loan Documents, to have agreed to the provisions of this Article VIII.

 

116



--------------------------------------------------------------------------------

SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.

(a) Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Company, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Company, any Subsidiary, any Lender or the Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or the Issuing Bank
or any Dollar Amount thereof.

(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Company), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or the Issuing Bank and shall not be responsible to any Lender or the Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document,
(v) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Bank, may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing may be a fax, any electronic message, Internet or
intranet website posting or other distribution) or any statement made to it
orally or by telephone and believed by it to be genuine and signed or sent or
otherwise authenticated by the proper party or parties (whether or not such
Person in fact meets the requirements set forth in the Loan Documents for being
the maker thereof).

 

117



--------------------------------------------------------------------------------

SECTION 8.03. Posting of Communications.

(a) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and the Borrowers acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, the
Issuing Bank and the Borrowers hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER, ANY CO-SYNDICATION AGENT,
ANY CO-DOCUMENTATION AGENT OR ANY OF THEIR RESPECTIVE RELATED PARTIES
(COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each Lender and the Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or the Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

118



--------------------------------------------------------------------------------

(e) Each of the Lenders, the Issuing Bank and the Company agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

SECTION 8.04. The Administrative Agent Individually. With respect to its
Commitment, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or Issuing Bank, as the case may
be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, the Issuing Bank or
as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Company, any Subsidiary or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.

SECTION 8.05. Successor Administrative Agent.

(a) The Administrative Agent may resign at any time by giving 30 days’ prior
written notice thereof to the Lenders, the Issuing Bank and the Company, whether
or not a successor Administrative Agent has been appointed. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In either case, such appointment shall be subject to the prior written
approval of the Company (which approval may not be unreasonably withheld and
shall not be required while an Event of Default has occurred and is continuing).
Upon the acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Bank and the
Company, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (ii) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(A) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of

 

119



--------------------------------------------------------------------------------

any Person other than the Administrative Agent shall be made directly to such
Person and (B) all notices and other communications required or contemplated to
be given or made to the Administrative Agent shall directly be given or made to
each Lender and the Issuing Bank. Following the effectiveness of the
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article VIII and Section 9.03, as well as any exculpatory, reimbursement
and indemnification provisions set forth in any other Loan Document, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

SECTION 8.06. Acknowledgements of Lenders and Issuing Bank.

(a) Each Lender represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent or any other Lender, or any
of the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any Co-Syndication
Agent, any Co-Documentation Agent or any other Lender, or any of the Related
Parties of any of the foregoing, and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Company and its Affiliates) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Acceptance
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

SECTION 8.07. Collateral Matters(a).

Except with respect to the exercise of setoff rights in accordance with
Section 9.06 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the Secured
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In its
capacity, the Administrative Agent is a “representative” of the Secured Parties
within the meaning of the term “secured party” as defined in the UCC. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Administrative Agent is hereby
authorized, and hereby granted a power of attorney, to execute and deliver on
behalf of the Secured Parties any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Collateral in favor of the Administrative Agent
on behalf of the Secured Parties.

(b) In furtherance of the foregoing and not in limitation thereof, no Banking
Services Agreement or Swap Agreement will create (or be deemed to create) in
favor of any Secured Party that is a party thereto any rights in connection with
the management or release of any Collateral or of the obligations of any Loan
Party under any Loan Document. By accepting the benefits of the Collateral, each
Secured Party that is a party to any such Banking Services Agreement or Swap
Agreement, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.

 

120



--------------------------------------------------------------------------------

(c) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 6.02(d), (e), (f), (g), (h),
(i) and (k). The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the U.S. Bankruptcy Code, including under Sections 363, 1123 or
1129 of the U.S. Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Loan Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid, (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.08 of this Agreement), (iv) the Administrative Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership interests, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and
(v) to the extent that Secured Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Secured Obligations
assigned to the acquisition vehicle exceeds the amount of Secured Obligations
credit bid by the acquisition vehicle or otherwise), such Secured Obligations
shall automatically be reassigned to the Secured Parties pro rata with their
original interest in such Secured Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle

 

121



--------------------------------------------------------------------------------

on account of such Secured Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Secured Obligations of
each Secured Party are deemed assigned to the acquisition vehicle or vehicles as
set forth in clause (ii) above, each Secured Party shall execute such documents
and provide such information regarding the Secured Party (and/or any designee of
the Secured Party which will receive interests in or debt instruments issued by
such acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.09. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, the Co-Syndication Agents, the
Co-Documentation

 

122



--------------------------------------------------------------------------------

Agents or any of their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Company or any other Loan Party, that none
of the Administrative Agent, or the Arrangers, the Co-Syndication Agents, the
Co-Documentation Agents or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

(c) The Administrative Agent, each Arranger, each Co-Syndication Agent and each
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, commitment fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent fees or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.

SECTION 8.10. Certain Foreign Pledge Matters.

(a) Each Borrower, on its behalf and on behalf of its Subsidiaries, and each
Lender, on its behalf and on the behalf of its affiliated Secured Parties,
hereby irrevocably constitute the Administrative Agent as the holder of an
irrevocable power of attorney (fondé de pouvoir within the meaning of
Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Administrative Agent may act as the bondholder and mandatary with respect to
any bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Secured Parties in
connection with this Agreement. Notwithstanding the provisions of Section 32 of
the An Act respecting the special powers of legal persons (Quebec), JPMorgan as
Administrative Agent may acquire and be the holder of any bond issued by any
Borrower or any Subsidiary in connection with this Agreement (i.e., the fondé de
pouvoir may acquire and hold the first bond issued under any deed of hypothec by
any Borrower or any Subsidiary).

(b) The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Company as ultimate parent of any subsidiary of the Company which
is organized under the laws of the Netherlands and the Equity Interests of which
are pledged in connection herewith (a “Dutch Pledge”). Without prejudice to the
provisions of this Agreement and the other Loan Documents, the parties hereto
acknowledge and agree with the creation of parallel debt obligations of the
Company or any relevant Subsidiary as will be described in any Dutch Pledge (the
“Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will—conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application—be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations,

 

123



--------------------------------------------------------------------------------

and any payment to the Secured Parties in satisfaction of the Secured
Obligations shall—conditionally upon such payment not subsequently being avoided
or reduced by virtue of any provisions or enactments relating to bankruptcy,
insolvency, preference, liquidation or similar laws of general application—be
deemed as satisfaction of the corresponding amount of the Parallel Debt. The
parties hereto acknowledge and agree that, for purposes of a Dutch Pledge, any
resignation by the Administrative Agent is not effective until its rights under
the Parallel Debt are assigned to the successor Administrative Agent.

(c) The parties hereto acknowledge and agree for the purposes of taking and
ensuring the continuing validity of German law governed pledges (Pfandrechte)
with the creation of parallel debt obligations of the Company and its
Subsidiaries as will be further described in a separate German law governed
parallel debt undertaking. The Administrative Agent shall (i) hold such parallel
debt undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold
as fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral Document and any pledge created under any
such Collateral Document in accordance with the provisions herein and/or the
provisions in any such Collateral Document.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to any Borrower, to it at c/o Chart Industries, Inc., 3055 Torrington
Drive, Ball Ground, Georgia 30107, Attention: Jeffrey R. Lass, Chief Financial
Officer (Telecopy No. (770) 721-8801) (e-mail: jeff.lass@chartindustries.com);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Floor L2,
Chicago, Illinois 60603, Attention of Glenda Timpton (Telecopy No. (312)
385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com) and (B) in the case of
Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25
Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan &
Agency Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 712 Main Street, Floor 5 North, Houston, TX 77002,
Attention of John Kushnerick (Telecopy No. (713) 216-6710); email:
john.kushnerick@jpmorgan.com) and (C) in the case of a notification of the DQ
List, to JPMDQ_Contact@jpmorgan.com;

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Glenda Timpton
(Telecopy No. (312) 385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com);

 

124



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Floor L2, Chicago, Illinois 60603, Attention of Glenda Timpton
(Telecopy No. (312) 385-7097) (e-mail: jpm.agency.servicing.1@jpmchase.com); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided further that approval of such procedures may
be limited to particular notices or communications.

(c) Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers and the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and the
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

125



--------------------------------------------------------------------------------

SECTION 9.03. Integration; Binding Effect. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent and when the Administrative Agent shall
have received copies hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the Borrowers, the Issuing Bank, the Administrative Agent and
each Lender and their respective permitted successors and assigns.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any Borrower without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of the Administrative Agent, the Issuing Bank and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after the Company has
received written notice thereof); provided that no consent of the Company shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B) the Administrative Agent;

(C) the Swingline Lender; provided that no consent of the Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan Commitment or
a Term Loan to a Lender, an Affiliate of Lender or an Approved Fund.

(D) and the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan Commitment or
Term Loan Commitment to a Lender, an Affiliate of Lender or an Approved Fund.

 

126



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least U.S.$1.0 million in the aggregate, the amount of the
commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than U.S.$5.0 million,
in the case of assignments under the Revolving Facility and U.S. $1.0 million,
in the case of assignments under the Term Loan Facility unless the Company and
the Administrative Agent otherwise consent; provided that no such consent of the
Company shall be required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Acceptance or (y) to the extent
applicable, an agreement incorporating an Assignment and Acceptance by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Acceptance are participants, together with
a processing and recordation fee of U.S.$3,500; provided that no such
recordation fee shall be due in connection with an assignment to an existing
Lender or Affiliate of a Lender or an Approved Fund of such Lender or an
assignment by the Administrative Agent and provided further that only one such
fee shall be payable in connection with contemporaneous assignments to related
Approved Funds; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

“Ineligible Institution” shall mean (a) a natural person, (b) a Defaulting
Lender or its Lender Parent, (c) the Company, any of its Subsidiaries or any of
its Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof, or
(e) a Disqualified Lender.

 

127



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and L/C Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrowers, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.18(d) or 9.05(c), the Administrative Agent shall have no obligation
to accept such Assignment and Acceptance and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument (oral
or written) pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.08(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the

 

128



--------------------------------------------------------------------------------

same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Company’s request and expense, to use reasonable efforts to cooperate with
the Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations or
Section 1.163-5(b) of the Proposed United States Treasury Regulations (or, in
each case, any amended or successor version). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) In case of assignment, transfer or novation by any existing Lender to a new
Lender or Participant of all or any part of its rights and obligations under any
of the Loan Documents, such existing Lender and the new Lender or Participant,
as applicable, shall agree that, for the purposes of Article 1278 of the
Luxembourg Civil Code (to the extent applicable), the security created under the
Security Documents, securing the rights assigned, transferred or novated
thereby, will be preserved for the benefit of the new Lender or Participant, as
applicable.

(f) Disqualified Lenders.

(i) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Lender after the applicable
Trade Date (including as a result of the delivery of a written supplement to the
list of “Disqualified Lenders” referred to in, the definition of “Disqualified
Lender”), (x)

 

129



--------------------------------------------------------------------------------

such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Acceptance with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment or participation in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.

(ii) If any assignment or participation is made to any Disqualified Lender
without the Company’s prior written consent in violation of clause (i) above, or
if any Person becomes a Disqualified Lender after the applicable Trade Date, the
Company may, at its sole expense and effort, upon notice to the applicable
Disqualified Lender and the Administrative Agent, require such Disqualified
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders to whom an assignment or participation is made in violation
of clause (i) above (A) will not have the right to (x) receive information,
reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter and (y) for purposes of voting on
any plan of reorganization, each Disqualified Lender party hereto hereby agrees
(1) not to vote on such plan of reorganization, (2) if such Disqualified Lender
does vote on such plan of reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the U.S. Bankruptcy Code (or any
similar provision in any other applicable laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such plan of reorganization in accordance with Section 1126(c) of the
U.S. Bankruptcy Code (or any similar provision in any other applicable laws) and
(3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Company hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Company and any updates thereto from time
to time (collectively, the “DQ List”) on an Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.

(v) The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, neither the Administrative
Agent nor any Lender shall (x) be obligated to ascertain, monitor or inquire as
to whether any other Lender or Participant or prospective Lender or Participant
is a Disqualified Lender or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, by any other Person to any Disqualified Lender.

 

130



--------------------------------------------------------------------------------

SECTION 9.05. Expenses; Indemnity.

(a) The Borrowers agree to pay all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (which, in the
case of counsel, shall be limited to the reasonable fees, charges and
disbursements of one primary outside counsel, and one local counsel in each
applicable jurisdiction, for the Administrative Agent) in connection with the
preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrowers and the reasonable
fees, disbursements and the charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) or incurred by the
Administrative Agent or any Lender (which, in the case of counsel, shall be
limited to the reasonable fees, charges and disbursements of one primary outside
counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent and one outside counsel, and one local counsel in each
applicable jurisdiction, for the Lenders taken as a group (unless there is an
actual or perceived conflict of interest in which case each such other Lender
may retain its own counsel)) in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of Latham & Watkins
LLP, counsel for the Administrative Agent, and, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel.

(b) The Borrowers agree to indemnify the Administrative Agent, the Issuing Bank,
each Lender and each of their respective Related Parties (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation, arbitration or
proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation, arbitration or proceeding is brought by the Company
or any other Loan Party or its or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. Subject to and without limiting the generality of the foregoing
sentence, the Borrowers agree to indemnify each Indemnitee against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable and documented counsel or consultant
fees, charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Claim related in any way to the Company or any of its
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials, regardless of when occurring, at, under, on or
from any Property, any property owned, leased or operated by any predecessor of
the Company or any of its Subsidiaries, or any property at which the Company or
any of its

 

131



--------------------------------------------------------------------------------

Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
result from the gross negligence or willful misconduct of such Indemnitee or any
of its Related Parties. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Issuing Bank
or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

(c) To the extent that any Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Facility Lender severally agrees
to pay to the Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any Borrower’s failure to pay any such amount shall not
relieve any Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

(f) This Section 9.05 shall not apply to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

SECTION 9.06. Right of Set-off. Subject to Sections 2.24 and 9.22, if an Event
of Default shall have occurred and be continuing, each Lender and the Issuing
Bank and their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final and
in whatever currency denominated) at any time held and other indebtedness at any
time owing by such Lender or the Issuing Bank to or for the credit or the
account of any Loan Party or any other Domestic Subsidiary, against any and all
Secured Obligations, now or hereafter existing under this Agreement or any other
Loan Document held by such Lender or the Issuing Bank, irrespective of whether
or not such Lender or the Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured. The applicable Lender shall notify the Company and the Administrative
Agent of such set-off or application, provided that any failure to give or any
delay in giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender and the Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or the Issuing Bank may have.

 

132



--------------------------------------------------------------------------------

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

SECTION 9.08. Waivers; Amendment.

(a) No failure or delay of the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Borrower or any other Loan Party in any case
shall entitle such Person to any other or further notice or demand in similar or
other circumstances.

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or as provided in Section 2.14(c), neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (x) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
and (y) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each party thereto and the Administrative
Agent, as applicable, and consented to by the Required Lenders; provided,
however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that neither (A) any amendment to the financial covenant definitions in
this Agreement (or defined terms used in the financial covenants in this
Agreement) or (B) any amendment entered into pursuant to the terms of
Section 2.14(c) shall, in either case of the foregoing clauses (A) and
(B) constitute a reduction in the rate of interest for purposes of this clause
(i),

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

(iii) extend or waive any Term Loan Installment Date or reduce the amount due on
any Term Loan Installment Date or extend any date on which payment of interest
on any Loan or any L/C Disbursement or any Fees is due, without the prior
written consent of each Lender adversely affected thereby,

(iv) amend or modify the provisions of Section 2.08(c) or Section 2.18(b) or
(c) in a manner that would by its terms alter the ratable reduction of
Commitments or the pro rata sharing of payments required thereby, without the
prior written consent of each Lender adversely affected thereby,

 

133



--------------------------------------------------------------------------------

(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Effective Date),

(vi) (x) release the Company from its obligations under Article X, (y) release
all or substantially all the Collateral or (z) release any Subsidiary Loan Party
from its Guarantee under a Collateral Agreement, unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender,

(vii) amend or modify the payment waterfall provisions of
Section 2.23(b) without the prior written consent of each Lender, or

(viii) waive or modify any condition precedent set forth in Section 4.02 with
respect to Borrowings of Revolving Facility Loans or any issuance, amendment,
extension or renewal of a Letter of Credit being made in accordance with such
Section 4.02 without the consent of the Majority Lenders of the Revolving
Facility;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender acting as such at
the effective date of such agreement, as applicable (it being understood that
any change to Section 2.23 shall require the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender). Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this clause (b) and then
only in the event such Defaulting Lender shall be adversely affected by such
amendment, waiver or other modification. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

(c) Without the consent of any Lender, the Loan Parties and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrowers (a) to add one or more additional credit facilities (in
addition to Incremental Term Loans as provided in Section 2.20) to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and the Revolving Facility Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

134



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent to the extent necessary to (i) integrate any Incremental
Term Loans or New Revolving Facility Commitments on substantially the same basis
as the Term Loans or Revolving Facility Loans, as applicable and (ii) cure any
ambiguity, omission, mistake, defect or inconsistency, to the extent such cure
could not reasonably be expected to have a material adverse effect on the
Lenders.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or the Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or the
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or the Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

SECTION 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

135



--------------------------------------------------------------------------------

SECTION 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission shall be as effective as delivery of a manually signed
original. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent. Each Lender and the Issuing Bank agrees to notify the Company
and the Administrative Agent promptly after any setoff and application; provided
that the failure to give notice shall not affect the validity of such setoff and
application.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan), and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Loan Document or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such Federal (to the extent
permitted by law) or New York State court. Each Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to such Borrower at the address specified for the Loan Parties
in Section 9.01(a). Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent, the Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

136



--------------------------------------------------------------------------------

(c) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

SECTION 9.16. Confidentiality. Each of the Lenders, the Issuing Bank and the
Administrative Agent agrees that it shall maintain in confidence any Information
(as defined below) relating to the Borrowers and the other Loan Parties
furnished to it by or on behalf of the Borrowers or the other Loan Parties
(other than Information that (a) has become generally available to the public
other than as a result of a disclosure by such party, (b) has been independently
developed by such Lender, the Issuing Bank or the Administrative Agent without
violating this Section 9.16 or (c) was available to such Lender, the Issuing
Bank or the Administrative Agent from a third party having, to such Person’s
knowledge, no obligations of confidentiality to the Company or any other Loan
Party) and shall not reveal the same other than to its directors, trustees,
officers, employees and advisors with a need to know or to any Person that
approves or administers the Loans on behalf of such Lender (so long as each such
Person shall have been instructed to keep the same confidential in accordance
with this Section 9.16), except: (A) to the extent necessary to comply with law
or any legal process or the requirements of any Governmental Authority, the
National Association of Insurance Commissioners or of any securities exchange on
which securities of the disclosing party or any Affiliate of the disclosing
party are listed or traded, (B) as part of normal reporting or review procedures
to Governmental Authorities or the National Association of Insurance
Commissioners, (C) to its parent companies, Affiliates or auditors (so long as
each such Person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any assignee of or Participant in,
or any prospective assignee of, or prospective Participant in, any of its rights
under this Agreement (so long as such Person shall have been instructed to keep
the same confidential in accordance with this Section 9.16) (it being understood
that the DQ List may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (E)), (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section), (G) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the credit
facility provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facility provided hereunder or
(H) with the prior written consent of the Company. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and Information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. “Information”
shall mean all information received from the Company relating to the Company or
any of its Subsidiaries or its or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

137



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.17. [Intentionally Omitted].

SECTION 9.18. Release of Liens and Guarantees. In the event that (a) any
Domestic Loan Party conveys, sells, leases, assigns, transfers or otherwise
disposes of all or any portion of any of the Equity Interests or assets of any
Subsidiary Loan Party (other than the Equity Interests of the Company) or any of
its assets to a Person that is not (and is not required to become) a Domestic
Loan Party in a transaction not prohibited by Section 6.05, or (b) any
Receivables Assets are subject to a Permitted Receivables Financing, the
Administrative Agent shall, in each case, promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by any Borrower and at such Borrower’s
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party that is not a Borrower in a transaction
permitted by Section 6.05 and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee. In addition, the Administrative Agent agrees to
take such actions as are reasonably requested by any Borrower and at such
Borrower’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations are paid in full and all Letters of
Credit and Commitments are terminated. Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of any Borrower shall no longer be deemed to be made once such Equity
Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of. In addition, each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(i) or (ii) in the event that the Company shall have advised the
Administrative Agent that, notwithstanding the use by the Company of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets. For the
avoidance of doubt, each of the Lenders hereby authorizes the Administrative
Agent to release all liens on any real property owned by the Company and/or any
of its Subsidiaries securing the Secured Obligations immediately prior to the
effectiveness of this Agreement.

SECTION 9.19. U.S. Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act and the requirements of the Beneficial Ownership Regulation
hereby notifies each Loan Party that pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies such Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act and the Beneficial Ownership Regulation.

 

138



--------------------------------------------------------------------------------

SECTION 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the specified
currency with such other currency at the Administrative Agent’s principal office
in London at 11:00 a.m. (London time) on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of each Borrower
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 9.21. Termination or Release. The Security Documents, the guarantees
made therein, the Security Interest (as defined therein) and all other security
interests granted thereby shall terminate, and a Domestic Loan Party shall
automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, in each case in accordance with Section 7.14 of the Collateral
Agreement.

SECTION 9.22. Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding Equity Interests of
(x) any Foreign Subsidiary or (y) any Domestic Subsidiary substantially all of
whose assets consist of Equity Interests in “controlled foreign corporations”
under Section 957 of the Code shall be pledged or similarly hypothecated to
guarantee, secure or support any Obligation of any Loan Party;

(ii) no Foreign Subsidiary or any Domestic Subsidiary substantially all of whose
assets consist of Equity Interests in “controlled foreign corporations” under
Section 957 of the Code shall guarantee or support any Obligation of any Loan
Party;

(iii) no security or similar interest shall be granted in the assets of any
Foreign Subsidiary or any Domestic Subsidiary substantially all of whose assets
consist of Equity Interests in “controlled foreign corporations under
Section 957 of the Code (including indirectly by way of an offset or otherwise)
which security or similar interests guarantees or supports any Obligation of any
Loan Party; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
such guarantee or support would contravene the Agreed Security Principles.

 

139



--------------------------------------------------------------------------------

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.22 shall be void ab
initio.

SECTION 9.23. No Fiduciary Duty.

(a) Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to such Borrower with respect to the Loan Documents and the
transaction contemplated therein and not as a financial advisor or a fiduciary
to, or an agent of, such Borrower or any other person. Each Borrower agrees that
it will not assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with this Agreement and the
transactions contemplated hereby. Additionally, each Borrower acknowledges and
agrees that no Credit Party is advising such Borrower as to any legal, tax,
investment, accounting, regulatory or any other matters in any jurisdiction.
Each Borrower shall consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby, and the Credit Parties shall have no
responsibility or liability to any Borrower with respect thereto.

(b) Each Borrower further acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party, together with its
Affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, such Borrower, its Subsidiaries and other companies with which
such Borrower or any of its Subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

(c) In addition, each Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its Affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which such Borrower or any
of its Subsidiaries may have conflicting interests regarding the transactions
described herein and otherwise. No Credit Party will use confidential
information obtained from any Borrower by virtue of the transactions
contemplated by the Loan Documents or its other relationships with any Borrower
in connection with the performance by such Credit Party of services for other
companies, and no Credit Party will furnish any such information to other
companies. Each Borrower also acknowledges that no Credit Party has any
obligation to use in connection with the transactions contemplated by the Loan
Documents, or to furnish to such Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

SECTION 9.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

140



--------------------------------------------------------------------------------

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.25. Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

COMPANY GUARANTEE

In order to induce the Lenders to extend credit to the Borrowers hereunder, the
Company hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, the payment when and as due of the Secured
Obligations. The Company further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation.

 

141



--------------------------------------------------------------------------------

The Company waives presentment to, demand of payment from and protest to any
Loan Party of any of the Secured Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Loan Party under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Loan Party or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Loan Party or any other guarantor of any of the
Secured Obligations, for any reason related to this Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law, decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Loan Party or any other guarantor of
the Secured Obligations, of any of the Secured Obligations or otherwise
affecting any term of any of the Secured Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of such Loan Party or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of such Loan Party to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Secured Obligations or
operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any Loan
Party or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Secured Obligations, any impossibility in the performance of any of the Secured
Obligations or otherwise.

The Company further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Secured Obligation
(including a payment effected through exercise of a right of setoff) is
rescinded, or is or must otherwise be restored or returned by the Administrative
Agent, the Issuing Bank or any Lender upon the insolvency, bankruptcy or
reorganization of any Loan Party or otherwise (including pursuant to any
settlement entered into by a Secured Party in its discretion).

 

142



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Loan Party by virtue hereof, upon the failure of any other
Loan Party to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Secured Obligations then
due, together with accrued and unpaid interest thereon. The Company further
agrees that if payment in respect of any Secured Obligation shall be due in a
currency other than Dollars and/or at a place of payment other than New York,
Chicago or any other Eurocurrency Payment Office and if, by reason of any Change
in Law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Secured Obligation in such currency
or at such place of payment shall be impossible or, in the reasonable judgment
of the Administrative Agent, the Issuing Bank or any Lender, disadvantageous to
the Administrative Agent, the Issuing Bank or any Lender in any material
respect, then, at the election of the Administrative Agent, the Company shall
make payment of such Secured Obligation in Dollars (based upon the Dollar Amount
of such Secured Obligation on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, the Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Loan Party arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all
Secured Obligations owed by such Loan Party to the Administrative Agent, the
Issuing Bank and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment in cash of the Secured Obligations.

[Signature Pages Follow]

 

143



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first written above.

 

CHART INDUSTRIES, INC., as the Company By:    /s/ Jillian C. Evanko   Name:
Jillian C. Evanko   Title: CEO and President

 

CHART INDUSTRIES LUXEMBOURG S.À R.L., as a Foreign Borrower By:    /s/ Barry
Black   Name: Barry Black   Title: Class A Director (Gérant de catégorie A)

 

By:    /s/ Jillian C. Evanko   Name: Jillian C. Evanko   Title: Class B Director
(Gérant de catégorie B)

 

CHART ASIA INVESTMENT COMPANY LIMITED, as a Foreign Borrower By:    /s/ Jillian
C. Evanko   Name: Jillian C. Evanko   Title: Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent By:    /s/ John Kushnerick   Name:
John Kushnerick   Title: Executive Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as a Co-Syndication Agent
By:    /s/ Ryan Maples   Name: Ryan Maples   Title: Sr. Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, individually as a Lender and as a Co-Syndication Agent By:   
/s/ J. David Izard   Name: J. David Izard   Title: Senior Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as a Co-Syndication
Agent By:   /s/ Jeffrey Mills   Name: Jeffrey Mills   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Syndication Agent By:   /s/ Andrew Gentles   Name: Andrew Gentles   Title:
Senior Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A., individually as a Lender and as a Co-Documentation Agent

By:  

/s/ Josh Hovermale

  Name: Josh Hovermale   Title: Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., individually as a Lender and as a Co-Documentation Agent

By:  

/s/ Karmyn Paul

  Name: Karmyn Paul   Title: Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent

By:  

/s/ Mark Hillhouse

  Name: Mark Hillhouse   Title: Senior Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., individually as a Lender and as a Co-Documentation Agent

By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Managing Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CIBC BANK USA, as a Lender

By:  

/s/ Samir D. Desai

  Name: Samir D. Desai   Title: Managing Director

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA, an Alabama banking corporation, as a Lender

By:  

/s/ Heather Allen

  Name: Heather Allen   Title: Senior Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:    /s/ Paul Isaac   Name: Paul Isaac   Title:
Duly Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:    /s/ Michael King   Name: Michael
King   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By:    /s/ Nupur Kumar  
Name: Nupur Kumar   Title: Authorized Signatory By:   /s/ Brady Bingham   Name:
Brady Bingham   Title: Authorized Signatory

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL BANK, as a Lender By:    /s/ Kevin McConaha   Name: Kevin McConaha  
Title: VP Senior Commercial Relationship Manager

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:    /s/ Chandra Cockrell   Name: Chandra Cockrell  
Title: Corporate Banker

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The undersigned Departing Lender hereby acknowledges and agrees that, from and
after the Effective Date, it is no longer a party to the Existing Credit
Agreement or any of the Loan Documents executed in connection therewith and will
not be a party to this Agreement.

REGIONS BANK,

as a Departing Lender

By:    /s/ Cheryl L. Shelhart

Name:   Cheryl L. Shelhart Title:   Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Name of Lender

   Revolving Facility
Commitment
($)      Term Loan
Commitment
($)  

JPMorgan Chase Bank, N.A.

   $ 61,650,000      $ 53,350,000  

Bank of America, N.A.

   $ 53,395,000      $ 46,605,000  

Fifth Third Bank

   $ 53,395,000      $ 46,605,000  

PNC Bank, National Association

   $ 53,395,000      $ 46,605,000  

Wells Fargo Bank, National Association

   $ 53,395,000      $ 46,605,000  

BMO Harris Bank, N.A.

   $ 36,890,000      $ 33,110,000  

Citizens Bank, N.A.

   $ 36,890,000      $ 33,110,000  

HSBC Bank USA, National Association

   $ 36,890,000      $ 33,110,000  

MUFG Union Bank, N.A.

   $ 36,890,000      $ 33,110,000  

CIBC Bank USA

   $ 20,390,000      $ 19,610,000  

BBVA USA, an Alabama banking corporation

   $ 20,390,000      $ 19,610,000  

Capital One, N.A.

   $ 20,390,000      $ 19,610,000  

Morgan Stanley Bank, N.A.

   $ 25,000,000      $ 0  

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000      $ 0  

Capital Bank

   $ 8,020,000      $ 9,480,000  

Synovus Bank

   $ 8,020,000      $ 9,480,000     

 

 

    

 

 

 

TOTAL COMMITMENTS

   $ 550,000,000      $ 450,000,000     

 

 

    

 

 

 